Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 1 of 118




                    Exhibit B
        Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 2 of 118


Form 12221-2
(June 19669)


                                     UNITED
                                          D STATES                                     Release: 1-17177
                              DEPAR
                                  RTMENT OF THE INTTERIOR
                                                                                       Date: 07/14/20009
                             BUREAAU OF LAN
                                          ND MANAG GEMENT


                              MANU
                                 UAL TRAN
                                        NSMITTAL SHEET


Subject
                                       MS-1203 – Delegation of Authorityy (Internal)




1.   Explaanation of Materials Traansmitted: This Manual Section upddates delegatiions of authoority
     and related
          r       proceedures to the Assistant Directors, Divvision Chiefs,
                                                                          f National Operations
     Centeer Director, State Directoors; Directorr, National Landscape Conservationn System andd
     Comm   munity Partnnerships; andd Director, Office of Law w Enforcemment and Secuurity. It provvides
     updatted informattion on Bureau policy for delegationns of authoritty, criteria foor determininng
     approopriate level of delegatioons of authorrity, proceduures for redelegating authhorities,
     proceedures for reevoking authhorities, proccedures for delegating accting officials, and an inddex
     of alll Bureau authhorities throuugh the Field Office levvel.

2.   Repoorts Required
                     d:          Noone

3.   Mateerial Superseded:       Noone

4.   Filingg Instruction
                       ns:       Fille as directedd below




          REMOVE                                            INSERT

          All of 1203 (R
                       Rel. 1-1706))                        12033
                                                            (Tottal 117 Sheeets)




                                                                            /s/ Michael D. Nedd
                                                                           Acting, Deputty Director
        Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 3 of 118
                                                                                      TC-1
                            1203 – DELEGATION OF AUTHORITY (Internal)



                                       Table of Contents

.01   Purpose
.02   Objectives
.03   Authority
.04   Responsibility
.05   References
.06   Policy
.07   File and Records Maintenance

.1 Provisions for Delegations or Re-delegations
   .11 Authority to Delegate or Re-delegate
       A. Derivation of Authority
       B. Positions Holding Authority
   .12 Level of Re-delegation
       A. General Rule for Level of Re-delegation
       B. Criteria for Determining Level of Authority
   .13 Publication of Delegations or Re-delegations
       A. Departmental Requirements
       B. Publishing Method

.2 Delegating, Re-delegating, or Revoking Authority
   .21 Notification of Position Receiving Authority
   .22 Recordation and Documentation
       A. Amendments to BLM Manual
       B. Revisions to Position Description
   .23 Revoking Authorities
   .24 Designating Acting Officials
       A. Rotating Acting Schedules
       B. Unique Situations

.3 Re-delegations of Authority to State Directors
   .31 Jurisdictional Authority
   .32 Cooperation Among State Directors

.4 Current Delegations of Authority Affecting BLM

Glossary of Terms

Instructions for Use

Appendix
   1. Delegations of Authority Index




BLM Manual                                                              Rel. 1-1717
Supersedes Rel. 1-1706                                                  07/14/2009
        Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 4 of 118                             .01
                              1203 – DELEGATION OF AUTHORITY (Internal)



.01 Purpose. This Section provides:

    A. BLM Policy for Delegation of Authority.

    B. Criteria for Determining Appropriate Level of Delegations of Authority.

    C. Procedures for Re-delegating Authorities.

    D. Procedures for Revoking Authorities.

    E. Procedures for Designating Acting Officials.

    F. An Index of all BLM Authorities through the State Director Level.

.02 Objectives. The objective of this manual section is to specify the level at which
decisionmaking authority is held for BLM activities. This provides for implementation of clear,
manageable, and efficient procedures for re-delegating authorities, facilitating management
control over delegations of authority, assuring that authority is delegated to the lowest practical
level, and providing a single, authoritative source of the organizational location of authority for
use by all BLM officials. This Manual Section is not intended to serve as a substitute for the
other BLM Manual Sections but should be used to supplement, if necessary, other Manual
Sections and the Code of Federal Regulations after those references have been thoroughly
reviewed. While this Manual Section is intended to serve as an authoritative source for
delegations in the BLM, the absence of authorities in it does not preclude the exercise of those
authorities provided they have appropriate legal basis. Therefore, authorities need not
necessarily appear in this Manual Section in order to have proper legal or administrative basis.
In the absence of other specific delegations in the form of BLM Manuals, regulations, Federal
Register publications or written delegations, this Manual Section and attached Index shall
constitute formal delegation of the listed authorities.

.03 Authority. Departmental Manual Parts 135, 200, 205, 235, 303, and 757.

.04 Responsibility.

   A. The Director and Deputy Director(s) are responsible for assuring that authorities
delegated to them are re-delegated to the most appropriate organizational level.

    B. Assistant Directors, Deputy Assistant Directors, and Washington Office Division Chiefs
are responsible for assuring that material concerning authorities in their respective areas of
jurisdiction is accurate. This includes responding to District/Field office suggestions for
amendments to material in this Manual Section.

   C. The Division Chief, Division of Evaluations and Management Services is responsible for
reviewing all delegations of authority changes from the BLM Director, Deputy Director(s),
Assistant Directors, State Directors, National Operation Center Director, Office of National
Landscape Conservation System, and the Office of Law Enforcement and Security. The


BLM Manual                                                                          Rel. 1-1717
Supersedes Rel. 1-1706                                                              07/14/2009
               Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 5 of 118
.04E
                                      1203 – DELEGATION OF AUTHORITY (Internal)



       Division Chief, Division of Evaluations and Management Services is responsible for
       recommending to the BLM Director, Deputy Director(s), Assistant Directors, State Directors,
       National Operations Center Director, Office of Law Enforcement and Security, and the Office of
       the National Landscape Conservation System, in the course of studies and/or evaluations,
       specific authorities which should be re-delegated or revoked from the organizational level(s) or
       position(s) exercising those authorities.

                     E. The Division Chief, Division of Regulatory Affairs is responsible for
       developing and overseeing procedures for publication of re-delegations of authority in the
       Federal Register when publication is necessary.

           F. All BLM Management Officials are responsible for:

                1. Assuring that authorities delegated to them are exercised within legally stated limits.

              2. Recommending to the Director appropriate levels for specific authorities resulting in
       more efficient management and improved service to the public.

              3. Re-delegating authorities to the appropriate level of the organization with full
       documentation in the appropriate BLM Manual Sections and Manual Supplements and, if
       necessary, providing a notice in the Federal Register (see .13).

       .05 References

           A. Part 200 of the Departmental Manual (200 DM) is the official statement of the
       Departmental delegation of authority policy. It states general policy, notes several authorities
       specifically withheld by the Secretary or Assistant Secretaries, and provides background
       information on required delegation policies and procedures for clearance of delegation.

          B. Part 205 of the Departmental Manual (205 DM) contains information regarding general
       delegations.

           C. Part 235 of the Departmental Manual (235 DM) is the official statement of delegations
       from the Secretary or Assistant Secretaries to the Director, Bureau of Land Management. This
       reference also notes relevant specific authorities reserved at the Departmental level.

           D. Part 290 of the Departmental Manual (290 DM) provides guidance and responsibilities
       for the establishment and recording of emergency succession to key management positions.

           E. Part 295 of the Departmental Manual (295 DM) provides for delegations of authority for
       disaster assistance activities.

           F. Part 296 of the Departmental Manual (296 DM) is divided into two chapters:




       BLM Manual                                                                          Rel. 1-1717
       Supersedes Rel. 1-1706                                                              07/14/2009
        Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 6 of 118                           .05F1
                             1203 – DELEGATION OF AUTHORITY (Internal)



        1. Chapter I provides for delegation of authority with respect to reciprocal agreements
with fire organizations for the rendering of emergency assistance in extinguishing fires and
preserving life and property from fire.

        2. Chapter II provides for delegations of authority for response to discharges of oil and
releases of hazardous substances.

    G. Part 303 of the Departmental Manual Chapter 7 (303 DM 7) provides guidance and
instructions for the gathering and application of boundary evidence with respect to Indian trust
assets.

    H. Part 757 of the Departmental Manual (757 DM) provides guidance and responsibilities
for administration of surveying activities and its assigned responsibilities for coordinating
Federal Surveying activities.

   I. Other Agency Manuals. Numerous delegations to heads of agencies. These include the
Office of Personnel Management (Federal Personnel Manual), General Services Administration
(Federal Acquisition Regulations), Department of Treasury, and Government Accountability
Office directives.

   J. Code of Federal Regulations. Implementations of procedural requirements for Federal
laws are published in the Federal Register and the Code of Federal Regulations. These include
formal delegations of authority required to administer the laws.

.06 Policy. It is the policy of the BLM that all authorities be delegated to the lowest
organizational levels possible, consistent with efficient program management.

.07 File and Records Maintenance. Organizational change files are considered permanent
archival records. The maintenance of these files is critical to facilitating future research,
establishing a record of agency structural changes, and providing information to requesters under
a variety of statutes. See BLM Manual Section 1272 and the Combined Bureau/General Records
Schedules, schedule 16, item 18a, for disposition instructions.




BLM Manual                                                                         Rel. 1-1717
Supersedes Rel. 1-1706                                                             07/14/2009
        Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 7 of 118                            .1
                               1203 – DELEGATION OF AUTHORITY (Internal)                             .1



.1 Provisions for Delegations or Re-delegations.

    .11 Authority to Delegate or Re-delegate.

       A. Derivation of Authority. Most BLM authorities are derived from the Secretary,
through the Assistant Secretary, to the Director. All BLM authorities, for purposes of
re-delegation within the BLM, are generally derived from the Director.

                1. For the purposes of BLM Manual Section 1203, all authorities held by a
particular line manager position are also held by positions organizationally titled ―Associate‖
attached to that particular position (for example, Associate State Directors share all authorities
held by State Directors).

               2. In most cases, authorities held by the Director may be exercised by
Washington Office Deputy Director(s), who are line officials, within their areas of functional
jurisdiction. Exceptions to this general rule are individually noted in the Index of this Manual
Section.

        B. Positions Holding Authority. Any official to whom authority is delegated in BLM
Manual Section 1203, or to whom authority has been delegated by other appropriate means, may,
in writing, re-delegate or authorize re-delegation of such authority, unless re-delegation of
authority is specifically prohibited or is limited.

              1. An official who delegates an authority does not divest himself/herself of the
power to exercise that authority.

                2. Delegation of an authority does not preclude that management official from
later revoking that authority from the lower level. The delegation or re-delegation may be
revoked at any time upon proper notice (see .22).

               3. Delegation of an authority does not relieve that individual of the responsibility
for action taken pursuant to the delegation at the organizational level receiving the authority.

                4. An official or employee to whom an authority is delegated must exercise this
authority in conformance with any overriding requirements that govern its use—as the person
making the delegation would be called upon to observe. Such overriding requirements and
restrictions are found in the Departmental Manual, Council on Environmental Quality
Regulations, Code of Federal Regulations, and/or Executive Orders.

               5. Delegated authority must be exercised in accordance with relevant policies,
standards, programs, organization and budgetary limitations, and administrative instructions
prescribed by officials of the Department and the BLM.

                  6. Any delegation to a position may in turn be re-delegated unless re-delegation
is prohibited.



BLM Manual                                                                          Rel. 1-1717
Supersedes Rel. 1-1706                                                              07/14/2009
.11B7.           Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 8 of 118
                                         1203 – DELEGATION OF AUTHORITY (Internal)



                      7. All delegations and re-delegations must conform to the provisions of this BLM
         Manual Section.

             .12 Level of Re-delegation.

                 A. General Rule for Level of Re-delegation. It is the policy of the BLM that all
         authorities are delegated to the lowest organizational level possible, consistent with efficient
         program management.

                 B. Criteria for Determining Level of Authority. To determine which level in the BLM
         constitutes the ―lowest organizational level possible‖ in re-delegating a specific authority, the
         following criteria are used:

                         1. The position to which re-delegation is being considered has access to, on a
         regular basis, the knowledge and skills necessary to judiciously exercise the authority.

                           2. There are no legal restrictions or reservations of authority precluding the
         re-delegation.

                           3. There are, or will be provided, adequate guidelines accompanying the
         re-delegation.

                        4. There is, or will be provided, adequate staff and funding at the level of
         re-delegation to carry out the responsibilities inherent in the re-delegation.

                         5. The organizational structure and geographic location of the position receiving
         the authority is such that the incumbent will be able to exercise that authority effectively.

                        6. There is, or will be provided, access to all necessary data/information/records
         needed to carry out the delegated authorities.

             .13 Publication of Delegations or Re-delegations.

                 A. Departmental Requirements. Departmental Manual Part 200 DM 1.10 provides basic
         guidance on requirements for publication of delegation of authority in the Federal Register. The
         sub-chapter states that any re-delegation of the Secretary’s authority will follow the policy that if
         the re-delegation ―has a direct impact on some sector of the public, it will be published in the
         Federal Register.‖ The sub-chapter further states that officials should use ―judgment‖ in
         determining the point at which the re-delegation directly affects the public and therefore should
         be published in the Federal Register.

                       1. Re-delegations of authority of a purely internal nature (contracts, personnel,
         some Cadastral Survey matters, etc.) do not require publication.




         BLM Manual                                                                            Rel. 1-1717
         Supersedes Rel. 1-1706                                                                07/14/2009
                                                                                                   .13A2
        Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 9 of 118
                              1203 – DELEGATION OF AUTHORITY (Internal)



                2. The purpose of publishing delegations of authority in the Federal Register is to
officially notify the public of the organizational location where the BLM will act on specific
matters. Therefore, it is not necessary to publish a re-delegation of authority if the authority will
in turn be re-delegated to a lower organizational level. Only the last delegation need be
published.

              3. Most BLM authorities do not need to be published in the Federal Register. It
is emphasized that only instances of direct impact on the public require publication.

        B. Publishing Method. To save paperwork and time in the State Offices, plenary
delegations of authority to State Directors that will in turn be re-delegated to all District/Field
office personnel will be published in one announcement in the Federal Register rather than
having each State Office publish an announcement. This one announcement delegating authority
directly to District/Field office personnel must be published under the Director’s (or appropriate
Assistant Director’s) signature. Such delegation does not in any way restrict State Directors’
prerogatives or responsibilities under .2.

.2 Delegating, Re-delegating, or Revoking Authority.

    .21 Notification of Position Receiving Authority. Delegations of authority must, in all
instances, be made by written notice to the position receiving the authority. This is a minimum
requirement for all delegations of authority. This written notice must be made on Form 1203-2,
Delegation of Authority, signed by the official delegating the authority and sent to the positions
receiving the authority, or a similar form used as part of a State Manual Supplement to the BLM
Manual Section 1203, such as an Information Bulletin or Instruction Memorandum.

    .22 Recordation and Documentation. Written documentation of a delegation of authority
must be in the form of an amendment to the Index to this Manual Section (see Appendix 1), or to
the Index of a State Manual Supplement to the BLM Manual Section 1203.

         A. Amendments to BLM Manual.

                1. Washington Office organizational units (Offices, Divisions and Staffs) are
responsible for assuring that delegations of authority that fall within their areas of functional
responsibility are accurate, current, clear and complete.

               2. Issues, questions, comments (including identification of apparent
inconsistencies between this Manual and other documents)—along with recommendations for
amendments that concern delegations of authority cited in the Index in Appendix I to this
Manual Section—are to be directed to the Washington Office organizational unit functionally
responsible for delegation of authority.




BLM Manual                                                                           Rel. 1-1717
Supersedes Rel. 1-1706                                                               07/14/2009
.22A3B          Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 10 of 118
                                      1203 – DELEGATION OF AUTHORITY (Internal)



                         3. Amendments to the Index to this Manual Section (see Appendix 1) must be
         submitted by the responsible Washington Office organizational unit to the Division Chief,
         Division of Evaluations and Management Services (WO-830), in final form on Form 1203-2 or
         its electronic equivalent.

                  B. Revisions to Position Description. Amendments to the BLM Manual Section 1203
         that delegate authorities may often require revisions in the Employee Performance Appraisal
         Plan (EPAP) (Form 1400-90), as well as position description of the position or positions
         receiving the authority. Authorities must not be delegated without review and if necessary (in
         instances of major changes in authority), revision of the EPAPs and position descriptions to
         reflect the addition of the delegated authorities.

            .23 Revoking Authorities. Revocation of a delegated authority follows a similar process as
         delegation of an authority, described in .1 through .2.

             .24 Designating Acting Officials.

                  A. Rotating Schedules.

                        1. only one individual may be designated as acting for a specified period of time.
         *Exception. If a designated acting official is telecommuting and his/her physical presence
         is required to sign a document or attend an emergency meeting, then the next person in line
         of designees can assume that role.

                          2. Form 1203-1 or its electronic equivalent, Delegation and Certification of
         Acting Authority, should be used to record standard acting rotation schedules within offices and
         to officially record the specific periods individuals serve in an acting capacity. Designation of
         acting individuals in unique situations, or not in accord with established schedules, should be
         made by memorandum to the supervisor of the acting position.

                 B. Unique Situations. Individuals serving in an acting capacity assume all the
         authorities of that position unless authorities are withheld. Individuals serving in that capacity
         must use judgment in exercising these authorities. This includes considering the relative
         importance of an issue, whether the issue could or should be deferred, and the known preference
         of the individual for whom that person is acting.




         BLM Manual                                                                        Rel. 1-1717
         Supersedes Rel. 1-1706                                                            07/14/2009
       Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 11 of 118                          .3
                             1203 – DELEGATION OF AUTHORITY (Internal)



.3 Re-delegations of Authority to State Directors. The BLM State Directors are authorized to
perform in their respective States—and in accordance with existing policies, regulations and
procedures of the Department and the BLM—the functions of the Director, BLM, as listed in the
Delegations of Authority Index (see Appendix 1). This includes all types of actions in the
activities listed, unless specifically limited.

   .31 Jurisdictional Authority. The State Directors have jurisdiction of BLM programs in the
various States as listed below:

BLM State Director                                Jurisdiction
State Director, Alaska                            Alaska
State Director, Arizona                           Arizona
State Director, California                        California, Hawaii*
State Director, Colorado                          Colorado
State Director, Eastern States                    All States east of and contiguous to the
                                                  Mississippi River
State Director, Idaho                             Idaho
State Director, Montana                           Montana, North Dakota, South Dakota
State Director, Nevada                            Nevada
State Director, New Mexico                        New Mexico, Kansas, Oklahoma, Texas
State Director, Oregon                            Oregon, Washington
State Director, Utah                              Utah
State Director, Wyoming                           Wyoming, Nebraska

* For matters of Cadastral Survey executed for the National Park Service or other
Federal interest lands within the State of Hawaii.

    .32 Cooperation among State Directors. Where State Office boundaries include land in two
or more States and a memorandum of understanding has been signed by the State Directors
involved, delegations of authority from the responsible State Director are enforced on all lands
within the agreed area of jurisdiction.




BLM Manual                                                                       Rel. 1-1717
Supersedes Rel. 1-1706                                                           07/14/2009
       Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 12 of 118                     .4
                            1203 – DELEGATION OF AUTHORITY (Internal)



.4 Current Delegations of Authority Affecting BLM. Appendix 1 provides an Index to current
delegations of authority concerning BLM programs and operations. Except where qualified,
limited, restricted, or withheld, all of the authorities of the Director, BLM, to exercise the
program authority of the Secretary of the Interior with respect to the management of the public
lands and acquired lands, including all associated functions related to such management
operations, are hereby delegated to the individual BLM official(s) specified in Appendix 1. For
purposes of this Manual Section, the term BLM, as used in Departmental or BLM regulations,
Manual Sections, or other instructional directives, includes the individual BLM official(s)
designated in Appendix 1. Re-delegation of the authority delegated to the individual BLM
official(s) specified in Appendix 1 may be made by Authorized Officers under the provisions
described in .1 through .2.




BLM Manual                                                                      Rel. 1-1717
Supersedes Rel. 1-1706                                                          07/14/2009
                                                                       Glossary, Page 1
       Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 13 of 118
                              1203 – DELEGATION OF AUTHORITY (Internal)



                                        Glossary of Terms


                                                -A-

Authority. The ability to make the final, binding decision or to take specific action, or both, as
an official representing the United States Government. Such authorities have a legal basis in
statute or regulation.

                                                -D-

Delegation of Authority. Written notice from the official who holds the particular authority to an
official or officials who do not hold the authority, which gives the power to take actions or make
decisions of legal standing in regard to the particular authority. (Authority to make a decision or
take an action is different from having responsibility. For example, the ability to sign a grazing
permit as provided in the Taylor Grazing Act is an authority that can be delegated. The daily
administration of procedures related to the grazing program is an assigned responsibility.
Assigned responsibilities are listed in BLM Manual Sections at .04.




BLM Manual                                                                         Rel. 1-1717
Supersedes Rel. 1-1706                                                             07/14/2009
       Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 14 of Instruction
                                                                       118        Page 1
                              1203 – DELEGATION OF AUTHORITY (Internal)



                                        Instructions for Use


Column 1, Subject Code. This column lists the BLM’s Subject Codes for the activities described
in Column 2. In the majority of cases, these codes serve as cross-references to the BLM Manual
Sections where the activities are discussed. In cases where BLM Manual Sections have not yet
been written for codes listed, the references may also refer to the Departmental Manual, Code of
Federal Regulations, or the United States Code. If additional sources contain the legislation
delegating the described authority listed in column three, this will be identified as a ―Source‖
within column 2.

Column 2, Activity. This column contains descriptions of specific activities or divisions of
activities concerning a related subject. All the activities to which a legal authority is attached are
not listed individually. If a division of activities is related and held in one position, it is
summarized in one descriptive statement.

Column 3, Authority Delegated To. This column lists delegations of authority to Department
officials and BLM Washington Office officials (including the National Operations Center
Director and National Office Directors), as well as District/Field Officials (including State
Directors). In State organizations, delegations of authority below the State Director level are
defined in the State Office supplements to BLM Manual Section 1203. Abbreviations used in
the column include:

                  SEC                  Secretary of the Interior
                  AS                   Assistant Secretary, Land and Minerals Management
                  D/DD                 BLM Director and Deputy Director (Associate)
                  AD                   Assistant Director (Director, Office of National Landscape
                                       Conservation System)
                  DC                   Division Chiefs
                  NOCD                 National Operations Center Director
                  SD                   State Directors
                  DM                   District Managers*
                  LE                   Director, Office of Law Enforcement and Security

* - District Managers (DMs) are listed in this revision of the Delegation of Authority Manual
since some States have recently transitioned to a three-tier structure and there was not clarity as
to the delegated authority of DMs. Field Managers authority should be identified in the State’s
supplement to this manual.

Authorities are held by the levels marked in Column 3. However, only positions representing the
organizational units managed by those positions, which are responsible for particular functional
areas, can exercise authorities within those areas. For example, if the ―Division Chief‖ column is
checked for an activity in rangeland management, it refers to the authority of the Division Chief,
Rangeland Resources; if the ―Assistant Director‖ column is checked for an activity in
procurement, the Assistant Director, Business and Fiscal Resources holds that authority.
Footnotes are used to provide additional information or clarity. An ―X‖ placed in a column


BLM Manual                                                                           Rel. 1-1717
Supersedes Rel. 1-1706                                                               07/14/2009
       Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 15 of 118
                              1203 – DELEGATION OF AUTHORITY (Internal)



shows that the authority is held at that level for all within that category. For example, an X in the
―State Director‖ column indicates that all State Directors in the BLM hold that authority. An
―X‖ also means that the authority can be re-delegated down through the formal process (Sec. 2).
An asterisk or number in the ―Authority Delegated To‖ column directs the reader to a footnote
within the activity, which states the specific authority or declares that this authority cannot be re-
delegated.

Revisions to the Index. Suggestions for amendments or corrections to material in this Index
should be directed to the Washington Office organizational unit responsible for the
activity/function. Washington Office units considering changes to the Index are referred to .22A.




BLM Manual                                                                          Rel. 1-1717
Supersedes Rel. 1-1706                                                              07/14/2009
       Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 16 of 118
                         1203 – DELEGATION OF AUTHORITY (Internal)




                          INTENTIONALLY LEFT BLANK




BLM Manual                                                           Rel. 1-1717
Supersedes Rel. 1-1706                                               07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 17 of 118
                                                                                                     Appendix 1, Page 1
                                              1203 – DELEGATION OF AUTHORITY



                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                        Other
Subject Code                                                                          BLM WO Officials        Field
                                        Activity                            ment                                          BLM
Or Regulation                                                                                                Officials
                                                                                                                           See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                           Note
1102             Issue employee identification cards.                                                                        *
                 ________
                 * All Supervisors

                 Source: 310 Departmental Manual (DM) 3
1103             Approve use of the BLM uniform and the replacement                                                          *
                 uniform allowance up to $400 annually.
                 ________
                 * All Supervisors

                 Source: 5 U.S.C. 5901-5902
1112             Approve purchase of personal protective equipment                                                           *
                 for all programs.
                 ________
                 * All Supervisors
1112             Approve, where necessary, entry of BLM employees                               X                  X         *
                 onto officially controlled, low-risk sites limited to
                 Level D personal protective equipment. Assure that
                 employee’s position description reflects site entry and
                 that all applicable safety and health laws are applied.
                 ________
                 * - National Operations Center (NOC) employees
                 require concurrence of the Division Chief, Resources
                 Services, can be re-delegated.
1112             Authorize appropriate financial and staffing resources                   2     X                  X         1
                 to effectively implement and maintain the required
                 Occupational Safety and Environmental Health
                 Program, pursuant to the following.

                 - Public Law 91-596, ―Occupational Safety and Health
                 Act of 1970,‖ Sections 6 and 19.

                 - Executive Order 12196, ―Occupational Safety and
                 Health Programs for Federal Employees.‖

                 - Title 29, Code of Federal Regulations (CFR) Part
                 1960, ―Basic Program Elements for Federal Employee
                 Occupational Safety and Health Programs and Related
                 Matters.‖

                 - National Consensus Standards.
                 _______
                 1 - BLM Safety and Occupational Health Manager.
                 2 – Fire and Aviation

                 Source: 485 DM, 29 CFR 1960.7


       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 18 of 118
                                                                                                       Appendix 1, Page 2
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                          Depart-                                           Other
Subject Code                                                                            BLM WO Officials        Field
                                        Activity                           ment                                             BLM
Or Regulation                                                                                                  Officials
                                                                                                                                See
                                                                          SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                Note
1112             Authorize motor vehicle road tests determined to be                              X        X    X                *
                 appropriate and appoint examiners.
                 ________
                 * - Assistant Director, Human Capital Management
                 and Assistant Director Fire and Aviation.
1112             Approve Risk Management Plans                                                             X         X      X
                 ________
                 Source: BLM H-1112-1 Chap. 12.1B
1112, 1783       Appoint management members to Safety Committees                                  X        X         X           *
                 within their respective jurisdictions. (NOTE: Safety
                 Committees shall have equal representation of
                 management and non-management employees. Refer
                 to 29 CFR 1960.37 (a) (b) (2) for rules of appointment
                 for non-management employees).
                 _______
                 * - Assistant Director, Human Capital Management,
                 for Washington Office (WO) Safety Committee.
1112             Appoint a qualified BLM Safety Manager.                                                                         *

                 Appoint a qualified State/ National Operations Center                            X             X
                 Safety Manager.
                 ________
                 * - Assistant Director, Human Capital Management
                 and Assistant Director Fire and Aviation.

                 Source: BLM Manual 1112.04
1112             Authorize annual inspections of all facilities and                               X                  X           *
                 approve abatement actions.
                 _______
                 * - Assistant Director, Human Capital Management
                 and Assistant Director Fire and Aviation.

                 Source: BLM Manual 1112.04
1112             Appoint Accident Investigation team to review the                  X
                 circumstances relating to fatalities and serious
                 accidents or losses, upon recommendation by the
                 BLM Safety Manager (WO-740).
                 _______
                 Source: 485 DM 7, BLM Manual 1112.04




       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 19 of 118
                                                                                                           Appendix 1, Page 3
                                               1203 – DELEGATION OF AUTHORITY


                                                                                        AUTHORITY DELEGATED TO
                                                                                                                    BLM
                                                                              Depart-                                           Other
Subject Code                                                                                BLM WO Officials        Field
                                         Activity                              ment                                             BLM
Or Regulation                                                                                                      Officials
                                                                                                                                    See
                                                                              SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                    Note
1112             Appoint Accident Investigation Teams upon                                      2     X             X                1
                 notification of an employment related accident which
                 resulted in a fatality or the hospitalization of 3 or more
                 employees, or accidental damage or loss to
                 Government property exceeding $250,000, or multiple
                 visitor fatalities or hospitalization of 3 or more
                 visitors.
                 ________
                 1 - Requires approval of BLM Safety and
                 Occupational Health Manager.
                 2 – Assistant Director, Human Capital Management
                 and Assistant Director, Fire and Aviation

                 Source: 485 DM 7
1112             Approve the BLM Safety Award for best safety                           X
                 performance by a State, upon recommendation by the
                 BLM Safety Manager (WO-740).
                 _______
                 Source: 485 DM 10, BLM Manual 1112.14
1113             Approve, authorize, and reimburse personal horse use.                                X             X
                 _______
                 Source: BLM Manual 1113.12A
1114             Sign agreements with volunteers and volunteer groups                                          X         X      X
                 that wish to contribute services.
                 _______
                 Source: Section 307, FLPMA




       BLM Manual                                                                                         Rel. 1-1717
       Supersedes Rel. 1-1706                                                                             07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 20 of 118
                                                                                                    Appendix 1, Page 4
                                               1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                         Activity                          ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                             See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                             Note
1170             Provide assistance in case of disasters in any part of
                 the United States when requested by the President
                 through the Department of Homeland Security and/or
                 Federal Emergency Management Agency (FEMA).
                 (See 43 CFR 1815 and 42 U.S.C. 5170b)

                 Assist State Directors in periods of disaster upon                      X     X                         X
                 request.

                 Provide disaster assistance when requested by FEMA                      X     X                  X      X
                 by coordinating the movement of the closest forces
                 capable of performing the relief requested.

                 Provide a facility to temporarily operate the BLM in                          X             X
                 the event of military attack.

                 Provide search and rescue assistance when requested                           X                  X      X
                 by the local authorities in charge.

                 Provide assistance to help alleviate the effects of a                         X                  X      X    *
                 local disaster within the ability of the personnel and
                 equipment in the area at the time of the emergency.
                 _______
                 * - Assistant Director, Fire and Aviation.

                 Source: 900 DM 1 and 905 DM 1
1170             Provide emergency Civil Defense assistance.                             X     X                  X      X
                 ________
                 Source: 446 DM 4, 900 DM 1 and BLM Manual
                 1170.27




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 21 of 118
                                                                                                         Appendix 1, Page 5
                                               1203 – DELEGATION OF AUTHORITY


                                                                                       AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                             Depart-                                          Other
Subject Code                                                                               BLM WO Officials      Field
                                         Activity                             ment                                            BLM
Or Regulation                                                                                                   Officials
                                                                                                                               See
                                                                             SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                               Note
1202             Organization and Management
                 Structure and Functions:

                 Approve changes in organization structure and                     X
                 functions at the Directorate and Assistant Directorate
                 level at Headquarters, the National Offices and the
                 National Operations Center.

                 Approve changes in Headquarters structure and                     X   X                                         1
                 functions below the Division level.

                 Approve organization structure and function changes                   X
                 to the National Operations Center, Office of National
                 Landscape Conservation System and Community
                 Partnerships, and Office of Law Enforcement and
                 Security below the Division level.

                 Approve changes in organization structure and                         X       X                                 2
                 functions for State, District and Field Offices.

                 Office Status:

                 Approve all changes in location or status of the BLM              X
                 offices outside the leasing process. (Proposals must
                 initially be sent to the Division of Evaluations and
                 Management Services for review.)

                 Boundaries:

                 Approve changes in District and Field Office                          X                                         3
                 boundaries.

                 Approve changes to State Office geographical                      X
                 responsibilities.

                 Positions:

                 Approve establishment or abolishment of Associate or                                            X
                 Assistant District/Field Managers.
                 _______
                 1- Changes that create or eliminate Divisions must be
                 approved by the Assistant Secretary, PMB, since
                 affects the DOI Manual.
                 2- State, District, Field and Division level within these
                 units. SEE BLM MANUAL 1202
                 3 - Approval by the Director and concurrence by the
                 Office of the Assistant Secretary.


       BLM Manual                                                                                      Rel. 1-1717
       Supersedes Rel. 1-1706                                                                          07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 22 of 118
                                                                                                     Appendix 1, Page 6
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                        Other
Subject Code                                                                          BLM WO Officials        Field
                                        Activity                            ment                                          BLM
Or Regulation                                                                                                Officials
                                                                                                                           See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                           Note
1203             Approve reciprocal delegations of authority, on a trial                  X     X             X
                 basis through Fiscal Year 2011, in conjunction with
                 the Forest Service, National Park Service, and Fish
                 and Wildlife Service.
1203             Designate Acting Officials.                                                                                 *
                 _________
                 * - All Supervisors

                 Source: BLM Manual 1203.24
1220             Approve record move request for movement of Indian                                                          *
                 Fiduciary Trust Records
                 ________
                 * Director, Office of Trust Records in Office of
                 Special Trustee
1220, 1813       Approve Federal Register Notices on the following:                                                          *
                 Calls for Nominations to Boards or Commissions
                 Advisory Committee Meetings.
                 _________
                 * Requires Washington Office (WO) review.

                 Source: WO Instruction Memorandum No. 2003-250
1220             Approve new or revised subject codes.                                                                       *
                 _______
                 * - Records Manager or next highest organizational
                 level.
1220             Request records disposition approval from the                                           X                   *
                 National Archives and Records Administration.
                 ________
                 * - Division Chief, Division of Information Resources
                 Management Governance (WO-560).
1220, 1270       Authority to sign SF-135 to transfer records to and                                                         1
                 access records from the Federal Records Centers.

                 Authority to sign SF-258 to transfer ownership of                                                           1
                 records to the National Archives and Records
                 Administration (NARA).

                 Authority to sign Notices of Destruction NARA                                                               1,2
                 _________
                 1 - Records Manager or next highest organizational
                 level.
                 2 - Requires review and concurrence of program
                 officials or owners of records.

                 Source: 44 U.S.C. 3302




       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 23 of 118
                                                                                                       Appendix 1, Page 7
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                          Depart-                                           Other
Subject Code                                                                            BLM WO Officials        Field
                                        Activity                           ment                                             BLM
Or Regulation                                                                                                  Officials
                                                                                                                                See
                                                                          SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                Note
1221             Directives (see signing authority chart in Manual
                 Section 1221.2).

                 Sign Instruction Memorandums within their area of                          X     X             X           X
                 authority.

                 Sign Information Bulletins within their area of                            X     X                  X      X
                 authority.

                 Sign BLM Manuals and Handbooks within their area                           X     X             X           X
                 of authority.
1223             Approve BLM forms.                                                                                              *

                 Approve National Operations Center, State, District                              X             X
                 and Field Office Forms
                 ________
                 * - Assistant Director, Business and Fiscal Resources
                 and Assistant Director, Fire and Aviation..

                 Source: 380 DM 7
1223             Prescribe and issue ―Public Use‖ forms. (Requires              X                                                *
                 Department and OMB approval).
                 ________
                 *- Assistant Director, Communications.

                 Source: 380 DM 7 and 5 CFR 1320
1240             Approve Management Control Reviews.                                        X     X                  X      X

                 Approve BLM’s Management Control Plan as                           X
                 required under the Federal Manager’s Financial
                 Integrity Act and OMB Circular A-123.

                 Approve Bureau-wide Management Annual Assurance                X   X
                 Statement.
1240             Approve State and NOC submission of Annual                                       X             X
                 Assurance Statements and Risk Assessments
1240             Approve evaluations/reviews.                                                              X         X      X
1245             Approve responses to GAO/OIG Audit Reports (draft              X   X                           X                *
                 and final).

                 Prepare responses to draft/final Audit Reports within                      X     X             X           X
                 their area of responsibility.
                 ________
                 * – Assistant Director, Business and Fiscal Resources,
                 - Cannot be re-delegated. NOTE: Final approval of
                 all GAO/OIG Audit reports is delegated to the
                 appropriate Department Assistant Secretary based on
                 subject matter.

       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 24 of 118
                                                                                                         Appendix 1, Page 8
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                  BLM
                                                                            Depart-                                           Other
Subject Code                                                                              BLM WO Officials        Field
                                        Activity                             ment                                             BLM
Or Regulation                                                                                                    Officials
                                                                                                                               See
                                                                            SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                               Note
1261, 1263      Investments in Information Technology with a total                X
                life cycle cost of more than $35 million dollars, or
                annual costs greater than $5 million, or affects
                multiple agencies; or where the investment is
                mandated by legislation or Executive Order; or
                identified by the Secretary as critical; or requires a
                common infrastructure investment; or Department
                strategic or mandatory-use systems; or differs from or
                impacts the Department infrastructure, architecture, or
                standard guidelines; or is a financial system with total
                life cycle costs greater than $500,000; or is a high-risk
                as determined by OMB, GAO, Congress and/or the
                Department CIO; or directly supports the President’s
                Management Agenda Items of ―high executive
                visibility‖, or is E-Government in nature or uses
                e-business technology.

                All investments that meet the national level screening                1       2
                criteria must follow the BLM’s ITIM process.
                Investments in Information Technology with a total
                life cycle cost of more than $500,000, or affect
                multiple States/Centers or affect multiple business
                areas or are a Major Application or a General Support
                System or more than $50,000 where a State/Center
                does not have a certified CIO and a functioning
                Information Technology Investment Board.
                ________
                1 – The Deputy Director as Chair of the National
                ITIB.
                2 – The Assistant Director, Fire and Aviation as Chair
                of the F&A ITIB.
1261, 1263      All IT investments meeting the minimum State/Center                                 1             1
                level screening criteria must follow their respective
                ITIM processes. The screening criteria for a
                State/Center level investment are any Information
                Technology Investment with a total life cycle cost of
                less than $500,000 where the State/Center has a CIO-
                certified and functioning ITIB, or any proposed
                investment with a life cycle value of less than $50,000
                where the State/Center does not have a CIO-certified
                and functioning ITIB.
                ________
                1– The State/Center Director as Chair of the
                State/Center ITIB.




    BLM Manual                                                                                          Rel. 1-1717
    Supersedes Rel. 1-1706                                                                              07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 25 of 118
                                                                                                         Appendix 1, Page 9
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                  BLM
                                                                            Depart-                                           Other
Subject Code                                                                              BLM WO Officials        Field
                                        Activity                             ment                                             BLM
Or Regulation                                                                                                    Officials
                                                                                                                               See
                                                                            SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                               Note
1270, 1278       Authority to Sign Freedom of Information Act (FOIA)
                 Responses:

                 - Authority to release documents.                                            1     X        2    X

                 - Authority to withhold a requested record.*                                 1     3        2    3

                 - Authority to release a record which is exempt from                         1     3        2    3
                 disclosure (discretionary release).*

                 - Authority to deny a fee waiver.*                                           1     3        2    3

                 - Authority to sign interim FOIA responses which                             1     X        2         X
                 include clarification of fee issues, scope of the FOIA
                 request and request for extensions.

                 - Authority to sign ―no records‖ response.                                   1     3        2    X

                 - Authority to deny expedited processing.                                    1     3        2    3
                 ________
                 *Only after consultation with the office of the
                 appropriate associate, regional, or District/Field
                 solicitor.
                 1 – Assistant Director, Information Resources
                 Management and Assistant Director, Fire and
                 Aviation.
                 2 – Division Chief, Division of Information Resources
                 Management Governance (WO-560).
                 3 – Cannot be re-delegated.

                 Source:43 CFR 2.16
1270             Deny Privacy Act (PA) requests with concurrence of                   1       1     1        2    2              *
                 PA Officer.

                 Release PA records to third party requester (through                 1       1     1        1    X              *
                 FOIA request).
                 _______
                 1 – Consult with Privacy Administrator.
                 2 – Cannot be re-delegated.
                 * Only after consultation with the office of appropriate
                 associate, regional, or District/Field solicitor.

                 Source: 43 CFR 2.64




       BLM Manual                                                                                       Rel. 1-1717
       Supersedes Rel. 1-1706                                                                           07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 26 of 118
                                                                                                       Appendix 1, Page 10
                                               1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                           Depart-                                           Other
Subject Code                                                                             BLM WO Officials        Field
                                          Activity                          ment                                             BLM
Or Regulation                                                                                                   Officials
                                                                                                                                 See
                                                                           SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                 Note
1270             Records Certification:

                 Sign Forms, and emboss with official BLM seal,                                    1             1
                 certifying and attesting to the source and authenticity
                 of BLM copies, records for court or other customer
                 requests.
                 ________
                 1- Redelegation limited to permanent employees

                 Source: BLM Manual 1270.63 and Title 43 U.S.C.
                 Chapter 31 1460
1270, 1813       Authority to provide certified copies of                            X             X             X           X
                 records/papers.
                 ________
                 Source: 310 DM 10
1275, 1220,      Prepare and publish in the Federal Register notices of                            X             X
1824             general meeting.
                 ________

                 Source: WO IM No. 2003-250 and IM No. 2003-290
1278             Prepare and approve Official Agency Record                                        *        *    *                1
                 Designation Documents (OARDD).

                 Approve transition of records from non-public to the                              X        X                     2
                 public record category.
                 ________
                 * - Cannot be re-delegated.

                 1 - All OARDDs and formal records transition actions
                 must be reviewed and concurred by the State Records
                 Administrator and the State FOIA/Privacy Act
                 Specialist and approved by State Director.
                 2 – Must be reviewed and concurred by BLM Records
                 Administrator and approved by Division Chief,
                 Division of IRM Governance.
1278             Approve data sharing agreements where no funds are                                X        X    X                1
                 involved.

                 Approve data sharing agreements, if funds are to be                                             X                2
                 exchanged.
                 ________
                 1 – Reviewed and concurred by the Records
                 Administrator and Data Administrator and the
                 FOIA/Privacy Act Specialist.
                 2- With concurrence and signature of the Contracting
                 Officer.
1283             Designate, approve, and change personnel as data                                  X        X         X
                 stewards for their respective areas of jurisdiction.

       BLM Manual                                                                                      Rel. 1-1717
       Supersedes Rel. 1-1706                                                                          07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 27 of 118
                                                                                                        Appendix 1, Page 11
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                  BLM
                                                                            Depart-                                           Other
Subject Code                                                                              BLM WO Officials        Field
                                         Activity                            ment                                             BLM
Or Regulation                                                                                                    Officials
                                                                                                                                  See
                                                                            SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                  Note
1283             Approve data quality assurance (QA) plans.                                         X             X           X    *
                 ________
                 * - Assistant Director, Fire and Aviation.
1291             Approve requests for radio frequency assignments.                                  X             X           X    *
                 ________
                 * - Assistant Director, Fire and Aviation.
1301             Approval of BLM Financial Management Systems in                      X       1
                 compliance with Treasury, Office of Management and
                 Budget and Federal Accounting Standards Advisory
                 Board Accounting Principles and Standards as
                 prescribed by law and regulations.

                 Financial systems design and application to specific                         1     2             X
                 areas (e.g., Cash Management, Assets, Liabilities,
                 Equity Accounts, etc.).
                 ________
                 1 – Assistant Director, Business and Fiscal Resources
                 and Assistant Director, Fire and Aviation – Cannot be
                 re-delegated.
                 2 – Director, National Operations Center- Cannot be
                 re-delegated.
1320, 1323       Approve use of cost procedure systems and systems to                               2
                 record financial transactions that represent obligations
                 and liabilities of the BLM.

                 Approve billing and collection systems for monies due                        1     2
                 the BLM from cost recoverable projects.
                 ________
                 1 – Assistant Director, Business and Fiscal Resources.
                 2 – Director, National Operations Center- Cannot be
                 re-delegated.
1340             Waive salary reduction requirements (―dual                                                                        *
                 compensation limits‖) for temporary rehires of Federal
                 employees to fight fires and to support those
                 firefighting operations only under the conditions
                 specified by the OPM Letter.
                 ______
                 * - Deputy Assistant Director, Fire and Aviation,
                 Bureau of Land Management, National Interagency
                 Fire Center.

                 Source: Secretary Order 3276




       BLM Manual                                                                                       Rel. 1-1717
       Supersedes Rel. 1-1706                                                                           07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 28 of 118
                                                                                                   Appendix 1, Page 12
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                          See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                          Note
1374             Authorize BLM refund in Collections and Billings                        1     X        X
                 System (CBS) so accounts staff can process refunds.

                 Authorize transfers and returns from the Collections                    1     X        X         X         *
                 and Billings System.
                 _________
                 * - May be re-delegated from SD to District/Field
                 Manager and then to Program Specialist.
                 1 - Assistant Director, Fire and Aviation.
1375             Authorize waivers (full or partial) in the Collections                                 X         X         *
                 and Billings System (CBS) for bills, including late
                 fees.
                 ________
                 * - Assistant Director, Fire and Aviation.
1375             Approve compromise, suspension or termination of                                                           *
                 collection actions on debts due the United States upon
                 approval by District/Field or Regional Solicitors,

                 - Up to $100,000.                                                             X             X              *
                 ________
                 * - Assistant Director, Fire and Aviation

                 Source: 903 CFR 1
1375             Approve all promissory notes when rescheduling debts                                   X         X
                 under the standards.




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 29 of 118
                                                                                                        Appendix 1, Page 13
                                               1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                  BLM
                                                                            Depart-                                           Other
Subject Code                                                                              BLM WO Officials        Field
                                        Activity                             ment                                             BLM
Or Regulation                                                                                                    Officials
                                                                                                                                  See
                                                                            SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                  Note
1375, 9230      Approve liability and damages for unauthorized use of                                             X
                the public lands.

                Accept damages and/or liabilities for unauthorized
                use:

                A. Accept full payment.                                                                           X          X*

                B. Approve Write Off/Close-out of debts due the
                United States when BLM determines it is no longer
                cost effective to pursue collection or it is not required
                by a program:
                         $1- $99                                                                    5             1
                         $100 - $49,999                                                       2     5             5
                         $50,000 - $99,999                                                          2             2
                         $100,000 and up                                                            3             3

                C. Approve waiver of Interest, Penalty,
                Administrative Charges or late fee Assessment                                       2             4

                Compromise, suspension, and termination of Debts
                due the United States

                          $1 -$49,999                                       X         *             X             X
                          $50,000 - $99,999                                 X         *       2     2             2
                          $100,000 and up                                   X         *             3             3
                _________
                1 – State Director may re-delegate to District/Field
                Office manager who may further re-delegate to the
                specialist, i.e., Land Law Examiner, Realty Specialist,
                Range Conservationist, etc.
                2 – State Director, NOC Director, Assistant Director,
                Fire and Aviation Policy, with concurrence of the
                NOC, Division of Business Services.
                3 – Debt is reviewed by State Director and the
                solicitor. Debt may be referred to the Department of
                Justice by the Office of the Solicitor or forwarded to
                the NOC for referral through the Solicitor to the
                Department of Justice.
                4 – State Director may re-delegate to District/Field
                Office Manager.
                5 – Cannot be re-delegated.
                * - With the concurrence of the Solicitor.

                Source: 31 U.S.C 3711, 26 CFR 1




    BLM Manual                                                                                          Rel. 1-1717
    Supersedes Rel. 1-1706                                                                              07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 30 of 118
                                                                                                      Appendix 1, Page 14
                                               1203 – DELEGATION OF AUTHORITY


                                                                                       AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                             Depart-                                        Other
Subject Code                                                                            BLM WO Officials        Field
                                         Activity                             ment                                          BLM
Or Regulation                                                                                                  Officials
                                                                                                                                See
                                                                             SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                                Note
1376             Approve payment of telephone bills:

                 - Cellular Telephone Bills                                                                X         X      X

                 - Land Line Telephone Bills                                                               X         X      X
                 ________
                 Source: (DOI Policy on Telephone Use June 14,
                 2000)
1379             Secure Rural Schools and Community Self-                                                       X
                 Determination Act of 2000.
1382             Authorize travel expenses.                                                 X     X             X
                 ________
                 Source: NBC Travel Guide (January 2005)
1382             Approve up to 99 percent of the authorized rate for                                       X         X      X
                 extended (over 30 days) emergency temporary duty
                 travel.
                 ________
                 Source: IB No. OF&A 2002-021.
                 Federal Travel Regulations – 301-11.200
1382             Approve travel for pre-appointment interviews.                             X     X             X           X
1382             Approve or authorize Headquarters staff travel                             X     X
                 connected with programs in their respective offices,
                 including travel of advisory board members and use of
                 rental cars. This does not include attendance at non-
                 government meetings, pre-appointment interviews, or
                 travel by experts or consultants.
                 ________
                 * - FA Authority is limited to the
                 approval/authorization of travel for FA staff that are
                 assigned to, or physically located, at Headquarters.
1382             Approve or authorize travel connected with programs                                       X         X      X
                 in their respective offices, including travel of advisory
                 board members and use of rental cars. This does not
                 include attendance at non-government meetings, pre-
                 appointment interviews, or travel by experts or
                 consultants.
1382             Approval of intrastate permanent change of station                                        X    X           X    *
                 travel.
                 ________
                 * - Assistant Director, Fire and Aviation.
1382             Approval of interstate permanent change of station                               X             X                *
                 travel.
                 _______
                 * - Assistant Director, Business and Fiscal Resources
                 and Assistant Director, Fire and Aviation – Cannot be
                 re-delegated.



       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 31 of 118
                                                                                                       Appendix 1, Page 15
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                           Depart-                                           Other
Subject Code                                                                             BLM WO Officials        Field
                                        Activity                            ment                                             BLM
Or Regulation                                                                                                   Officials
                                                                                                                                 See
                                                                           SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                 Note
1382             Approve travel of experts and consultants.                                                 X    X           X    *
                 _______
                 * - Assistant Director, Business and Fiscal Resources
                 and Assistant Director, Fire and Aviation.
1382, 1788       Approval or authorization of travel for attendance at                                      X         X      X
                 non-government meetings.
1382             Approve advanced written request for actual per diem                        *     *             *           *
                 or lodging costs up to 300 percent of the allowable per
                 diem or lodging allowance for the locality.
                 ________
                 * - Cannot be re-delegated.
1382             Approve travel to foreign countries.                            X   X                           X                *
                 ________
                 * - Assistant Secretary, Land and Minerals
                 Management, must approve most foreign travel.
                 However, State Directors and the Assistant Director,
                 Office of Fire and Aviation, may approve travel under
                 certain exceptions as stated in 347 DM 1. This
                 authority cannot be re-delegated.
1384             Approval of Accountable Officers (except Collection                                        X         X
                 Officers).
1384             Approval and Revocation of a Designated Collection                                         X    X
                 Officers (including contractors).
                 ________
                 Source: BLM Manual 1384.33 and IM BC-1999-047
1386             Appoint Tort Claims Administrators.                                 X             X             X                *
                 _______
                 * - Assistant Director, Human Capital Management
                 and Assistant Director, Fire and Aviation.

                 Source: 451 DM
1400-213         Authorize Excepted Service Appointments (i.e. STEP,                         X     X             X           X
                 SCEP, Seasonal, Handicapped, 30-day Special Need).
1400-300         Approval of Details.                                                                       X         X      X
1400-300,        Administer Oath of Office.                                                                                       *
311.41           ________
                 * - All Supervisors

                 Source: BLM Manual 1400-311.41




       BLM Manual                                                                                      Rel. 1-1717
       Supersedes Rel. 1-1706                                                                          07/14/2009
            Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 32 of 118
                                                                                                     Appendix 1, Page 16
                                             1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                         Depart-                                           Other
Subject Code                                                                           BLM WO Officials        Field
                                        Activity                          ment                                             BLM
Or Regulation                                                                                                 Officials
                                                                                                                               See
                                                                         SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                               Note
1400-300,       - Directed reassignments to key positions.                         X
1400-335
                  Directed reassignments across State/Center lines                 X                                            *
                (with SD/NOCD/AD-HCM concurrence).

                - Directed reassignments to all other positions (                  X       X     X             X           X

                - Details to key positions not to exceed 120 days.             X   X

                - Details to Senior Executive Service positions not to         X   X
                exceed 120 days.

                - Details to Senior Executive Service positions over           X   X
                120 days. (Note: Details to Senior Executive Service
                positions over 240 days must be approved by the
                Office of Personnel Management.)

                - Details involving Memorandums of Understanding.                  X                                            *
                Federal funds may not be obligated in a Memorandum
                of Understanding.
                ________
                * - Assistant Director, Human Capital Management.

                Source: IM 2008-10 and 920 DM
1400-302        Authorize Temporary Limited Appointments.                                                 X         X      X
1400-311        Powers of appointment and removal (SF-50) (Certain
                key positions require Secretarial approval. Refer to
                370 DM 311.)

                - GS-1 through GS-15.                                                      X     X             X           X

                - Wage System Position.                                                    X     X             X           X
1400-317        Senior Executive Service.

                - Position Approval.                                     X     X

                - Recommends (SES) Position.                                       X

                - Recruitment of Senior Executive Service positions.           X   X                                            *

                - Selection of Senior Executive positions.               X     X
                ________
                * - Assistant Director, Human Capital Management.

                Source: 920 DM




    BLM Manual                                                                                       Rel. 1-1717
    Supersedes Rel. 1-1706                                                                           07/14/2009
           Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 33 of 118
                                                                                                  Appendix 1, Page 17
                                             1203 – DELEGATION OF AUTHORITY


                                                                                AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                      Depart-                                           Other
Subject Code                                                                        BLM WO Officials        Field
                                       Activity                        ment                                             BLM
Or Regulation                                                                                              Officials
                                                                                                                            See
                                                                      SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                            Note
1400-334        Approval of Intergovernmental Personnel Act                     X             X                              1
                Assignments.
                ________
                1 - Assistant Director, Human Capital Management.

                Source: 334 DM
1400-335        Promotion and Internal Placement.

                - Recruitment for all positions GS-15 and below.                                       X         X      X

                - Approval of selections for all GS-15 and some GS-             X
                14 positions.
                *ASD, DAD, DSD, NOCD, National Office Deputy,
                WO-GS-15, all District/Field Managers GS-14 and
                above and NLCS managers, must have National
                Personnel Management Committee (NPMC) approval.

                - Approve selection of Public Affairs Officers and                      X                                    1
                related public affairs positions.

                - Consultant and Expert Appointment.                        X   X

                - Approve selection of Human Resources Officers and                           X             X
                Equal Employment Opportunity Officers.
                _______
                1 - Assistant Director, Communications. Selections
                reviewed by DOI Director, Communications.

                Source: 370 DM 335
1400-351        Approval of Reduction in Force.                                 X       1     2             2           2
                ________
                1 - Assistant Director, Human Capital Management.
                2 - NOCD, SD, Assistant Director, Fire and Aviation
                and LE have authority to review and advise as
                appropriate.
1400-410        Authorize Training.                                                                                          *
                ________
                * - All Supervisors.

                Source: BLM Manual 1400-410.04




    BLM Manual                                                                                    Rel. 1-1717
    Supersedes Rel. 1-1706                                                                        07/14/2009
           Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 34 of 118
                                                                                                     Appendix 1, Page 18
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                          Depart-                                          Other
Subject Code                                                                            BLM WO Officials        Field
                                        Activity                           ment                                            BLM
Or Regulation                                                                                                  Officials
                                                                                                                               See
                                                                          SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                               Note
1400-430        Employee Performance Plans.

                - Prepare Annual Performance Plans.                                                        X         X     X

                - Develop/Approve Performance Improvement Plans.                                                                *

                - Prepare Annual Summary Ratings.                                                          X         X     X

                - Concur by next higher official with ―Level 1, 2 and 5                                    X         X     X
                Summary Rating‖ Summary Rating.
                _________
                * - All first-level supervisors after review and advice
                by Servicing Personnel Office, as appropriate.
1400-432        Performance Based Actions.

                - Issue Notices of Proposed Adverse Actions.                                                                    1

                - Issue Notices of Decisions.                                                                                   2
                _________
                1 - All first-level supervisors after review and advice
                by Servicing Personnel Office, as appropriate.
                2 - All second level supervisors after review and
                advice by Servicing Personnel Office, as appropriate.
1400-451        Approve Awards.

                - Star Awards of $50 - $500 (Net).                                                         X         X     X

                - Individual awards up to $5,000.                                                          X         X     X

                - Individual awards of $5,001 - $10,000.                        X

                - Division awards below $5,000.                                                            X         X     X

                     - - Division awards of $5,000 - $10,000 so long                X
                as no one individual receives $5,000 or more.

                    - - Awards in excess of $10,000 must be
                approved by the Office of Personnel Management.

                - Senior Executive Service cash award.                          X                                               *
                _______
                * - Assistant Director, Human Capital Management.

                Source: 461 DM




    BLM Manual                                                                                      Rel. 1-1717
    Supersedes Rel. 1-1706                                                                          07/14/2009
            Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 35 of 118
                                                                                                    Appendix 1, Page 19
                                                1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                        Other
Subject Code                                                                          BLM WO Officials        Field
                                           Activity                         ment                                          BLM
Or Regulation                                                                                                Officials
                                                                                                                              See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                              Note
1400-511        Position Classification.

                - All positions GS-1 through GS-14 and Wage System                                       X         1      X
                positions except positions requiring Departmental
                approval.

                - GS-15 positions.                                                              X

                - Precedent setting classifications affecting 10 or more                        X
                positions BLM-wide.

              - Appeals decided in BLM.                                                         X
              ________
              1 – With concurrence of the State Director
1400-531, 550 Rates of Pay.

                - Approve Superior Qualifications Appointment not to                      1              X    X           X
                exceed 20 percent above candidate’s existing rate of
                pay. Over 20 percent of existing rate of pay requires
                the Assistant Secretary approval.

                - Within-grade increases.                                                       X             X                2

                - Quality Step Increases.                                                       X             X                2

                - Denial of within-grade increases.                                             X             X                2

                - Reconsideration of denials of within-grade increases.                         X             X                3
                _______
                1 - Assistant Director, Human Capital Management.
                (Reviews and advises Director, only).
                2 - All first-level supervisors after review and advice
                by Servicing Personnel Office, as appropriate.
                3 - All second-level supervisors after review and
                advice by Servicing Personnel Office, as appropriate.
1400-536        Grant optional grade and pay retention in major                           X     X             X           X
                reduction or reorganization.




     BLM Manual                                                                                     Rel. 1-1717
     Supersedes Rel. 1-1706                                                                         07/14/2009
           Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 36 of 118
                                                                                                   Appendix 1, Page 20
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                       Activity                            ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                             See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                             Note
1400-550        Pay Administration.

                - Approve Overtime and Holiday Pay.                                                     X         X      X

                   + During emergency situations in absence of                                                                *
                authorized official.

                - Approve Hazard and Environmental Differentials.                        X     X             X           X

                   + During emergency situations in absence of                                                                *
                authorized official.

                Approve changing exemption status of employees for                       X     X             X           X
                performing work when non-fire emergency situations
                exists (5CFR551.208(f).
                _______
                * - All first-level supervisors after review and advice
                by Servicing Personnel Office, as appropriate.
1400-550        Payment of travel and transportation expenses for new                                   X         X      X
                appointees to the first post or duty.

                Payment of travel and transportation expenses for pre-                                  X         X      X
                employment interviews.
1400-550        Recruitment and Relocation Bonuses and Retention
                Allowances.

                - Fire Positions.                                                        1

                - Approval for GS-15 and below.                                          X     X             X
                _______
                1 – Assistant Director, Fire and Aviation
1400-550        Approval Student Loan Repayment Benefit Plan.                            X     X             X
1400-610        Approve and set hours of duty.                                                                                *

                Approve Telecommuting and Flexible Workplace.                                                                 *
                ________
                * - All Supervisors




    BLM Manual                                                                                     Rel. 1-1717
    Supersedes Rel. 1-1706                                                                         07/14/2009
           Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 37 of 118
                                                                                                   Appendix 1, Page 21
                                             1203 – DELEGATION OF AUTHORITY


                                                                                 AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                       Depart-                                           Other
Subject Code                                                                         BLM WO Officials        Field
                                       Activity                         ment                                             BLM
Or Regulation                                                                                               Officials
                                                                                                                             See
                                                                       SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                             Note
1400-630        Absence and Leave:

                - Approve Absence and Leave.                                                                                  1

                - Leave Without Pay, 30 days to 1 year.                                  X     X             X           X

                - Leave Without Pay, over 1 year.                                X                                            2

                - Approve denial or restoration of leave due to                  *       *     *             *           *
                extenuating work circumstances (exigency of the
                public business).

                - Approve annual leave restoration.                                      X     X             X           X

                Leave Transfer Program:

                - Recommend employee application to become a leave                                      X         X      X
                recipient.

                - Approve employee applications to become a leave                        X     X             X           X
                recipient.
                ________
                * - Cannot be re-delegated.
                1 - All first-level supervisors.
                2 - Assistant Director, Human Capital Management.
1400-714        Equal Employment Opportunity

                - Arrange for and provide mediation for all informal                     X     X             X                1
                and formal complaints of discrimination.

                - Approve the informal resolution of complaints of                       X     X             X                1
                discrimination, including mediation agreements.

                - Process formal complaints of discrimination.                           X     X             X                1

                - Approve the formal settlement of complaints of                         X     X             X                2
                discrimination, including mediation settlements.

                - Approve settlement of complaints of discrimination                     X
                beyond the local administrative level.
                ___________
                1 - State Director delegated to EEO Officer
                2 - State Director delegated to EEO Officer, after
                review and consultation with the Regional Solicitor
                and BLM-WO.

                Source: IM 2008-010


    BLM Manual                                                                                     Rel. 1-1717
    Supersedes Rel. 1-1706                                                                         07/14/2009
           Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 38 of 118
                                                                                                       Appendix 1, Page 22
                                               1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                           Depart-                                           Other
Subject Code                                                                             BLM WO Officials        Field
                                        Activity                            ment                                             BLM
Or Regulation                                                                                                   Officials
                                                                                                                                 See
                                                                           SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                 Note
1400-731        Personnel Suitability and Security Program                                   1                               X
                management, oversight and review authority for
                personnel suitability and security adjudication and
                program and position sensitivity.

                - Adjudicate all sensitive personnel investigations.                 X                                       X

                - Adjudicate all non-sensitive personnel investigations.                     3     X             X           X    2

                - Make position sensitivity designations.                                   1,3    X             X           X    2

                - Requesting official for all sensitive personnel                            3     X             X           X    2
                investigations.

                - Requesting official for all non-sensitive personnel                        3     X             X           X
                investigations.

                - Issue certifications for sensitive positions and                           3                               X
                granting security clearances within the BLM.

                - Approve and inspect all sites for personnel security                       3     X             X           X
                and storage of classified material and information.

                - Initiate Personnel and Physical Security Management                                       X         X      X
                Evaluations.
                _______
                1 - Assistant Director, Human Capital Management.
                2 - Division Chief, Human Resources Services (NOC)
                – Cannot be re-delegated.
                3 – Assistant Director, Fire and Aviation.

                Source: 5 CFR, 32 CFR and 441- 442 DM
1400-735        Testifying:

                Authorize employees to testify within Federal                                1                                    *
                government (for ex. Federal Courts and Congress).

                Outside requests for testimony requires consultation
                with Regional Solicitor.
                __________
                * - Delegated from State Director, to both DSDs, to
                District Managers.
                1 – Assistant Director, Communications and Assistant
                Director, Fire and Aviation to Division Chiefs.




    BLM Manual                                                                                         Rel. 1-1717
    Supersedes Rel. 1-1706                                                                             07/14/2009
            Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 39 of 118
                                                                                                      Appendix 1, Page 23
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                          Depart-                                           Other
Subject Code                                                                            BLM WO Officials        Field
                                       Activity                            ment                                             BLM
Or Regulation                                                                                                  Officials
                                                                                                                                See
                                                                          SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                Note
1400-752        Discipline and Adverse Actions.

                - Issue warning and reprimands.                                                                                  1

                - Propose suspensions of 14 days or less.                           X       X                                    2

                - Decisions on proposed suspensions of 14 days or                                                                3
                less.

                - Proposed adverse actions (e.g., suspension of greater                                                          2
                than 14 days, removal and demotion).

                - Issue decisions on proposed adverse actions.                                                                   3
                ________
                1 - All Supervisors.
                2- All first-level supervisors after review and advice
                by Servicing Personnel Office, as appropriate.
                3 - All second-level supervisors after review and
                advice by Servicing Personnel Office, as appropriate.

              Source: 370 DM 752
1400-752, 771 Grievances (Consult with the WO Human Resources
              staff).

                - Issue Adjustment/Decision of informal grievance.                                         X         X      X

                - Issue Adjustment/Decision of formal grievance.                            X     X             X           X

              _______
              Source: 370 DM 752
1400-792      Establish employee health, wellness and assistance                            X     X                  X      X
              programs.
1400-831, 842 Firefighter and Law Enforcement Retirement Program          X                                                      *
              Authority.
              ________
              * - Seek Advice from Assistant Director, Fire and
              Aviation Policy.




     BLM Manual                                                                                       Rel. 1-1717
     Supersedes Rel. 1-1706                                                                           07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 40 of 118
                                                                                                   Appendix 1, Page 24
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials        Field
                                         Activity                           ment                                         BLM
Or Regulation                                                                                                Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                             Note
1510             Authority to approve the purchase of refreshments or            *                       X         X
                 meals with appropriated funds:

                 Only when in compliance with specific enabling
                 legislation or statutes such as Amendment 89 to the
                 Federal Travel Regulations, the Government
                 Employees Training Act, the Government Employees
                 Incentive Awards Act, Public Law 98-540, to amend
                 the Volunteers in the Parks Act of 1969, or various
                 Comptroller General decisions.

                 The maximum cost will not exceed $2 per attendee up
                 to $500 per event. In the absence of a specific
                 authority, the purchase of refreshments or meals is not
                 authorized for either Government personnel or non-
                 government personnel, such as partners or visiting
                 dignitaries.
                 ________
                 * - Conferences with over 30 attendees require
                 approval by the Assistant Secretary, Land and
                 Minerals Management

                 Source: 5 U.S.C. 5403
1510             Approve requisitions.                                                                                        *
                 _______
                 * - All Supervisors.

                 Source: BLM Manual 1510.04I
1510             Approve memberships in associations up to $2500.                                        X         X     X
                 _______
                 Source: BLM Manual 1510-1.602-1




       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 41 of 118
                                                                                                    Appendix 1, Page 25
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                        Other
Subject Code                                                                          BLM WO Officials        Field
                                        Activity                            ment                                          BLM
Or Regulation                                                                                                Officials
                                                                                                                           See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                           Note
1510             Ratify unauthorized procurements up to the office’s                     1,3    2             2
                 delegated acquisition authority by the Chief of the
                 Contracting Office only with concurrence by the State
                 or Center Director. This authority may not be re-
                 delegated.

                 Note: Legal review is required on ratifications in
                 excess of the micro-purchase threshold as per the
                 Department of the Interior Acquisition Policy Release
                 (DIAPR) 2001-3.
                 ________
                 1 - Unauthorized procurement in excess of $100,000 is
                 ratified by the BLM Procurement Chief (WO-850).
                 2 - State, Chief (OR-952) and Branch Chief (OC- 660)
                 - Cannot be re-delegated.
                 3 – Assistant Director, Fire and Aviation.

                 Source: BLM Manual 1510-1.602-3
1510             Select, appoint and terminate Contracting Officers in                                                       *
                 accordance with the Department of the Interior
                 Contracting Officers Appointment Program Manual.
                 ________
                 * - BLM Procurement Chief (WO-850) - Cannot be
                 re-delegated.

                 Source: BLM Manual 1510-1.603
1510             Suspend a Contracting Officer’s warrant pending                         1,4    2             3
                 completion of corrective actions or while investigating
                 procurement abuses or other potential causes for
                 termination.
                 ________
                 1 - BLM Procurement Chief (WO-850) - Cannot be
                 re-delegated.
                 2 – Branch Chief, (OC-660) - Cannot be re-delegated.
                 3 - Chief of the Contracting Office (State Procurement
                 Analyst, Chief (OR-952)) or the Contracting Officer’s
                 supervisor.
                 4 – CCO, Fire and Aviation

                 Source: BLM Manual 1510-1.603




       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 42 of 118
                                                                                                   Appendix 1, Page 26
                                               1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                         Activity                           ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
1510             Unlimited dollar BLM-wide contracting, space leasing                                                       1
                 and open market information technology acquisition
                 authority within Contracting Officer warrants.

                 Unlimited dollar acquisition authority within                                                              2
                 Contracting Officer warrant in the States of Oregon
                 and the NOC only. Special purpose space leasing
                 authority is limited to $25,000. Open market
                 information technology acquisition authority is limited
                 to $100,000.
                 ________
                 1 - National Operations Center Contracting Officers -
                 Cannot be re-delegated.
                 2 - Oregon State Office Contracting Officers - Cannot
                 be re-delegated.

                 Source: BLM Manual 1510-1.671
1510, 1511       Authority to award/administer stewardship contracting                                                      *
                 projects, including those entered into by agreement
                 (all contracts over $100,000 using this authority shall
                 be conducted as performance-based acquisitions).
                 ________
                 * - Contracting Officers who have been specifically
                 delegated Stewardship Contracting Authority in
                 writing by the BLM Procurement Chief. National
                 Operations Center Level II and Level III Contracting
                 Officers and the BLM Oregon State Office.

                 Source: BLM Manual 1510-1.671
1510             Authority not to exceed the $100,000 simplified                                                            *
                 acquisition threshold for open market acquisitions, the
                 maximum order limitation in existing Government
                 contracts and unlimited from required sources.

                 NOTE: States without Procurement Analysts are
                 limited to $25,000. Special purpose space leasing
                 authority is limited to $25,000.
                 ________
                 * - Contracting Officers in State Offices, Assistant
                 Director, Fire and Aviation and the WO with
                 Procurement Analysts - Cannot be re-delegated.

                 Source: BLM Manual 1510-1.671




       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 43 of 118
                                                                                                    Appendix 1, Page 27
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                            Depart-                                       Other
Subject Code                                                                           BLM WO Officials      Field
                                        Activity                             ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                            SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                           Note
1510             The ability to retain any excess offset values for                                                          *
                 reinvestment into other stewardship contracting
                 projects without further appropriations.
                 _______
                 * - Contracting Officer’s with Stewardship Authority.

                 Source: Section 323 Public Law 108-7 and
                 BLM Manual 1510-1.671
1510             The authority to enter into stewardship contracts up to                                                     *
                 10 years in length.
                 _______
                 * - Contracting Officer who have been specifically
                 delegated Stewardship Contracting Authority in
                 writing by the BLM Procurement Chief. National
                 Operations Center Level II and Level III Contracting
                 Officers and the BLM Oregon State Office.


                 Source: IM No. 2004-081 and BLM Manual 1510-
                 1.671
1510             Approve Justification for other than Full and Open
                 Competition.

                 - Up to $500,000.                                                                                           1

                 - Greater than $500,000 up to $10 million.                                                                  2

                 - Greater than $10 million up to $50 million.                                                               3

                 - Greater than $50 million.                                                                                 4
                 ________
                 1 - Contracting Officers within their warrant authority.
                 2 - BLM Procurement Chief (WO-850) - Cannot be
                 re-delegated.
                 3 - Head of Contracting Activity (WO-800).
                 4 - Senior Procurement Executive.

                 Source: BLM Manual 1510-6.304, 17.503




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 44 of 118
                                                                                                       Appendix 1, Page 28
                                                 1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials      Field
                                            Activity                         ment                                            BLM
Or Regulation                                                                                                  Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                              Note
1510             Purchase card acquisition authority less than the                    X                                         *
                 micro-purchase threshold. Receipt of personalized
                 card is the authority. Fixed-price indefinite delivery
                 contract ordering authority may be delegated by the
                 cognizant Contracting Officer at the National
                 Operations Center or Oregon State Office to either a
                 District/Field Contracting Officer.

                 Assign purchase cards.                                                                                         1
                 ________
                 * - Contracting officer.
                 1 – All Supervisors.

                 Source: BLM Manual 1510-13
1510             Issue Invitations for Bids.                                                                                    *
                 _________
                 * - National Operations Center and Oregon State
                 Contracting officers - Cannot be re-delegated.

                 Source: BLM Manual 1510-14
1510             Issue Requests for Proposals.                                                                                  *
                 ________
                 * - National Operations Center, Washington Office,
                 and State Office Contracting Officers - Cannot be re-
                 delegated.

                 Source: BLM Manual 1510-15
1510             Award Interagency/Intragency Agreements up to the                            X                                 *
                 level noted on the contracting officers certification of
                 appointment.

                 Note: Legal review of required agreements in excess
                 of $500,000 as per the DIAPR 2001-3. The BLM
                 Procurement Chief’s (WO-850) approval is required in
                 excess of $500,000.
                 ________
                 * - WO-850 Contracting Officers and National
                 Operations Center Contracting Officers.

                 Source: BLM Manual 1510-17.5




       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 45 of 118
                                                                                                   Appendix 1, Page 29
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                             See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                             Note
1511             Award assistance agreements and reimbursable law                                                             *
                 enforcement agreements by Grants Management
                 Officers having completed assistance agreement
                 training requirements. For assistance agreements, the
                 Chief of the Contracting Office’s approval is required
                 on the Statement of Programmatic
                 Involvement/Instrument Selection Determination
                 (SPI/ISD). Assistance agreements that are expected to
                 exceed $100,000 over the life of the agreement,
                 including all modifications, require approval of the
                 SPI/ISD by WO-850.
                 _________
                 * - Grants Management Officers who have been
                 delegated the authority by the BLM Procurement
                 Chief.
1512             Terminate micro-purchase authority as indicated in                                                           *
                 paragraph 1.3.1.2 of the DOI Integrated Charge Card
                 Program Guide dated March 12, 2002.
                 ________
                 * - Chief of the Contracting Office.

                 Source: BLM Manual 1512.06D
1512             Grant exemption from the mandatory use of                      X
                 government sponsored/contractor issued travel charge
                 card.
                 ________
                 Source: BLM Manual 1512.21
1512             Approve cash advance for cardholders who have lost                                                           *
                 their charge card privileges because their account was
                 suspended or canceled due to delinquency or their
                 cash advance authority has otherwise been restricted.
                 ________
                 * - Assistant Director, Business and Fiscal Resources,
                 - Cannot be re-delegated.

                 Source: BLM Manual 1512.33
1512             Approve requests to use a corporate charge card                         X     X             X           X
                 account to purchase transportation tickets for a
                 cardholder whose account is suspended or canceled.
                 ________
                 Source: BLM Manual 1512.4




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 46 of 118
                                                                                                     Appendix 1, Page 30
                                               1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                            Depart-                                        Other
Subject Code                                                                           BLM WO Officials        Field
                                         Activity                            ment                                          BLM
Or Regulation                                                                                                 Officials
                                                                                                                               See
                                                                            SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                               Note
1515             Approve Indian Self-Determination 638 contracts and                                                            *
                 Indian Self-Governance Annual Funding Agreements.
                 Includes the authority to approve, negotiate and
                 administer both 638 Contracts and Annual Funding
                 Agreements. The obligation of funds will correspond
                 to existing procurement delegations.
                 ________
                 * - The authority to negotiate and administer funding
                 agreements may be re-delegated to State Office
                 Technical and/or Procurement leads.

                 Source: Public Law 93-638, Public Law 103-413
1520, 1530       Exercise all of the authority delegated to the Assistant                                                       *
                 Secretary, Land and Minerals Management, in 205
                 DM 9, Personal Property Management, 205 DM 10,
                 Real Property Management and 205 DM 11,
                 Procurement and Contracting.
                 ________
                 * - Assistant Director, Business and Fiscal Resources.

                 Source: 235 DM 3.1
1520             Acquires, safeguards, maintains, uses, reassigns and                                                           *
                 disposes of personal property under their jurisdiction.

                 NOTE: See BLM Manual Section 1520 for specific
                 delegations and limitations related to personal
                 property management.
                 ________
                 * - Accountable Officers - Cannot be re-delegated.
1520, 1521       Designated BLM Receiving Officers are authorized to                       X     X             X           X
                 sign receiving reports for Personal Property and
                 Services after inspection and acceptance. This
                 signature serves as the basis for the expenditure of
                 Government funds.
1520, 1522       Serves as the BLM accountable officers.                                   X     X                  X      X
                 _______
                 Source: BLM Manual 1520.04
1520, 1525       Approves requests from Law Enforcement Officers                                               *           *
                 under their jurisdiction to domicile government owned
                 or leased vehicles. An approved copy of Form 1520-
                 10 is sent to the appropriate Washington Office unit.
                 ________
                 * - Cannot be re-delegated

                 Source: BLM Manual 1520.10




       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 47 of 118
                                                                                                   Appendix 1, Page 31
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                             See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                             Note
1520, 1525       Domiciling of Government Vehicles

                 Approve requests to domicile Government-owned or         *
                 leased vehicles at employee’s place of residence in
                 connection with Field work

                 Approves requests to domicile Government-owned or                       X     X                  X      X
                 leased vehicles in connection with official travel.
                 _________
                 * - Cannot be re-delegated. Requests must be
                 submitted through WO-850

                 Source: BLM Manual 1520.27
1523             Authorizes temporary storage of personal property for                   1     2             2    2      2
                 another Federal Agency, a contractor in connection
                 with a Federal contract or cooperative agreement,
                 State or local government, or an employee. A written
                 agreement is required from all entities mentioned
                 above with the exception of the employee.
                 ________
                 1 - Senior Property Management Specialist.
                 2 - Associate State/National Operations Center
                 Director, Deputy State Directors, NOC Division
                 Chiefs or Field Managers - Cannot be re-delegated.
1523             Accountable Officers, certifies accuracy of all                                        X         X      X
                 inventories assigned prior to departure.
                 ________
                 Source: BLM Manual 1520
1523             Approves reassigning property within the State, except                                      X           X    *
                 reassignment of motor vehicles and equipment in the
                 Working Capital Fund which must be coordinated
                 with the appropriate National Operations Center Unit.
                 _______
                 * - Assistant Director, Fire and Aviation.
1523             Approves rental or loan of BLM-owned                                                   X    X           X    *
                 vehicles/equipment.
                 ________
                 * - Assistant Director, Fire and Aviation

                 Source: BLM Manual 1520
1524             Appoints standing board of survey to act on Reports of                        X             X                *
                 Survey originating in State/District/Field/National
                 Operations Center.
                 __________
                 * - Assistant Director, Business and Fiscal Resources
                 and Assistant Director, Fire and Aviation, - Cannot be
                 re-delegated.


       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 48 of 118
                                                                                                   Appendix 1, Page 32
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                             See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                             Note
1524             Appoints three-member special board of survey to act                          X             *           X    1
                 on Reports or Survey originating in State /District/
                 Field/ National Operations Center Office.
                 __________
                 * - Cannot be re-delegated.

                 1 - Assistant Director, Business and Fiscal Resources
                 and Assistant Director, Fire and Aviation, - Cannot be
                 re-delegated.

                 Source: 1520 Chapter 5, Personal Property Manual.
1524             Approves as Reviewing Authority all Reports of                          1     X             X
                 Survey and Certificates of Unserviceable Property
                 originating in offices under the State/ National
                 Operations Center Director.
                 _______
                 1 - Assistant Director, Fire and Aviation.
1525             Sign and certify requisitions to purchase motor                               X             X           X    *
                 vehicles (requisitions are sent to the National
                 Operations Center).
                 _______
                 * - Assistant Director, Fire and Aviation.
1525             Approves repairs exceeding the maximum single-job                             X                  X      X    *
                 repair percentage and all repairs to vehicle/equipment
                 exceeding replacement standards (years, miles, hours).
                 However, all must contact the appropriate National
                 Operations Center Unit for approval prior to repair.
                 ________
                 * - Assistant Director, Fire and Aviation
1525             Approves incidental use involving ―unofficial                           X     X                  X      X
                 passengers‖ in extra space in motor vehicles and boats
                 in cases of emergency or disaster situations to
                 transport persons with injuries or in pain and to
                 prevent death or serious damage to persons or
                 property.
1527             Approves as Reviewing Authority decisions to scrap,                     1     X             X                *
                 salvage, or cannibalize a vehicle or equipment (must
                 be coordinated with the National Operations Center).
                 ________
                 * - May be re-delegated within the State/National
                 Operations Center Offices.
                 1 - Assistant Director, Fire and Aviation.




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 49 of 118
                                                                                                       Appendix 1, Page 33
                                                1203 – DELEGATION OF AUTHORITY


                                                                                        AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                              Depart-                                        Other
Subject Code                                                                             BLM WO Officials        Field
                                          Activity                             ment                                          BLM
Or Regulation                                                                                                   Officials
                                                                                                                                 See
                                                                              SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                                 Note
1527             Sign available property reports, Form 1520-34.                             1,5    2             3    4

                 The delegation of authority is to Accountable
                 Property Officers (Washington Office, NOC Director,
                 State Director and District Managers). Re-delegated
                 as follows:

                 1) For the WO, the delegation is specific to the WO
                 property manager (WO-851).

                 2) For the NOC, the delegation is specific to the NOC
                 property manager.

                 3) For the State Office, the delegation is specific to the
                 State Office Property Manager (and the Deputy State
                 Property Manager as backup).

                 4) For Districts, the delegation is specific to the
                 District Property Manager for each District.

                 5) Assistant Director, Fire and Aviation.

                 May not be further re-delegated.

                 See also Subject Code 1384 regarding designation of
                 accountable property officers.
                 ________
                 Source: 410 DM and BLM Manual 1520
1529             Approve Transfer Orders, Excess Personal Property,                          1              X         X      X
                 SF-122, or other documents for acquiring personal
                 property except motor vehicles and heavy equipment.

                 Approve authorization to screen excess property lists,                      1                                    *
                 inspect property, and place freeze requests.
                 _________
                 * - State Office delegation is specific to the DSD for
                 Support Services and Chief, Administrative Services.
                 1 - Assistant Director, Fire and Aviation.

                 Source: 410 DM and BLM Manual 1520
1530             Reserve public easements in any conveyance of the                                               X
                 public lands.
                 ________
                 Source: Public Law 92-303, 43 CFR 2650.4-7 and
                 ANCSA Easements 17(b).




       BLM Manual                                                                                      Rel. 1-1717
       Supersedes Rel. 1-1706                                                                          07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 50 of 118
                                                                                                    Appendix 1, Page 34
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                        Other
Subject Code                                                                          BLM WO Officials        Field
                                        Activity                            ment                                          BLM
Or Regulation                                                                                                Officials
                                                                                                                              See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                              Note
1530             Approves abandonment, destruction, or donation to                              X                  X      X    *
                 public bodies, constructed assets and related personal
                 property having no commercial value.
                 _______
                 * - Assistant Director, Fire and Aviation.
1530, 1532       Approves safeguarding, maintaining, utilizing and                        X     X             X           X
                 recording accountability for BLM-owned real
                 property.
1530             Approves utilizing real property, properly maintaining                         X             X           X    *
                 records and directing real property management
                 programs.
                 * - Assistant Director, Fire and Aviation.
1530             Authorizes the disposal of surplus real property and                     1     X                  X      X    *
                 related personal property having fair market value of
                 less than $1,000.
                 ________
                 * - State Office delegation is specific to the DSD for
                 Support Services and Chief, Administrative Services.
                 1 - Assistant Director, Fire and Aviation.
1530             Transfer or disposal of Real Property Valued under                             X
                 $50,000.
1534             Assigns and terminates Government quarters for                                 X             X           X
                 employees.
1535             Approves Reimbursable Work Authorizations (GSA                                 X             X           X    *
                 Form 2957) for alterations costing less than $10,000 to
                 GSA with proper coordination of the National
                 Operations Center (Space Leasing Branch).
                 Reimbursable work authorization is a budget process.
                 __________
                 * - Assistant Director, Fire and Aviation
1536             Approves flying flags at half staff when the situation                                       X
                 arises within their respective states.
1551             Approves issuance of site-specific general-purpose                             X             X           X    *
                 publications (471 DM 4.3) under $20,000.
                 ________
                 * - Assistant Director, Fire and Aviation and Assistant
                 Director, Communications.

                 Source: IM No. 2005-15 and BLM Manual 1551.2
1551             Approves printing through GPO and other authorized                                      X    X           X    *
                 Federal sources.
                 ________
                 * - Assistant Director, Fire and Aviation

                 Source: BLM Manual 1551.6




       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 51 of 118
                                                                                                    Appendix 1, Page 35
                                             1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                         Depart-                                          Other
Subject Code                                                                           BLM WO Officials      Field
                                       Activity                           ment                                            BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                         SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                           Note
1601             Decisions regarding staffing, management and                                                X
                 protection of components of the National Landscape
                 Conservation System.

                 Approval of Resource Management Plans for                                                   X
                 components of the National Landscape Conservation
                 System.

                 Establishment and location of any BLM visitor center.             X
1601             Approve and conduct public participation activities.                                        X
                 ________
                 Source: 43 CFR 1610.2
1601             Approve and publish plans and amendments.                                                   *
                 _________
                 * - Cannot be re-delegated.

                 Source: 43 CFR 1610.5-1




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 52 of 118
                                                                                                       Appendix 1, Page 36
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials      Field
                                        Activity                             ment                                            BLM
Or Regulation                                                                                                  Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                              Note
1601, 2300       Decisions related to specific sections of the Military                                         X
                 Lands Withdrawal Act of 1999 pertaining to the Barry
                 M. Goldwater Range, Section 3031(a)(5) pertaining to
                 changes in use, Section 3031(b)(2) pertaining to
                 access restrictions, Section 3031(b)(1)(C) pertaining to
                 the Integrated Natural Resources Management plan
                 and pertaining to the transfer of responsibility for the
                 natural and cultural resources, Section 3031(c)
                 through (f) pertaining to management and
                 administration of the withdrawal itself, Section
                 3031(b)(7) pertaining to the transfer of management
                 responsibility (limitations noted below) and Section
                 3031(g) pertaining to management of natural and
                 cultural resources in accordance with the Integrated
                 Natural Resources Management Plan and under the
                 subsequent management plan developed in accordance
                 with the Federal Land Policy and Management Act
                 (limitations noted below*).

                 Decisions to accept transfer, relinquishment, or                     *
                 jurisdiction of lands under Section 3031 and to open
                 such lands to operation of the public land laws.

                 Decisions to transfer management responsibility from                 *
                 or to a military department pursuant to subsection (b)
                 (7).

                 Sign Memorandum of Understanding (MOU) and                 X         X                                         1
                 Cooperative Agreements for purposes of
                 implementing this Act. (Arizona State Director, -
                 Cannot be re-delegated)
                 ________
                 * - Cannot be re-delegated.

                 1 - Arizona State Director, Cannot be re-delegated.

                 Source: Public Law 106-65
1601             Issue national level guidance for planning.                          *       *
                  _________
                 * - Cannot be re-delegated.

                 Source: 43 CFR 1600, 1610.1 and BLM Manual
                 1601.04
1601, 1611       Issue supplemental guidance for planning.                            X       X                 X
                 ________
                 Source: 43 CFR 1610.1 and BLM Manual 1601.04



       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 53 of 118
                                                                                                       Appendix 1, Page 37
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials      Field
                                         Activity                            ment                                            BLM
Or Regulation                                                                                                  Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                              Note
1601             Render decisions on protests to plan or amendment                    *       *
                 approvals.
                 _________
                 * - Cannot be re-delegated.

                 Source: 43 CFR 1610.5-2 and BLM Manual 1601.4
1601             Approve management and quality control procedures                                                   X
                 with a State to achieve the BLM planning
                 documentation and process standards. Approve
                 activity plans to protect and prevent irreparable
                 damage to important historical, cultural, or scenic
                 values, fish and wildlife resources, or other natural
                 systems or processes, or to protect life and safety from
                 natural hazards.
                 ________
                 Source: Section 202, FLPMA, 43 CFR 1601 and
                 BLM Manual 1601.4
1601             Approve the schedule of a plan or amendment and                                                X
                 arrange for the preparation.
                 _________
                 * - Cannot be re-delegated.

                 Source: BLM Manual 1601.4
1601, 1631       Approve management and quality control procedures                                              X
                 within a State to achieve the BLM planning
                 documentation and process standards.
                 ________
                 Source: BLM Manual 1601.4
1610, 1617       Approve and publish draft and final Resource                                                   X
                 Management Plans, amendments, and amendments to
                 Management Framework Plans, revisions, and file
                 RMP-related Environmental Impact Statements. The
                 approval of an RMP, plan revision, or plan
                 amendment constitutes formal designation of any Area
                 of Critical Environmental Concern (ACEC) involved.
                 _________
                 Source: 43 CFR 1610 and BLM Manual 1617.1
1610             Approve National Environmental Policy Act                                                      X               *
                 (NEPA) compliance documents to the level of the
                 specific delegation of authority for approving the
                 proposed action.

                 Approve National Programmatic NEPA documents.                                X
                 ________
                 * - After consultation with the District Manager.

                 Source: 40 CFR 1500


       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 54 of 118
                                                                                                  Appendix 1, Page 38
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                         Note
1610             Approve Record of Decision (ROD) for land use plans                                         X
                 - related environmental impact statements.
                 ________
                 Source: 40 CFR 1505 and 43 CFR 1610
1610             Approve supplemental guidance and planning criteria                                         X
                 for preparation of Resource Management Plans
                 (RMPs).
                 ________
                 Source: IM No. 2006-046 and 43 CFR 1610
1617             Determine conformity of resource management                                                      X
                 authorizations and actions, including proposals to
                 higher level officials, to approved plans.
                 _______
                 Source: 43 CFR 1610.5-3 and BLM Manual 1617.3
1617             Adopt another agency’s plan.                                                                *    *
                  (43 CFR 1610.5-7)
                 ________
                 * - Cannot be re-delegated.

                 Source: 43 CFR 1610.5-7 and BLM Manual 1617.5
1617             Review for designation areas unsuitable for surface                                         *    *
                 mining.
                 ________
                 * - Cannot be re-delegated.

                 Source: 43 CFR 1610.7-1 and BLM Manual 1617.7
1617             Designate Areas of Critical Environmental Concern.                                          *
                 _________
                 * - Cannot be re-delegated.

                 Source: 43 CFR 1610.7-2 and BLM Manual 1617.8
1620             Approve supplemental guidance as necessary to                                               X
                 maintain and use existing land use plans.
1680             Waive or reduce administrative surcharge on                             X                   X             *
                 reimbursable projects.
                 ________
                 * - Division Chief, Division of Budget - Cannot be re-
                 delegated
                  (WO-880).
1681, 1323       Waive or reduce administrative surcharge on                             X              X    X
                 contributed fund projects.
                 _______
                 Source: IM No. 2006-046
1681             Approve exceptions to the Indirect Cost Rate-Trust                                               X
                 Fund Projects (request on Form 1380-11a).
                 ________
                 Source: BLM H-1681-1


       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 55 of 118
                                                                                                      Appendix 1, Page 39
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                          Depart-                                           Other
Subject Code                                                                            BLM WO Officials        Field
                                         Activity                          ment                                             BLM
Or Regulation                                                                                                  Officials
                                                                                                                                See
                                                                          SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                Note
1681             Approve Manual Reimbursable Work Authorization.                                                                 *
                 ______
                 * - Division Chiefs (WO, SO and NOC, - Cannot be
                 re-delegated).
1691             Request Apportionments (SF-132) and Activity                                                                    *
                 Allotments (DI-520) for BLM Appropriations.

                 Approve and Issue Allotments of Appropriations.                                                                 *

                 Approve Non-expenditure Transfers (SF-1151) among                                                               *
                 Accounts.
                 ________
                 * - Division Chief, Division of Budget - Cannot be re-
                 delegated (WO-880).
1702             Approve prospectus on all projects likely to have a
                 total cost

                 - Under $50,000.                                                                 X             X           X

                 - $50,000 - $100,000.                                                      X

                 - Over $100,000.                                                   X

                 Approve implementation of an R&D or study project
                 with estimated total cost

                 - Under $50,000.                                                                 X             X           X

                 - $50,000 - $100,000.                                                      X

                 - Over $100,000.                                                   X
1703             Establish the DOI’s policy and guidelines for            X
                 hazardous materials management and natural resource
                 damage assessment and restoration.
                 _________
                 Source: 112 DM 4 and E.0. 13016
1703             Set inter-BLM priorities for program and site action     X
                 and funding based on risk ranking, for hazardous
                 materials management in the DOI.
                 _________
                 Source: 112 DM 4 and E.0. 13016
1703             Establish and interpret legal requirement and            X
                 guidelines for hazardous materials management and
                 natural resource trusteeship in the DOI.
                 _________
                 Source: 112 DM 4 and E.O. 13016



       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 56 of 118
                                                                                                      Appendix 1, Page 40
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                        Activity                            ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                             Note
1703             Signatory Authority for congressional and interagency     X
                 reports (e.g., E.O. 12856).
                 _________
                 Source: 112 DM 4 and E.O. 13016
1703             Approval of Remedial Investigation and Feasibility                  X
                 Studies.
                 ________
                 Source: 112 DM 4 and E.O. 13016
1703             Approve Consent Decrees, Bilateral Administrative         X
                 Orders, Indemnification Agreements, Interagency or
                 Intergovernmental Agreements, covenants and related
                 documents for Comprehensive Environmental
                 Response Compensation and Liability Act (CERCLA)
                 remedial action, Resource Conservation and Recovery
                 Act corrective action, or CERCLA removal actions
                 required by regulatory or judicial order, or by Record
                 of Decision.

                 Indemnification of response action contractors relating             *
                 to response activities.
                 _________
                 * - Cannot be re-delegated.

                 Source: 112 DM 4 and E.O. 13016
1703             Establish the DOI’s policy and guidelines for             X     X
                 hazardous materials management and Natural
                 Resource Damage Assessment.

                 Establish and interpret legal requirement and             X     X
                 guidelines for hazardous materials management and
                 natural resource trusteeship in the DOI with
                 concurrence by the solicitors office.
                 _________
                 Source: 112 DM 4 and E.O. 13016
1703             Set inter-BLM priorities for program and site action      X
                 and funding based on restoration needs ranking for
                 natural resource trusteeship in the DOI.
                 _________
                 Source: 112 DM 4 and E.O. 13016




       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 57 of 118
                                                                                                     Appendix 1, Page 41
                                              1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                         Depart-                                           Other
Subject Code                                                                           BLM WO Officials        Field
                                        Activity                          ment                                             BLM
Or Regulation                                                                                                 Officials
                                                                                                                            See
                                                                         SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                            Note
1703             Approve hazardous materials surveys for land            X     X   X                                          *
                 disposals and acquisitions by the BLM by purchase,
                 exchange, condemnation, donation, etc.
                 _______
                 * - State Directors may approve Level I surveys which
                 indicate no hazardous materials or where it will cost
                 less than $500,000 to mitigate. This authority may be
                 re-delegated.

                 Source: 602 DM 2
1703             Approve Level 1 hazardous waste contaminant                                                        X
                 surveys with negative findings.
                 _________
                 Source: 602 DM 2.6 d-f
1703             Approve participation with other BLM staff in natural             *       *     *             *
                 resource damage assessment and restoration activities
                 including signature of designation of a BLM.
                 _________
                 * - Cannot be re-delegated.

                 Source: 207 DM 6
1703             Request the DOI for approval of designation of BLM                *       *                   *
                 as Departmental Authorized Official for Natural
                 Resource Damage Assessment and Restoration
                 activities.
                 _________
                 * - Cannot be re-delegated.

                 Source: 207 DM 6
1703             Approve natural resource damage assessment and                    *                           *
                 restoration reports, plans and agreements, consistent
                 with the National Contingency Plan and appropriate
                 regulations.

                 - Approval of Memorandum of Understanding
                 /Agreement.
                 - Approval of Pre-Assessment Screen Report,
                 Assessment Plan, Report of Assessment and
                 Restoration Plan.
                 - Approval of Restoration Completion Report.
                 _______
                 * - Cannot be re-delegated.

                 Source: 521 DM 3




       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 58 of 118
                                                                                                      Appendix 1, Page 42
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                          Depart-                                           Other
Subject Code                                                                            BLM WO Officials        Field
                                        Activity                           ment                                             BLM
Or Regulation                                                                                                  Officials
                                                                                                                                See
                                                                          SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                Note
1703             General authority to implement natural resource                    X                                X
                 damage assessment and restoration activities for sites
                 within their jurisdiction.
                 _______
                 Source: 521 DM 2
1703             Approve initiating any Remedial Investigation and                  X
                 Feasibility Study or any removal action greater than
                 $500,000 via Record of Decision.
                 ________
                 Source: 207 DM 7
1703             Set BLM policy for hazardous materials management                  X
                 and natural resource damage assessment and
                 restoration.
                 ________
                 Source: 521 DM 2
1703             Set policy for hazardous materials management and                          X     X             X           X
                 natural resource damage assessment and restoration
                 within area of jurisdiction.
                 ________
                 Source: 521 DM 2
1703             Set program and site action priorities on public lands                                    X
                 based on hazardous materials risk ranking and natural
                 resource restoration needs.
                 _______
                 Source: 521 DM 2
1703             Set program and site action priorities within area of                                               X      X    *
                 jurisdiction.
                 ________
                 * - Assistant Director, Fire and Aviation.
                 Source: 521 DM 2
1703             Conduct hazardous materials management and natural                                        X
                 resource damage assessment and restoration
                 contracting activities that are managed on a Bureau-
                 wide basis.
                 ________
                 Source: 521 DM 2
1703             Approval for initiating Natural Resource Damage                    X
                 Assessments and restoration activities at Field sites.
                 ________
                 Source: 521 DM 2
1703             Interagency Reporting of Federal Facilities Docket                                        X
                 sites and biennial Resource Conservation and
                 Recovery Act Section 3016 reports.
1703             Interagency coordination of Bureau-wide policy and                                        X
                 legal issues (Comprehensive Environmental Response
                 Compensation and Liability Act, Section 120).
                 ________
                 Source: E.O. 12088 and E.O. 13016
       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 59 of 118
                                                                                                     Appendix 1, Page 43
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                            Depart-                                        Other
Subject Code                                                                           BLM WO Officials        Field
                                        Activity                             ment                                          BLM
Or Regulation                                                                                                 Officials
                                                                                                                               See
                                                                            SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                               Note
1703             Interagency coordination on policy and legal issues                                           X           X    *
                 within area of jurisdiction.
                 ________
                 * - Assistant Director, Fire and Aviation.
1703             Response to Comprehensive Environmental Response                                         X
                 Compensation and Liability Act (CERCLA),
                 Section 120 Reporting Requirements, including
                 Alternative Funding Sources.
1703             Conduct specific reporting of hazardous materials                                             X           X    *
                 risks and management activities required by CERCLA
                 Section 103, Resource Conservation and Recovery
                 (RCRA) Act Sections 3005 and 3010, RCRA
                 manifests and summaries, small quantity generator
                 reports provision, other generator reports provisions,
                 and other Federal and State laws for sites and action
                 within their own jurisdiction.
                 ________
                 * - Assistant Director, Fire and Aviation.
1703             Conduct specific reporting and contingency planning                                           X           X    *
                 required by Emergency Planning and Community
                 Right-To-Know Act within their own jurisdiction.
                 ________
                 * - Assistant Director, Fire and Aviation.
1703             Conduct contingency planning and emergency                                X     X             X           X
                 response decisions (and contracting) with appropriate
                 reporting and coordination with Federal and State or
                 local requirements.
                 _______
                 Source: E.O. 13016
1703             Conduct inventories of known or suspected hazardous                                           X
                 substance release sites on public lands. Prepare
                 appropriate land status assessments on each site
                 discovered.
1703             Initiate and manage Expanded Site Investigation                                               X
                 Contracts or plan Remedial Investigation and
                 Feasibility Studies.
1703             Initiate and prepare the administrative records required                                      X
                 for all sites of emergency response or removal actions
                 or any other Comprehensive Environmental Response
                 Compensation and Liability Act (CERCLA) action
                 after completion of a site investigation on a site in
                 compliance with Section 113(k) of CERCLA and the
                 National Contingency Plan.
                 ________
                 Source: 40 CFR 300 and BLM Manual 1703.06




       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 60 of 118
                                                                                                     Appendix 1, Page 44
                                              1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                         Depart-                                           Other
Subject Code                                                                           BLM WO Officials        Field
                                        Activity                          ment                                             BLM
Or Regulation                                                                                                 Officials
                                                                                                                               See
                                                                         SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                               Note
1703             Negotiate and recommend to the Secretary allocation               *                           *
                 agreements with other parties on costs of restoration
                 actions, consistent with the Justice Department or
                 Solicitor guidance or concurrence.
                 _______
                 * - Cannot be re-delegated.

                 Source: BLM Manual 1703.06
1703             Establish procedures for control of hazardous                                            X         X      X
                 materials risks and liability for all programs within
                 their jurisdiction.
                 ____________
                 Source: BLM Manual 1703.06
1703             Approve any authorized activities involving hazardous                     1                   *
                 materials as being subject to appropriate laws and
                 permits at all applicable levels. Cosign Resource
                 Conservation and Recovery Act permits.
                 ________
                 * - Cannot be re-delegated.
                 1 - Assistant Director, Fire and Aviation.

                 Source: BLM Manual 1703.06
1703             Ensure appropriate coordination between the BLM                                          X         X      X
                 hazardous materials management and all other related
                 BLM programs and designate hazardous materials
                 management Program Leaders and Coordinators at
                 appropriate locations in the organization and within
                 areas of jurisdiction.
                 ________
                 Source: BLM Manual 1703.06
1703             Inventory, manage and audit the BLM’s internal waste                            X                  X      X    *
                 streams within each BLM facility and meeting
                 required reporting and minimization provisions for
                 any hazardous wastes with their jurisdiction.
                 ________
                 * - Assistant Director, Fire and Aviation.

                 Source: BLM Manual 1703.06
1703             Signatory and certification authority for hazardous                             X                  X      X    *
                 waste disposal manifests and permits required within
                 their jurisdiction.
                 _______
                 * - Assistant Director, Fire and Aviation.

                 Source: BLM Manual 1703.06
1703             Provide adequate opportunities for hazardous                                             X         X      X
                 materials training for personnel within their
                 jurisdiction.

       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 61 of 118
                                                                                                       Appendix 1, Page 45
                                               1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                  BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials        Field
                                         Activity                            ment                                            BLM
Or Regulation                                                                                                    Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                              Note
1703             Request funding for multi-year hazardous materials               X                          X    X
                 management projects.
1703             Authorize decision to prepare Record of Decision,                                                X
                 recommend action to the Secretary, on remedy
                 selection (under Remedial Investigation and
                 Feasibility Studies or corrective action, or on approval
                 of a consent decree, order or agreement for cleanup of
                 a site).
                 ________
                 Source: BLM Manual 1703.06
1703             Authorize decision to prepare a Record of Decision                                               X
                 and recommendation to the Solicitor/Secretary on
                 Indemnification Agreements.
                 ________
                 Source: BLM Manual 1703.06
1703             Authorize decision to prepare a Record of Decision                                               X
                 and recommend action to the Director or Assistant
                 Secretary on Natural Resource Damage Assessments.
1703             Negotiate draft Indemnification Agreements, remedial                 X                           X
                 or corrective action agreements or consent decrees, in
                 consultation with the Solicitor, for recommendation to
                 the Director or the DOI.
                 _______
                 Source: BLM Manual 1703.06
1703             Approve sub-agreements on secretarially approved                                                 X
                 Remedial Investigation and Feasibility Studies,
                 Remedial Design and Remedial Action, or major
                 removal. (e.g., safety plan agreements, public
                 participation plan, penalty negotiations, etc.)
1703             Initiate and manage Remedial Investigation and                                                   X
                 Feasibility Study as approved by the Director
                 consistent with the National Contingency Plan.
                 _______
                 Source: 900 DM 2
1703             Initiate and manage Remedial Design and Remedial                                                 X
                 Action as approved by the Department of the Interior
                 and as necessary, the Environmental Protection
                 Agency and applicable States, consistent with the
                 National Contingency Plan.
1703             Negotiate and recommend allocation agreements with                   X                           X
                 other parties to the Secretary on costs of remedial or
                 removal actions or corrective actions consistent with
                 the National Contingency Plan and the Department of
                 Justice or Solicitor guidance or concurrence.
                 ________
                 Source: BLM Manual 1703.06



       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 62 of 118
                                                                                                     Appendix 1, Page 46
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                          Depart-                                          Other
Subject Code                                                                            BLM WO Officials      Field
                                        Activity                           ment                                            BLM
Or Regulation                                                                                                Officials
                                                                                                                            See
                                                                          SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                            Note
1734             Approve all actions under Section 201 of the Federal                       X                 X
                 Land Policy and Management Act necessary to
                 coordinate the preparation and maintenance of an
                 inventory of the public lands and their resources and
                 related monitoring activities.
1738             Approve and issue guidance and take actions as                     X
                 necessary to carry out BLM functions and
                 responsibilities under the Coastal Zone Management
                 Act of 1972, as amended.
                 ________
                 Source: 15 CFR 923
1738             Approve consistency of BLM actions with approved                                             X
                 State Coastal Zone Management Plans, where
                 required.
                 ________
                 Source: 15 CFR 923
1742             Normal and Emergency Stabilization and Burned Area
                 Rehabilitation

                 - Approve.                                                                                   X

                 - Approve funding for less than $500,000.                                                    X

                 - Approve funding for more than $500,000.                                                                    *

                 Revoke or withhold funding approval authority.                     X

                 Approve normal and emergency funding from the                                                                *
                 Wildland Fire Management Account.
                 _________
                 * - Division Chief, Division of Budget - Cannot be re-
                 delegated, (WO-880).

                 Source: 620 DM 3
1742             Approve Normal Fire Rehabilitation Plan.                                                     X
                 ________
                 Source: BLM H-1742-1
1745             Approve reintroduction, transplant and augmentation                                          X
                 of species.
                 ________
                 Source: 620 DM 3
1750             Approve the position of the DOI on legislation and       X     X
                 legislative matters.
1760             Promulgate and issue regulations under the various       X     X
                 statutory authorities.




       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 63 of 118
                                                                                                  Appendix 1, Page 47
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                         Activity                          ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
1760             Authority to sign and publish Federal Register Notices
                 for:

                 - Official filing of plats of survey, resurvey,                                                           1
                 supplemental plats and protraction (diagrams);

                 - General Meetings;                                                     3                 X

                 - Advisory Committee Meetings;                                          3                 X

                 - Information Collection and OMB 83-1 forms;                                                              2

                 - Reinstatements of Terminated Oil and Gas Leases;                                        X
                 and

                 - Alaska’s Issuance of Non-Discretionary, Appealable                                      X
                 Decision approving lands for conveyance under the
                 Alaska Native Claims Settlement Act.

                 _________
                 1 – State Office Chief Cadastral Surveyor – Cannot be
                 re-delegated.

                 2 – Division Chief, Division of Regulatory Affairs
                 (WO-630).

                 3 - Assistant Director, Fire and Aviation.

                 Source: WO Instruction Memorandum No. 2007-167




       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 64 of 118
                                                                                                Appendix 1, Page 48
                                              1203 – DELEGATION OF AUTHORITY


                                                                                  AUTHORITY DELEGATED TO
                                                                                                         BLM
                                                                        Depart-                                       Other
Subject Code                                                                       BLM WO Officials      Field
                                        Activity                         ment                                         BLM
Or Regulation                                                                                           Officials
                                                                                                                       See
                                                                        SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                       Note
1760             Authority to sign and publish Federal Register
                 Notices.

                 Level 1 Notices:                                                                                        *

                 - Intent to prepare Resource Management Plans,                                          X
                 Environmental Impact Statements, and Environmental
                 Assessments (May require Regional Solicitor
                 Review);

                 - Coal Lease Sales;                                                                     X

                 - Realty Actions;                                                                       X

                 - Notice of Intent, Coal Exploration Licenses;                                          X

                 - Expression of Leasing Interest for Coal;                                              X

                 - Hearing for Fair Market Value for Coal and Coal                                       X
                 Lease Exchanges;

                 - Application for Withdrawal for Non-Interior Agency                                    X
                 Lands; and

                 - Closure-Emergency/Safety (less than 6 months).                                        X

                 __________
                 NOTE: If Level 1 notice has a higher level of
                 controversy or public interest, the SO must send to
                 WO for review.

                 Source: WO Instruction Memorandum No. 2007-167




       BLM Manual                                                                              Rel. 1-1717
       Supersedes Rel. 1-1706                                                                  07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 65 of 118
                                                                                                       Appendix 1, Page 49
                                               1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials      Field
                                         Activity                            ment                                            BLM
Or Regulation                                                                                                  Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                              Note
1760             Authority to sign and publish Federal Register
                 Notices.

                 Level 2 Notices:

                 - Recordable Disclaimer of Interest;                                         X                                 *

                 - Application for Withdrawal for Interior Agency                             X                                 *
                 Lands;

                 - Calls for Nominations for Resource Advisory                                X                                 *
                 Committees; and

                 - Closure-Emergency/Safety (6 months or greater).                            X                                 *

                 __________
                 NOTE: All Level 2 notices go to the WO for review
                 and clearance; Departmental review may also be
                 required.

                 * Cannot be re-delegated below AD.

                 Source: WO Instruction Memorandum No. 2007-167
1760             Authority to sign and publish Federal Register
                 Notices.

                 Level 3 Notices:

                 - Notices of Availability, including Resource                                                                  *
                 Management Plans, Environmental Impact Statements,
                 Environmental Assessments, and Records of Decision;

                 - Closure-Non Emergency;                                                                                       *

                 -Public Land Orders; and                                                                                       *

                 -Other Notices not covered in Level 1 or 2.                                                                    *
                 __________
                 * Through WO and DOI Review, to AD and DOI
                 Solicitor review, to Director for approval, to Assistant
                 Secretary Lands and Mineral Management, to DOI
                 Executive Secretariat for final approval.

                 Source: WO Instruction Memorandum No. 2007-167
1776             Approve International Agreements.                                    X
                 ________
                 Source: 1 U.S.C. 112A


       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 66 of 118
                                                                                                      Appendix 1, Page 50
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials        Field
                                        Activity                            ment                                            BLM
Or Regulation                                                                                                   Officials
                                                                                                                                See
                                                                           SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                Note
1784             Approve (sign) charters for Advisory                      X
                 Boards/Councils.

                 Appoint members of Advisory Boards/Councils.              X
                 ________
                 Source: 41 CFR 102 and 308 DM
1786             Approve Memorandum of Understanding after                                                  X         X     X
                 appropriate reviews and consultations.

                 NOTE: Federal funds may not be obligated in a
                 Memorandum of Understanding. Authorities for
                 awarding Assistance and Law Enforcement
                 Agreements under the Grants and Cooperative
                 Agreements Act with non-Federal parties are included
                 under Subject Code 1511.

                 Authorities for other Agreements are included under
                 the appropriate Subject Code references. The
                 authority for transferring funds to other Federal
                 agencies is included in Subject Code 1510-17.5. See
                 Subject Code 9260 for agreements that confer or
                 accept law enforcement authority to and from other
                 agencies.
1790             Approve determination that an action is categorically                                           X
                 excluded under the National Environmental Policy
                 Act.
                 ________
                 Source: 40 CFR 1500.4, 516 DM 6 and Appendix 5
1790             Approve finding of no significant impacts with                                                  X
                 associated environmental assessment.
                 ________
                 Source: 40 CFR 1501.4, 516 DM 6 and Appendix 5
1793             Publish, file and approve draft and final environmental   *     *   X                           X
                 impact statements and associated records of decisions,
                 consistent with Assistant Secretaries delegations.
                 ______
                 * - Authority for Legislative Environmental Impact
                 Statement’s (i.e., Wilderness or Wild and Scenic
                 Rivers) and associated reports and transmittals have
                 not been delegated to the BLM.

                 Source: 40 CFR 1502.9, 516 DM Appendix 5




       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 67 of 118
                                                                                                    Appendix 1, Page 51
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                        Other
Subject Code                                                                          BLM WO Officials        Field
                                        Activity                            ment                                          BLM
Or Regulation                                                                                                Officials
                                                                                                                           See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                           Note
1813             Approval of site studies.                                                                    X              *

                 Approval of the design narrative and action plan,                                            X              *
                 except where reserved for the State Director (large
                 buildings and recreational developments.)
                 ______
                 * - Delegated through the State Director to the
                 District/Field Manager except at the National
                 Interagency Fire Center.
1813             Approve Notations and publications to Public Land                              X             X
                 Status Records.
                 ______
                 NOTE: Except Cadastral Survey Records.
1813             Approve publication of Federal Register notices.                                                  X
                 ______
                 NOTE: Except Cadastral Survey Records (see 1760
                 and 9650).
1813             Approval and inspection of serial register.                                                       X
1815             Approve Disaster Relief.                                        X
1821             Execution and filing of forms. All functions.                                                     X
                 ________
                 Source: 380 DM 7
1822             Approve payments and repayments.                                                                  X
                 ________
                 Source: Section 304, FLPMA and 43 U.S.C. 1734.
1823             Approve Proofs and Testimony, Touhy request and                                                   X
                 subpoena functions. All functions.
                 ________
                 Source: 43 CFR 2.80 et seq
1824             Publication and posting of notices. All functions.                                                X         *
                 _________
                 NOTE: Excludes Federal Register notices: see 1760
                 for FR delegations.
1825             Approve Relinquishments. All functions                                                            X
1826             Reinstatement of canceled entries. All functions.                                                 X
1850             Approve Hearing procedures for other than Interior                                                X
                 Board of Land Appeals Cases.
1850             Approval of Reservations, Reverters or Reversionary                                               X
                 Clauses, Covenants, and Condition of Conveyance
                 documents.
                 ________
                 Source: 43 CFR 1860 and BLM H-1860-1
1850             Act on Government Contests.                                                                       X
1860             Issue conveyance documents.                                                                       X
1860, 1862       Patent preparation and issuance. All functions. Issue                                             X
                 Certificate of Allotment, Trust Patent, and Fee Patent.
                 _______
                 Source: BLM H-1860-1
       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 68 of 118
                                                                                                   Appendix 1, Page 52
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                          See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                          Note
1860             Issue Clear Lists and other conveyance documents.                                                X
                 ________
                 Source: 43 CFR 1860
1862             Prepare and issue patents and amendments of patents                                         X
                 or their equivalent for grants of land under the
                 authority of the Government in the name of the United
                 States other than conveyance which require the
                 approval or signature of the President of the United
                 States. All functions.
1863             Approve other title conveyances. All functions.                                             X
1864             Assume all actions relating to the issuance of                                              X
                 recordable disclaimers of interest subject to Regional
                 or District/Field Solicitor review and concurrence.
                 ________
                 Source: Section 315, FLPMA and 43 CFR 1864
1865             Issue correction documents of conveyance subject to                                         X
                 Regional or District/Field Solicitor review and
                 concurrence.
                 ________
                 Source: 43 CFR 1865 and Section 316, FLPMA
1871             Authority for adjudication. All functions.                                                  X
1872             Disposition, Records and Testimony

                 Deny or approve Touhy requests for employee                             X     X             X              *
                 testimony or production of records (Subpoena Duces
                 Tecum) related to court proceedings in which the
                 United States in not a party.
                 __________
                 NOTE: See 1823 for authority when U.S. Government
                 is a party to the proceedings.
                 * - Cannot be re-delegated. Must consult with the
                 Office of the Solicitor.

                 Source: 43 CFR 2.80et seq.
1881             Approve payments in lieu of taxes. All functions.                                           X
1882             Approve mineral development impact relief loans. All                    X     X
                 functions.




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 69 of 118
                                                                                                     Appendix 1, Page 53
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                          Depart-                                          Other
Subject Code                                                                            BLM WO Officials      Field
                                        Activity                           ment                                            BLM
Or Regulation                                                                                                Officials
                                                                                                                            See
                                                                          SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                            Note
2000, 2100,      Provide for the orderly disposal of certain Federal                X                         X
2700             lands and to provide for the acquisition of
                 environmentally sensitive land in the State of Nevada,
                 under the Lincoln County Land Act of 2000 as of
                 October 13, 2000 (Public Law 106-298), inclusive of
                 expenditure amounts deposited in the special account
                 for purposes described in section 5(3)(b)(1)(A), (B),
                 (C) and (D) of this Act.

                 Establish wilderness areas, promote conservation,                  X
                 improve public land, and provide for the high quality
                 development in Lincoln County, Nevada, and for other
                 purposes, under the Lincoln County Conservation,
                 Recreation, and Development Act of 2004 as of
                 November 30, 2004 (Public Law 108-424), inclusive
                 of expenditure amounts deposited in the special
                 account for purposes described in section
                 103(b)(3)(A),(B),(C),(D),(E) and (F) of this Act.
2091             Segregate and open lands. All functions.                                   X                 X
2100             Authorize payment to cover certain costs in relocating                                       X
                 (moving) a private party when the private property
                 that is occupied is acquired by the BLM.
                 ________
                 Source: 42 U.S.C. 4601 et seq; 90 Stat 2743 and
                 43 U.S.C. 1715, 1737, 1748, 1762.
2100             Approve acquisitions, including donations, purchases,              X                         X               *
                 exchanges and eminent domain/declaration of taking
                 (approval of negotiated settlements in excess of
                 $2,000 above the appraised value cannot be re-
                 delegated). In addition, all negotiated settlements
                 under the Land and Water Conservation Fund require
                 congressional approval. Delegation includes all
                 functions under the Uniform Relocation Assistance
                 and Property Acquisition Act, (PL 91-646) as
                 amended. (Refer also to Subject Code 2200).
                 ________
                 * - Must have concurrence from the Office of Solicitor
2100, 2120       Approve Leases (Pierce Act-Grazing). All actions.                                            X
2100, 1703       Approve Acquisitions.

                 Acquisitions more than $2,000 over the appraised                                                             *
                 value.

                 Approve surveys for hazardous substances where no                                            X
                 hazardous materials exists or where the cost to remove
                 and otherwise mitigate does not exceed $250,000.
                 _______
                 * - State Director - Cannot be re-delegated.

       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 70 of 118
                                                                                                    Appendix 1, Page 54
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                            Depart-                                       Other
Subject Code                                                                           BLM WO Officials      Field
                                        Activity                             ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                            SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                           Note
2110             Release or cancel rights acquired for access easements                                      X
                 in perpetuity. Make partial or complete cancellation.
                 (Does not include Land and Water Conservation Fund
                 acquisitions; authority lies with Secretary of the
                 Interior.)
                 __________
                 Source: 43 U.S.C. 1715, 1737, 1762; 42 U.S.C. 4601
                 et seq.; 1241 et seq.; 16 U.S.C. 1271 et seq.; 23 U.S.C.
                 214; 69 stat. 374; 43 U.S.C. 1181a et seq., 315 et seq.;
                 40 U.S.C. 257 and 43 CFR 2110, 2130
2110             Accept as a gift, on behalf of the United States, any                                            X
                 land or interests therein where such action promotes
                 the purposes of the BLM or facilitates the
                 administration of the public land and resources.
                 ________
                 Source: 90 Stat 2743 and 43 U.S.C. 1715, 1737, 1748,
                 1762
2120             Release or cancel contract leases, permits, and                                                  X
                 temporary access easements. Make partial or
                 complete cancellation.
                 ________
                 Source: 43 CFR 2120, 2800; 43 U.S.C. 315, et seq.;
                 16 U.S.C. 590a; 66 Stat 597; 90 Stat 2743 and 43
                 U.S.C. 1715, 1737, 1748, 1762
2133             Negotiate fee or partial interest through a mutual                                               X
                 agreement between the Owner of Record and the
                 BLM, which would also include payment.
                 ________
                 Source: 90 Stat 2743 and 43 U.S.C. 1715, 1737, 1748,
                 1762
2137             Approve fee or partial interest by BLM through court                                        X
                 action.
                 _______
                 Source: 40 U.S.C. 257; 40 U.S.C. 258a; 90 Stat 2743
                 and 43 U.S.C. 1715, 1737, 1748, 1762
2200             Approve all actions, subject to the title opinion of the                                    X
                 District/Field or Regional Solicitor, in all matters
                 relating to exchange of lands and issuing conveyance
                 documents under the Federal Land Policy and
                 Management Act or other authority. Bargaining and
                 other appropriate negotiating processes are acceptable
                 means of determining final value settlements.




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 71 of 118
                                                                                                  Appendix 1, Page 55
                                               1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                         Activity                          ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
2201, 2710,      Accept real estate appraisal services (see note 1) for                                         X          *
2740, 2920,      purposes of setting minimum bid values, offer of
2912             market value, rents, and recommendations regarding
                 disputes.
                 ________
                 * - Real Estate appraisals are prepared by the
                 US Department of the Interior, Appraisal
                 Services Directorate.

                 Source: IM 2004-190.
2300             Sign requests to Federal Energy Regulatory                                                     X
                 Commission (FERC) for concurrence before
                 issuance of a permit or lease within a powersite
                 classification or reservation.
                 ________
                 Source: 43 CFR 2300
2300             Sign requests to FERC for concurrence before                                                   X
                 issuance of Right-of-Way within powersite
                 classification or reservation.
                 ________
                 Source: 43 CFR 2300
2300             Make, modify, extend, revoke, or terminate               X     X
                 withdrawals, including waterpower and reservoir
                 resource withdrawals regardless of which Department
                 or agency administers the lands in accordance with the
                 provisions and limitations of Section 204a of the
                 Federal Land Policy and Management Act.
                 ________
                 Source: 603 DM 1
2300             Approve a petition from an Interior Agency for a         X     X
                 withdrawal application.
                 ________
                 Source: 603 DM 1
2300             Approve requests for land segregation.                   X     X

                 Approve applications for licenses, permits,                                               X
                 cooperative agreements, etc., on lands segregated by
                 publication of a withdrawal notice.

                 Conduct public meetings.                                                                  X

                 Prepare findings and recommendations on withdrawal                                        X
                 actions. Also prepare proposed order or notice of
                 denial.




       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 72 of 118
                                                                                                   Appendix 1, Page 56
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
2300             Determine with the concurrence of the Administrator                                             X
                 of the General Services Administration that lands
                 withdrawn or reserved from the public domain and
                 subsequently declared excess to the needs of the
                 agency are suitable or not suitable for return to the
                 public domain for management under the general
                 public land laws.
                                                                                                            X
                 Determine suitability for disposition under the mineral
                 leasing laws minerals in lands or portions of lands
                 withdrawn or reserved for the needs of the agency.
                 ________
                 Source: 43 CFR 2300
2300             Issue orders of restoration where revocation or                                            X               *
                 modification of a withdrawal or reservation is not
                 involved.
                 ________
                 Source: 43 CFR 2300

                 NOTE: All such orders must be published in the
                 Federal Register (see 1760).
2300             Make, modify, or revoke withdrawals.                      X     X
                 ________
                 Source: 43 CFR 2300 and E. O. 10355
2320             Request a determination (or vacation of a power                                                            *
                 project withdrawal) under Section 24 of the Federal
                 Power Act.
                 ________
                 * - State Directors, Associate State Directors and
                 Deputy State Directors - Cannot be re-delegated.

                 Source: 43 CFR 2320
2320             Provide the Federal Energy Regulatory Commission                                                           *
                 an opportunity to comment on all the BLM reports
                 which justify the modification, revocation, or
                 termination of waterpower resource withdrawals by
                 the Secretary of the Interior.
                 __________
                 * - State Directors, Associate State Directors and
                 Deputy State Directors - Cannot be re-delegated.

                 Source: 43 CFR 2320
2320             Prepare reports and recommendations to the Federal                                         X
                 Energy Regulatory Commission relating to
                 applications for interim use (Rights-of -Way, mineral
                 lease, etc.) of power-site lands.
                 ________
                 Source: 43 CFR 2320

       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 73 of 118
                                                                                                        Appendix 1, Page 57
                                               1203 – DELEGATION OF AUTHORITY


                                                                                       AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                             Depart-                                          Other
Subject Code                                                                               BLM WO Officials      Field
                                         Activity                             ment                                            BLM
Or Regulation                                                                                                   Officials
                                                                                                                               See
                                                                             SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                               Note
2320, 2091       Notation of records upon receipt of a notice                                                    X
                 (43 CFR 2091) from the Federal Energy Regulatory
                 Commission of a new power project withdrawal or the
                 vacation of a power project withdrawal.
2320             Authority to provide the Notice to the Governor as                                              X
                 required by Section 24 of the Federal Power Act.
2320             Approve reports and recommendations to FERC                                                     X
                 relating to applications received for outright
                 revocation or revocation subject to the provision of
                 Section 24 of the Federal Power Act for Waterpower
                 Withdrawals.
                 ________
                 Source: 43 CFR 2320
2355             Modify (such as to continue), or terminate                  X     X
                 withdrawals or reservations in accordance with the
                 provisions and limitations of Section 204(1), Federal
                 Land Policy and Management Act.
2360             Actions on National Petroleum Reserve in Alaska                                                 *
                 (NPRA). All functions
                 _______
                 * - Subject to compliance with Attorney General
                 Notification Requirements.

                 Source: 43 CFR 3130, 43 CFR 2361.2 and NPRA,
                 1976
2370             Authority to revoke withdrawals or reservations of          X     X
                 public lands.
2374             Acceptance of Jurisdiction.                                           X                                         *
                 _______
                 * Concurrence appropriate office

                 Source: 43 CFR 2374.1
2400             Issue notices of realty action, proposed and initial                                                 X
                 classification decisions and classification terminations.
                 ________
                 Source: 43 CFR 2400
2520             Approve and reject desert land applications; approve                                                 X
                 field report, environmental assessments, cultural
                 clearances, and issue notice of allowance. Approve
                 annual proofs. Take final proofs.
                 ________
                 Source: 43 CFR 2520
2530             Assume all actions relating to Indian allotments on the                                              X
                 public lands with the concurrence of the
                 Commissioner of Indian Affairs as to applicant
                 eligibility.
                 ________
                 Source: 43 CFR 2530
       BLM Manual                                                                                      Rel. 1-1717
       Supersedes Rel. 1-1706                                                                          07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 74 of 118
                                                                                                   Appendix 1, Page 58
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
2540             Assume all actions relating to Color-of-Title and                                          X
                 riparian claims.
                 ________
                 Source: 43 CFR 2540
2561             Assume all actions relating to Alaska Native                                               X
                 Allotments with the concurrence of the Commissioner
                 of Indian Affairs.
                 ________
                 Source: 43 CFR 2561 and Public Law 96-487 and
                 Public Law 108-452.
2563             Assume all actions on home sites and headquarters                                          X
                 sites in Alaska.
                 ________
                 Source: 43 CFR 2563 and Public Law 96-487.
2564, 2565,      Assume all actions on all townsite matters except                                          X
2566             withdrawals, including the designation of townsites
                 trustees.
                 ________
                 Source: 43 CFR 2564 and 2565.
2568             Assume all actions relating to Alaska Native Veterans                                      X
                 Allotments except for issuance of a Conservation
                 System Unit (CSU) consistency determination where
                 the land is managed by a Federal agency other than the
                 BLM.
                 ________
                 Source: 43 CFR 2568 and 43 U.S.C. 1629g
2611             Approve Carey Act development plans and contracts                                          X
                 for transmittal to Director.
                 ________
                 Source: 43 CFR 2611
2611, 2620       Assume all actions on State grants and selections,                                         *     *
                 including actions under Public Law 108-452. Issue
                 classification decisions on Carey Act applications.
                 ________
                 * - Cannot be re-delegated.

                 Source: 43 CFR 2611 and 2620
2630, 2400       Adjust railroad grants and claims subject to approval                                           X
                 of the validity of the grant rights. Assume all actions
                 on State grants and selections, including actions under
                 Public Law 108-452.
                 ________
                 Source: 43 CFR 2620
2630             Adjust railroad grants and claims subject to approval                                      X
                 of the validity of the grant rights.
                 ________
                 Source: 43 CFR 2630


       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 75 of 118
                                                                                                      Appendix 1, Page 59
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                         Activity                           ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                             Note
2630             Exercise the authority of the Secretary of the Interior                                       X
                 under the Alaska Railroad Transfer Act of 1982.
                 _________
                 Source: 43 CFR 2630 and Public Law 97-468, 96
                 Stat. 2556.
2640             Approve all actions under the Airport and Airway                                              X
                 Improvement Act of 1982, subject to the Department
                 of Justice concurrence.
                 _________
                 Source: 43 CFR 2640
2650-2655        Assume all actions delegated to the Director, BLM, by
                 235 DM l.lG under the Alaska Native Claims
                 Settlement Act of December 18, 1971, as amended,
                 including:

                 - Execute agreements;                                                                         X

                 - Make navigability determinations;                                                           X               *

                 - Determine, reserve, and terminate easements;                                                X

                 - Make determinations of public lands;                                                        X               *

                 - Issue decisions and conveyances;                                                            X

                 - Grant non-statutory waivers of regulations;             X

                 - Grant waivers of whole section selections;              X         X                         X

                 - Conduct exchanges of lands or selection rights;         X         X                         X

                 - Approve all functions pertaining to survey of Native                                        X               *
                 village lands for purposes of re-conveyance as
                 required by Act of Dec. 18, 1971, 85 Stat.702 (43
                 U.S.C. 1612); and

                 - Assume all actions delegated to the Director, BLM,                                          1
                 under the Alaska Land Transfer Acceleration Act,
                 Public Law 108-452. Alaska
                 _________
                 * - State Office Chief Cadastral Surveyor
                 1 – Cannot be re-delegated.
2650             Approve all activities under the Agreement and Grant                                          X
                 of Right-of -Way (ROW) for Trans Alaska Pipeline
                 System necessary to carry out the Operations,
                 Maintenance and Termination of the ROW.
                 ________
                 Source: 613 DM 2 and 43 CFR 27

       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 76 of 118
                                                                                                   Appendix 1, Page 60
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
2650             Exercise the authority of the Secretary of the Interior                                    X
                 under the Alaska National Interest Lands Conservation
                 Act of December 2, 1980 (Public Law 96 -487, 94
                 Stat. 2371). This authority does not include authority
                 granted to the Assistant Secretary, Indian Affairs, or
                 the Assistant Secretary, Fish and Wildlife and Parks.
                 ________
                 Source: 613 DM 2
2710             Assume all actions on public land sales pursuant to                                        X
                 Section 203 of the Federal Land Policy and
                 Management Act (43 U.S.C. 1712) subject to
                 congressional review for sales of more than 2,500
                 acres.
2720             Approve all actions relating to the conveyance of                                          X
                 Federal owned mineral interests as provided in Section
                 209 of the Federal Land Policy and Management Act.
                 ________
                 Source: Section 209, FLPMA and 43 CFR 2720
2740             Issue transfers and change of use documents.                                                    X
                 ________
                 Source: 43 CFR 2740
2740             Approve all actions with respect to conveyances for                                             X
                 recreation and public purposes to Federal, State and
                 local Government units and nonprofit associations and
                 corporations.
                 ________
                 Source: 43 U.S.C. 869-4, as amended and Section 212
                 FLPMA.
2760             Approves townsite public reserve on reclamation                                            X
                 project lands. Patent issuance actions, only.
2800             Determine cost recovery fees for processing and                                                 X
                 monitoring a ROW application or grant (except for
                 reduction or waiver of cost recovery fees for
                 hardship).
                 _______
                 Source: 43 CFR 2800 (Title V of FLPMA) and 43
                 CFR 2880 (Section 28 of the Mining Law Act (MLA))
2800             Reduce or waive of cost recovery fees for processing                                       X
                 and monitoring a ROW application or grant because of
                 hardship.
                 ________
                 Source: 43 CFR 2800 (Title V of FLPMA) and 43
                 CFR 2880 (Sec. 28 of the MLA)




       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 77 of 118
                                                                                                      Appendix 1, Page 61
                                               1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                         Activity                           ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                             Note
2800             Approve all actions required for the granting and
                 management of Rights-of –Way:

                 - Title V of the Federal Land Policy and Management                                                X
                 Act (FLPMA).

                 - Sec. 28 of the Minerals Leasing Act, as amended.                                                 X

                 - Appropriations under Title 23 of the Federal                                                X
                 Highway Act.

                 - Titles I and III of the Alaska National Interest Land                                       X
                 Conservation Act.

                 - Administration of grants issued under authorities                                                X
                 repealed by Title VII of FLPMA.

                 - Determinations of assertions under R.S. 2477.                                               X

                 - Issuance of perpetual Right-of -Way grants and                                                   X
                 temporary use permits.

                 - Interstate Right-of -Way Grants.                                  X       X                 1

                 - Interdistrict of Right-of -Way grants and temporary               X                         1
                 use permits.

                 -Within District Right-of -Way grants.                              X                         1    X

                 - Departmental EEO Compliance Officer (Trans-                                                 2
                 Alaska Pipeline System (TAPS)).

                 - All activities under the Agreement and Grant of                                             X
                 Right-of Way for TAPS necessary to carry out the
                 Operations, Maintenance and Termination of the
                 Rights-of -Way.
                 ________
                 1– Delegation of Lead State by Director - Cannot be
                 re-delegated.
                 2 – Alaska, BLM, EEO Officer.

                 Source: 613 DM 2




       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 78 of 118
                                                                                                    Appendix 1, Page 62
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                            Depart-                                       Other
Subject Code                                                                           BLM WO Officials      Field
                                        Activity                             ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                            SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                           Note
2800             Determine the rental charge for land within the Right-                                           X
                 of-Way boundary for grants under the Linear ROW
                 Schedule (Except for reduction or waiver of rent for
                 hardship, or decision not to use Communication Use
                 Rent Schedule).
                 ________
                 Source: Title V of FLPMA and 43 CFR 2880 (Sec. 28
                 of the MLA)
2800             Reduction or waiver of rent for hardship, or decision                                       X
                 not to use Communication Use Rent Schedule to
                 determine rental charge.
                 ________
                 Source: Title V of FLPMA and 43 CFR 2880 (Sec. 28
                 of the MLA).
2800             Approve cost-share and road-use agreement -                                                      X
                 consummate agreements for the construction and use
                 of roads on land owned or controlled by the parties
                 involved and the sharing of construction cost.
                 _______
                 Source: Section 502(a) of FLPMA
2800             Approve site-specific proposals under terms of each                                              X
                 cost-share and road-use agreement.
                 ________
                 Source: Section 502 (a), FLPMA
2800             Require user(s) of roads or trails to maintain them on a                                         X
                 pro-rata basis or to accept funds to provide for
                 maintenance. Expend these deposited funds for the
                 maintenance of any road or trail under the BLM
                 jurisdiction.
                 _________
                 Source: 43 U.S.C. 1382.
2800             Approve all actions pertaining to the granting and                                          X
                 management of rights-of-way issued for power project
                 facilities developed after 1992, located on the BLM
                 administered lands and licensed by Federal Energy
                 Regulatory Commission (FERC).
2810             Rights-of -Way and Road Use Agreements (Timber                                                   X
                 Management only, 43 CFR 28 12).

                 - Approve permits and agreements. Consummate
                 reciprocal permits and agreements for the construction                                           X
                 and use of roads on lands owned or controlled by the
                 parties involved and the sharing of construction costs.

                 - Assume actions under the terms of reciprocal permits                                           X
                 and agreements approving site specific proposals
                 under the terms of each permit and agreement.
2911             Approve and issue Airport Leases. All actions.                                                   X

       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 79 of 118
                                                                                                  Appendix 1, Page 63
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
2912             Accept real estate appraisal services* for purposes of                                         X
                 setting minimum bid values, offer of market value,
                 rents, and recommendations regarding disputes.
                 _________
                 * - Real Estate appraisals are prepared by the US
                 Department of the Interior, Appraisal Services
                 Directorate.

                 Source: (IM No. 2004-190)
2912, 2740       Approve Recreation and Public Purpose Act Leases.                                              X
                 ________
                 Source: See 43 CFR 2740, 2912
2916             Approve Alaska Fur Farm Leases. All actions.                                              X
                 (Under the Act of July 3, 1926, Alaska only).
2920             Approve leases, permits and easements. All actions.                                            X
                 ________
                 Source: Section 302, FLPMA
2930, 2920,      The Federal Lands Recreation Enhancement
1786             Act (Public Law 108.447):

                 Approve Recreation Fee Site communication,                                                X
                 marketing, and business plan.

                 Submit proposal for Recreation Fee Sites and fee                                          X
                 increases for Recreation Resource Advisory
                 Committee review.

                 Approve Recreation Fee Sites and Fee Increases.                                           X

                 Prepare the Triennial Recreation Fee Project Report to         X
                 Congress.

                 Use authorizations for recreation and concession                                          X
                 leases.
2932             Establish the conditions where special recreation                                              X
                 permits are required.
                 ________
                 Source: 43 CFR 2932.13
2932             Accept Special Recreation Permit Application earlier                                      X
                 than 180 days prior to use.
                 _______
                 Source: 43 CFR 2932.22
2932             Approve maximum time by which Special Recreation                                          X
                 Permit applications will be accepted.
                 ________
                 Source: 43 CFR 2932.22



       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 80 of 118
                                                                                                    Appendix 1, Page 64
                                             1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                         Depart-                                          Other
Subject Code                                                                           BLM WO Officials      Field
                                       Activity                           ment                                            BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                         SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                           Note
2932             Approve issuing and administration of Special                                               X
                 Recreation Permits.
                 ________
                 Source: 43 CFR 2932.26
2932             Establish and maintain fees for commercial Special
                 Recreation Permits.

                 Establish and maintain fees for all other Special                                           X
                 Recreation Permits.
                 ________
                 Source: 43 CFR 2932.31
2933             Approve issuing and administration of Recreation Use                                        X
                 Permits.
                 ________
                 Source: 43 CFR 2933
3000*            Act on minerals management activities, including fair                                       X
                 market value determinations and all mandatory
                 prerequisites for minerals actions.
                                                                                                                  X
                 Classify Mineral Lands.

                 Approve Mineral Land classification standards.                    X

                 *Solicitor’s opinion.
3000             Act on protests and appeals.                                                                X
                 ________
                 Source: 43 CFR 4.
3060             Prepare Mineral Reports.                                                                    X
3100             Act on oil and gas leases.                                                                  X
                 _________
                 Sources: Act of February 25, 1920 (30 U.S.C. 181, et
                 seq.), as amended and supplemented, the Act of
                 August 7, 1947 (30 U.S.C. 351-359), as amended, the
                 Act of May 21, 1930 (30 U.S.C. 301-305), the
                 Attorney General’s Opinion of April 2, 1941 (Vol. 40
                 Op. Atty. Gen. 41)and other statutory authorities
                 provided in 43 CFR 3100.0-3.
3100             Execute drainage agreements.                                                                X
                 ________
                 Source: 43 CFR 3100.2-1
3100, 3162       Authorize payment of compensatory royalty.                                                  X
                 ________
                 Source: 43 CFR 3100.2-2 and 3162.2
3101, 3162       Require reasonable measures to minimize adverse                                             X
                 impacts to other resource values within listed
                 specifications.
                 ________
                 Source: 43 CFR 3101.1-2 and 3162.2
       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 81 of 118
                                                                                                   Appendix 1, Page 65
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
3103             Approve royalty rate reductions.                                                           X               *
                 ________
                 * - WO Concurrence, - Cannot be re-delegated.

                 Source: 43 CFR 3103.4
3103             Approve suspensions of operations and/or production.                                       X
                 ________
                 Source: 43 CFR 3103.4
3104, 3474       Approve bonds.                                                                             X
                 ________
                 Source: 43 CFR 3474
3104             Increase bond amounts.                                                                     X
                 ________
                 Source: 43 CFR 3104.5
3104             Terminate period of bond liability.                                                        X
                 ________
                 Source: 43 CFR 3104.8
3105             Approve combinations for joint operations or for                                           X
                 transportation of oil applications.
                 ________
                 Source: 43 CFR 3105.4
3105             Approve subsurface storage agreements and related                                          X
                 activities.
                 ________
                 Source: 43 CFR 3105.5
3106             Approve general transfers.                                                                 X
                 ________
                 Source: 43 CFR 3106.1
3107             Approve diligent drilling extensions.                                                      X
                 ________
                 Source: BLM Manual 3107
3107             Make Natural Gas Policy Act determination                                                  X
                 recommendations to Department of Energy.
                 ________
                 Source: 18 CFR 274.501
3107             Issue determinations that leases may be extended due                                       X
                 to drilling operations.
                 ________
                 Source: 43 CFR 3107.1
3107             Issue determinations that leases in their extended term                                    X
                 are considered either capable or no longer capable of
                 production in paying quantities.
                 ________
                 Source: 43 CFR 3107.2
3107             Issue order to place well in production.                                                   X
                 ________
                 Source: 43 CFR 3107.2-3

       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 82 of 118
                                                                                                   Appendix 1, Page 66
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
3108             Assume action on lease relinquishments.                                                    X
                 ________
                 Source: 43 CFR 3108.1
3108             Assume action on lease termination and                                                     X
                 reinstatements.
                 ________
                 Source: 43 CFR 3108.2
3108             Assume action to cancel leases for noncompliance.                                          X
                 ________
                  Source: 43 CFR 3108 .3
3130             Approve all action on oil and gas leases, geophysical                                      *
                 exploration permits and applications for permits to
                 drill in the National Petroleum Reserve in Alaska
                 (NPRA) pursuant to the Department of the Interior
                 Appropriations Act, Fiscal Year 1981.

                 Approve all actions and conduct all studies necessary                                      *
                 to provide the congressionally-mandated protections
                 to NPRA special areas as discussed in the Naval
                 Petroleum Reserves Production Act of 1976.
                 ________
                 * – Alaska State Director - Cannot be re-delegated.

                 Source: 43 CFR 3130, 42 U.S.C. 6504,
                 94 Statute 2957, and Record of Decision
                 January 11, 2006
3130             Approve all actions and conduct all studies involved in                                    *
                 any cooperative planning for financing and permitting
                 of a pipeline or pipelines to transport NPRA
                 hydrocarbons as authorized in the Naval Petroleum
                 Reserves Production Act of 1976.
                 ________
                 * – Alaska State Director - Cannot be re-delegated.

                 Source: 43 CFR 3130 and 42 U.S.C. 6501
3140, 3141       Approve Tar Sands plan of operations.                                                      X

                 Approve Tar Sands hydrocarbon lease.                                                       X
                 ________
                 Source: 43 CFR 3141
3150             Act on oil and gas geophysical exploration permits.                                        X
                 ________
                 Source: 432 CFR 3150




       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 83 of 118
                                                                                                    Appendix 1, Page 67
                                                 1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                            Depart-                                       Other
Subject Code                                                                           BLM WO Officials      Field
                                            Activity                         ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                            SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                           Note
3160             Approve applications for permit to drill for oil and gas                                    *
                 in potash area in New Mexico only.
                 ________
                 * – New Mexico State Director - Cannot be re-
                 delegated.

                 Source: 43 CFR 3160
3161             Approve unitization, communitization, gas storage and                                       X
                 other contracts for Federal lands.
                 ________
                 Source: 43 CFR 3161
3162, 3251,      Approve Geothermal plans of:
3261
                 - Exploration off lease.                                                                    X

                 - Exploration on lease.                                                                     X
                 ________
                 Source: 43 CFR 3162.7-2, 43 CFR 3251.13 and 43
                 CFR 3261.20
3162             Monitor drilling obligations.                                                               X

                 Monitor producing obligations.                                                              X
                 ________
                 Source: 43 CFR 3162
3162             Make drainage determinations and require operators to                                       X
                 protect Federal and Indian lands from drainage,
                 including the payment of compensatory royalty.
                 ________
                 Source: 43 CFR 3162
3162             Make diligence determinations to assure diligent                                            X
                 development of producing Indian leases.
                 ________
                 Source: 43 CFR 3162
3162             Approve drilling applications and plans.                                                    X
                 ________
                 Source: 43 CFR 3162.3-1
3162             Approve subsequent well operations (reenter,                                                X
                 workover, production facilities plug and
                 abandonment).
                 ________
                 Source: 43 CFR 3162.3-2
3162             Approve additional surface disturbance.                                                     X
                 ________
                 Source: 43 CFR 3162.3-3
3162             Approve well abandonment.                                                                   X
                 ________
                 Source: 43 CFR 3162.3-4


       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 84 of 118
                                                                                                    Appendix 1, Page 68
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                            Depart-                                       Other
Subject Code                                                                           BLM WO Officials      Field
                                        Activity                             ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                            SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                           Note
3162             May require lease records.                                                                  X
                 ________
                 Source: 43 CFR 3162.4-1
3162             Require samples, tests, and surveys.                                                        X
                 ________
                 Source: 43 CFR 3162.4-2
3162             Approve method of water disposal.                                                           X
                 ________
                 Source: 43 CFR 3162.5
3162             Sets standards for disposition of production, including:

                 - Approve surface commingling between leases;                                               X

                 - Approve oil and gas measurement devices;                                                  X

                 - Approve off-lease storage and/or measurement; and                                         X

                 - Approve applications for venting of produced gas.                                         X
                 ________
                 Source: 43 CFR 3162.7
3162             Stop and inspect motor vehicles carrying oil from                                           X
                 Federal or Indian Leases.
                 ________
                 Source: 43 CFR 3162.7
3162             Determine commercially-productive wells for variable                                        X
                 royalty rate leases.
                 ________
                 Source: 43 CFR 3162.7-4
3162             Approve variances from minimum site security                                                X
                 standards.
                 ________
                 Source: 43 CFR 3162.7-5
3162             Oil or gas production verification.                                                         X
                 ________
                 Source: 43 CFR 3162.7-5/3192.2-3
3163             Issue incidents of noncompliance.                                                           X

                 (Shut-in operations or perform operations for                                               X
                 compliance.)
                 ________
                 Source: 43 CFR 3163.1
3163             Determine and charge assessments.                                                           X
                 ________
                 Source: 43 CFR 3163.1
3163             Determine and levy civil penalties.                                                         X
                 ________
                 Source: 43 CFR 3163.2


       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 85 of 118
                                                                                                     Appendix 1, Page 69
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                          Depart-                                          Other
Subject Code                                                                            BLM WO Officials      Field
                                        Activity                           ment                                            BLM
Or Regulation                                                                                                Officials
                                                                                                                            See
                                                                          SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                            Note
3163             Compromise or reduce civil penalties.                                                        *
                 ______
                 * - Cannot be re-delegated.

                 Source: 43 CFR 3163.2 (h)
3163             Bring civil action.                                                                          *
                 ______
                 * - Attorney General of U.S. or designee.

                 Source: 43 CFR 3163.6
3164             Issue Onshore Oil and Gas Orders.                                  X
                 ________
                 Source: 43 CFR 3164.1
3164             Issue Notice to Lessees.                                                                     X
                 ________
                 Source: 43 CFR 3164.2
3165             Act on requests for administrative review.                                                   X
                 ________
                 Source: 43 CFR 3165.3
3180             Approve all actions associated with fluid mineral unit
                 agreements, including:

                 - Make paying quantities determinations under                                                X
                 approved units.

                 - Designate logical areas for unit agreement.                                                X

                 - Approve successor unit operator.                                                           X

                 - Approve unit agreements.                                                                   X

                 - Approve expansion/contraction of unit area.                                                X

                 - Approve participating area and modifications.                                              X

                 - Approve unit plan of development.                                                          X
                 ________
                 Source: 43 CFR 3180
3191             Grant delegation of inspection and enforcement                                               X
                 authority to States.
                 ________
                 Source: 43 CFR 3191.1




       BLM Manual                                                                                   Rel. 1-1717
       Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 86 of 118
                                                                                                   Appendix 1, Page 70
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                             Note
3191             Sign letter of authorization and issue special                                             X
                 identification cards to qualified Federal Oil and Gas
                 inspectors and State and Indian tribal inspectors
                 working under cooperative agreements.
                 ________
                 Source: FOGRMA Section 101(b) (1) and
                 108(a)&(b)
3191             Authorize comprehensive inspection system and                                              X
                 procedures to inspect oil and gas lease sites.
                 ________
                 Source: FOGRMA Section 101 (a)&(b)(l) and 43
                 CFR 3191.2
3191             Authorize training program to assure that oil and gas                                      X
                 inspectors are trained in methods and techniques of
                 inspection.
                 ________
                 Source: FOGRMA Section 101 (b) (2) and 43 CFR
                 3191.2
3191             Approve entering into agreements with Indian tribes                                        X
                 for inspection of oil and gas producing operations.
                 ________
                 Source: FOGRMA Section 202 (a) and 43 CFR
                 3191.2
3191             Require affidavits, administer oaths, and require                                                       X
                 testimony and materials by subpoena related to oil and
                 gas theft investigations.
                 ________
                 Source: FOGRMA 30 U.S.C. 1717 and
                 43 CFR 3191.2
3191             Establish minimum standards to be used by a State                                          X
                 carrying out activities established in a delegation.
                 ________
                 Source: 43 CFR 3191.4
3200             Act on matters involving Geothermal resources leases                                       X
                 pursuant to the Act of December 24, 1970 (84 Stat.
                 1566, 30 U.S.C. 1001 through 1025and 43 CFR 3200).
                 ________
                 Source: 43 CFR 3200
3203             Identify other lands subject to competitive leasing for                                         X
                 Geothermal resources.
                 ________
                 Source: 43 CFR 3203.11
3207             Act on additional term requests.                                                           X
                 ________
                 Source: 43 CFR 3207.10
3208             Act on lease extension requests.                                                           X
                 ________
                 Source: 43 CFR 3208.10
       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 87 of 118
                                                                                                 Appendix 1, Page 71
                                             1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                          BLM
                                                                         Depart-                                       Other
Subject Code                                                                        BLM WO Officials      Field
                                       Activity                           ment                                         BLM
Or Regulation                                                                                            Officials
                                                                                                                        See
                                                                         SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                        Note
3208, 3244       Issue determinations that leases in extended term are                                    X
                 considered no longer capable of production in paying
                 quantities.
                 ________
                 Source: 43 CFR 3208.11
3210             Make drainage determinations and require operators to                                    X
                 protect Federal and Indian lands from drainage,
                 including payments of compensatory royalty.
                 ________
                 Source: 43 CFR 3210.23
3212             Approve royalty rate reductions.                                                         X
                 ________
                 Source: 43 CFR 3212.15
3212             Approve suspensions of operations and production.                                        X
                 ________
                 Source: 43 CFR 3212.11
3214, 3250,      Bonding.                                                                                 X
3261, 3271       ________
                 Source: 43 CFR 3214, 3251, 3261.18, 3271.12
3217             Approve communitization agreements.                                                           X
                 ________
                 Source: 43 CFR 3217.13
3250, 3260       Approve exploration operations.                                                          X
                 ________
                 Source: 43 CFR 3250, 3260
3250             Approve Notice of Intent and Permit to Conduct.                                          X
                 ________
                 Source: 43 CFR 3250.11
3256             Variances to Exploration.                                                                X
3260             Issue Notice to Lessees.                                                                      X
                 ________
                 Source: 43 CFR 3260.12
3260             Issue Geothermal Resource Operational Order.                           X
                 ________
                 Source: 43 CFR 3260.12
3261             Approve industry operations to test wells.                                               X
                 ________
                 Source: 43 CFR 3261.15
3261, 3264       Approve industry Geothermal drilling permit.                                             X
                 ________
                 Source: 43 CFR 3261.15, 3264.2
3261             Approve variances to orders.                                                             X
                 ________
                 Source: 43 CFR 3261.17




       BLM Manual                                                                               Rel. 1-1717
       Supersedes Rel. 1-1706                                                                   07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 88 of 118
                                                                                                 Appendix 1, Page 72
                                               1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                          BLM
                                                                         Depart-                                       Other
Subject Code                                                                        BLM WO Officials      Field
                                         Activity                         ment                                         BLM
Or Regulation                                                                                            Officials
                                                                                                                        See
                                                                         SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                        Note
3261, 3262       Approve subsequent well operations to:

                 - Re-enter.                                                                              X

                 - Workover.                                                                              X

                 - Construct production facilities.                                                       X

                 - Plug and abandon.                                                                      X
                 ________
                 Source: 43 CFR 3261.22
3262, 3261       Approve well spacing.                                                                    X
                 ________
                 Source: 43 CFR 3261.6
3263, 3212       Approve plugging and abandonment of wells.                                               X
                 ________
                 Source: 43 CFR 3263.12, 3212.5-5
3263, 3242       Authorize releasing abandoned wells for production of                                    X
                 water.
                 ________
                 Source: 43 CFR 3263.15, 3242.2-3
3265             Give Notice of Noncompliance.                                                                 X
                 ________
                 Source: 43 CFR 3265.12
3265             Shut down operations.                                                                         X
                 ________
                 Source: 43 CFR 3265.12
3272, 3262       Approve plan of utilization.                                                             X
                 ________
                 Source: 43 CFR 3272, 3262.4-1
3272, 3262       Approve Geothermal plan of baseline data collection.                                     X
                 ________
                 Source: 43 CFR 3272.13, 3262.4
3272, 3264       Approve utilization permit.                                                              X
                 ________
                 Source: 43 CFR 3273.13, 3264.2-1
3272             Approve Facility Construction Permit.                                                    X
                 ________
                 Source: 43 CFR 3272.14
3273, 3250       Approve site license applications for utilization of                                     X
                 Geothermal resources.
                 ________
                 Source: 43 CFR 3273, 3250
3274             Approve Commercial Use Permit.                                                           X
                 ________
                 Source: 43 CFR 3274



       BLM Manual                                                                               Rel. 1-1717
       Supersedes Rel. 1-1706                                                                   07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 89 of 118
                                                                                                  Appendix 1, Page 73
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
3274             Approve Geothermal metering systems.                                                      X
                 ________
                 Source: 43 CFR 3274.12
3274, 3280       Approve all actions associated with fluid mineral unit                                    X
                 agreements.
                 ________
                 Source: 43 CFR 3274.12, 3280
3275, 3286,      Approve limited suspension, waivers, reduction of                                              X
3262, 3212       royalty for pilot facilities and testing.
                 ________
                 Source: 43 CFR 3275.10, 3286.2, 3212, 3262.9
3275             Approve surface commingling between leases.                                               X
                 ________
                 Source: 43 CFR 3275.19
3280             Approve all actions associated with Geothermal unit                                       X
                 agreements.
                 ________
                 Source: 43 CFR 3280
3281             Designate logical area for unit agreements.                                               X
                 ________
                 Source: 43 CFR 3281.2
3282             Approve successor unit operator.                                                          X
                 ________
                 Source: 43 CFR 3282.1
3283, 3276       Make commercial well determinations under approved                                        X
                 units.
                 ________
                 Source: 43 CFR 3283.1, 3276
3400             Act on coal leases, licenses and exchanges (43 CFR                                        X
                 3400-3453).
                 ________
                 Source: 43 CFR 3400
3410             Assume all necessary action to process and approve                                        X
                 exploration licenses.
                 ________
                 Source: 43 CFR 3410.3
3420             Approve regional coal leasing levels.                          X
                 ________
                 Source: 43 CFR 3420.2(d).
3420             Approve preliminary tract delineations.                                                                   *
                 _______
                 * – Chair, Regional Coal Team.

                 Source: 43 CFR 3420.3




       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 90 of 118
                                                                                                  Appendix 1, Page 74
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
3420             Approve regional tract ranking, selection and                                                             *
                 scheduling.
                 _________
                 * – Chair, Regional Coal Team.

                 Source: 43 CFR 3420.3-4
3420             Conduct and approve final consultation with other              X
                 Federal and State agencies and Indian tribes on the
                 proposed regional coal lease sale schedule.
                 ________
                 Source: 43 CFR 3420.4
3420             Adopt final regional coal lease sale schedule.           X
                 ________
                 Source: 43 CFR 3420.5
3422             Approve and execute competitive coal leases in coal                                       X
                 production regions.
                 ________
                 Source: 43 CFR 3422.4
3425             Approve applications for coal lease sales under the                                       X
                 emergency leasing criteria.
                 ________
                 Source: 43 CFR 3425.1-4
3425             Approve applications for coal lease sales outside coal                                    X
                 production regions or within eastern coal production
                 regions not scheduled for activity planning.
                 ________
                 Source: 43 CFR 3425.1-5
3430             Approve issuance of coal preference right leases.                                         X
                 ________
                 Source: 43 CFR 3430
3430             Approve Preference Right Lease Application cost                                           X
                 estimate document and record of decision.
                 ________
                 Source: 43 CFR 3430.4-3
3431             Approve negotiated sales of Rights-of -Way.                                               X
                 ________
                 Source: 43 CFR 3431
3432             Approve coal lease modifications.                                                         X
                 ________
                 Source: 43 CFR 3432
3435             Approve coal lease exchanges.                                                             X
                 ________
                 Source: 43 CFR 3435
3436             Approve Alluvial Valley Floor coal lease and coal                                         X
                 land exchanges.
                 ________
                 Source: 43 CFR 3431


       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 91 of 118
                                                                                                       Appendix 1, Page 75
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials      Field
                                        Activity                             ment                                            BLM
Or Regulation                                                                                                  Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                              Note
3440             Approve licenses to mine coal.                                                                 X
                 ________
                 Source: 43 CFR 3440
3451             Approve coal lease readjustments.                                                                              *
                 ______
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3451
3452             Cancel, terminate or accept coal lease relinquishments.                                                        *
                 _____
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3452
3453             Approve coal lease transfers.                                                                                  *
                 _____
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3453
3461             Approve lands as unsuitable for surface mining as a                                            X
                 result of application of unsuitability criteria.

                 Respond to Office of Surface Mining on Petition to                                             X
                 Declare Lands Unsuitable for Mining.
                 ________
                 Source: 43 CFR 3461
3472, 3502       Determine if lessees meet qualification requirements.                                          X
                 ________
                 Source: 43 CFR 3472, 3502
3473             Prescribe rents and royalties.                                                                 X
                 ________
                 Source: 43 CFR 3473
3480             Approve maximum economic recovery.                                                             X
                 ________
                 Source: 43 CFR 3480.0-5 (21)
3480             Approve the stipulations for licenses, permits or leases                                       X
                 on Indian lands.
                 ________
                 Source: 43 CFR 3480.0-6
3480, 3590       Issue General Mining Orders.                                         X
                 ________
                 Source: 43 CFR 3480.0-6 (12), 3590
3482             Approve exploration plans and modifications to a                                               X
                 lease or exploration license.
                 ________
                 Source: 43 CFR 3482 .2(1)




       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 92 of 118
                                                                                                  Appendix 1, Page 76
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
3482             Approve Resource Recovery and Protection Plans and                                        X
                 modifications on Federal land.
                 ________
                 Source: 43 CFR 3482 .2(2)
3483             Approve commercial quantities and monitor diligent                                        X
                 development and continued operation.
                 ________
                 Source: 43 CFR 3483.1
3483             Terminate leases or initiate cancellation of leases.                                                      *
                 ______
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3483.2
3483             Approve suspensions.                                                                                      *
                 _____
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3483.3
3483             Approve advance royalty payments.                                                         X
                 ________
                 Source: 43 CFR 3483.4
3484             Approve temporary or final abandonment with respect                                       X
                 to the coal resources for all or part of a mine or
                 deposit.
                 ________
                 Source: 43 CFR 3484.2
3485             Approve waiver, suspension, or reduction of the rental                                                    *
                 or royalty on producing leases.
                 _____
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3485.2
3486             Authorize inspections.                                                                    X
                 ________
                 Source: 43 CFR 3486.1
3486             Issue notices of noncompliance with regulations and                                       X
                 license or lease terms and provisions of the Resource
                 Recovery and Protection Plan.

                 Source: 43 CFR 3486.3
3487             Approve Logical Mining Units and Logical Mining                                                           *
                 Units Modifications.
                 _____
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3487.1



       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 93 of 118
                                                                                                   Appendix 1, Page 77
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
3500, 3501       Approve all action on matters related to the                                               X
                 noncompetitive and competitive leasing of Phosphate,
                 Sodium, Potassium, Sulphur (in Louisiana and New
                 Mexico and Acquired Lands), ―Gilsonite‖ (including
                 all vein-type Solid Hydrocarbons) and Hardrock
                 Minerals.
                 ________
                 Source: 43 CFR 3500, 3501
3500-3517        Approve all steps necessary for complete adjudication                                      X
                 of applications submitted for non-energy permits and
                 leases.
                 ________
                 Source: 43 CFR 3500-3517, 3501.1
3501, 3580,      Approve all action on matters related to leasing of                                        X
3582             minerals in the following Special Leasing Areas:

                 Gold, Silver, or Quicksilver in confirmed private land
                 grants (43 CFR 3581 and 3578.4).

                 National Park Service Areas (43 CFR 3582):

                 - Lake Mead National Recreation Area.

                 - Whiskeytown unit of the Whiskeytown-Shasta-
                 Trinity National Recreation Area.

                 - Glen Canyon National Recreation Area.

                 Shasta and Trinity units of the Whiskeytown-Shasta-
                 Trinity National Recreational Area (43 CFR 3583).

                 Reserved minerals in lands patented to the State of
                 California for Park and other public purposes
                 (43 CFR 3584).

                 White Mountains National Recreation Area, Alaska
                 (43 CFR 3585).
                 ________
                 Source: 43 CFR 3501
3501             Approve all actions on permits and leases for minerals                                     X
                 pursuant to Sec. 402, Reorganization Plan No. 3 of
                 1946 (60 Stat. 1099), which transferred the functions
                 of the Secretary of Agriculture to the Secretary of the
                 Interior in certain Acquired Lands.
                 ________
                 Source: 43 CFR 3501.1(b)(1)



       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 94 of 118
                                                                                                   Appendix 1, Page 78
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
3503             Approve all action on matters related to the                                               X
                 competitive leasing of asphalt (Oklahoma).
                 ________
                 Source: 43 CFR 3503.14
3504             Prescribe rents and royalties.                                                             X
                 ________
                 Source: 43 CFR 3504
3504, 3505,      Approve all action matters related to issuance of                                          X
3506, 3512,      prospecting permits and exploration licenses on Public
3515, 3522       Domain and Acquired Lands.
                 ________
                 Source: 43 CFR 3504, 3505, 3506, 3512, 3515, 3522
3507, 3508,      Approve all actions necessary to issue preference right                                    X
3510, 3511,      and competitive leases of mineral lands and deposits
3513, 3515       on Public Domain and Acquired Lands.
                 ________
                 Source: 43 CFR 3507, 3508, 3510, 3511, 3513, 3515
3509             Approve all actions on matters relating to fractional                                      X
                 and future interest permits and leases on Public
                 Domain and Acquired Lands.
                 ________
                 Source: 43 CFR 3509
3511, 3517,      Approve all actions required to issue use permits                                          X
3527             under appropriate terms and conditions.
                 ________
                 Source: 43 CFR 3511, 3517, 3527
3513, 3503       Approve applications for waiver, suspension, or                                                            *
                 reduction of rental or minimum royalty or reduction of
                 royalty.
                 _____
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3513, 3503.3.2
3513             Approve applications for suspensions of operations.                                                        *
                 _____
                 * – State Director - Cannot be re-delegated.

                 Source: 43 CFR 3513
3515, 3508       Approve all actions on matters relating to mineral                                         X
                 lease exchange.
                 ________
                 Source: 43 CFR 3515
3590             Approve exploration and mining operations in                                               X
                 accordance with the regulations.
                 ________
                 Source: 43 CFR 3590.2



       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 95 of 118
                                                                                                  Appendix 1, Page 79
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
3590             Inspect and regulate prospecting, exploration testing,                                    X
                 development, mining and processing operations.
                 ________
                 Source: 43 CFR 3590.2 (b), (c), (d)
3590             Require operators to be in compliance with                                                X
                 regulations, lease or permit terms and approved plans.
3590             Obtain and check records of production of minerals                                        X
                 and verify production.
3590             Act on applications for suspension of operations or                                                       *
                 production.
                 _____
                 * – State Director - Cannot be re-delegated.
3590             Inspect and report on the cessation and abandonment                                       X
                 of operations.
3590             Report to the agency having administrative                                                X
                 jurisdiction any trespass involving removal of mineral
                 deposits.
3590             Implement General Mining Orders and issue other                                           X
                 orders, determinations, comments and approvals to
                 implement or assure compliance with the 43 CFR
                 3590 operating regulations.
3592, 3486       Approve exploration plans, mining plans and major                                              X
                 modifications on Federal and Indian lands.
                 ________
                 Source: 43 CFR 3592.1
3592             Receive certified maps of mining operations drawn to                                      X
                 an acceptable scale.
                 ________
                 Source: 43 CFR 3592.2
3592             Receive production maps which show all excavations                                        X
                 in such a manner that production for any royalty
                 reporting period can be accurately determined.
                 ________
                 Source: 43 CFR 3592.3(a)
3592             Authorize surveys if operator fails to submit proper                                      X
                 maps.
                 ________
                 Source: 43 CFR 3592.3(b)
3593             Authorize the collection of logs, cores, samples, or                                      X
                 cuttings for exploration or development drilling and
                 approve conversion of any drill hole to surveillance
                 wells.
                 ________
                 Source: 43 CFR 3593.1(a),(c)




       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 96 of 118
                                                                                                  Appendix 1, Page 80
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
3594             Approve mining methods which will achieve ultimate                                        X
                 maximum recovery of the resource and approve
                 mining of isolated blocks or boundary pillars.
                 ________
                 Source: 43 CFR 3594.1(a) 3594.2
3595, 3596       Approve methods of abandonment and waste disposal                                         X
                 to ensure protection against mining hazards.
                 ________
                 Source: 43 CFR 3595, 3596
3597             Authorize production verification to ensure that                                          X
                 production allocations are reported accurately, making
                 volumetric measurements or other determinations to
                 verify production.
                 ________
                 Source: 43 CFR 3597
3598             Conduct inspections to assure compliance with                                             X
                 regulations, lease terms and conditions of plan
                 approval.
                 ________
                 Source: 43 CFR 3598.1
3598             Issue notices of noncompliance and Assume other                                                X
                 enforcement actions as necessary for violations.
                 ________
                 Source: 43 CFR 3598.2-.4
3600, 3630       Approve all actions relating to any contract for the                                           X
                 sale or disposal of mineral materials, including
                 approvals, modifications and cancellations,
                 designations, modifications and cancellations of
                 community pits and common use areas and
                 authorizations of exploration and sampling activities.

                 Approve designation, modification or cancellation of                                      X
                 free use areas for petrified wood on lands under the
                 jurisdiction of other Federal departments or agencies,
                 other than the Department of Agriculture, with the
                 consent of the other departments or agencies involved.

                 Approve mineral material appraisal reports.                                               X
                 ________
                 Source: 43 CFR 3600, 3630
3700-3746        Approve all actions necessary under 43 CFR 3710 –                                         X
                 Multiple Use, Mining.
                 ________
                 Source: 43 CFR 3700-3746
3715             Enforce Use and Occupancy Regulations.                                                    X    X




       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 97 of 118
                                                                                                      Appendix 1, Page 81
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                        Activity                            ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                             Note
3800 except      Adjudicate all cases, perform mineral examinations,                                           X
3860             initiate mineral contest actions and accept conditional
                 relinquishments under Public Law 108-452.

                 Approve letters, notices, and decisions.                                                      X
3802             Assume all actions as necessary to approve Plan of                                                 X
                 Operation Wilderness Review Program.
                 ________
                 Source: 43 CFR 3802
3809             Assume all actions as necessary for Plans of Operation                                             X
                 and Notices for the Surface Management Program.
                 ________
                 Source: 43 CFR 3809
3814             Record and Adjudicate Stockraising Homestead Act                                              X
                 (SRHA) Notice of Intent to Locate (NOITL).
                 ________
                 Source: 235 DM 1.1K
3835             Assessment work.                                                                              X
3860             Approve Mineral Entry Final Certificates and Mineral                *
                 Patents (209 DM 7).

                 Adjudicate Mineral Patent Applications.                                                       *
                 _____
                 * – Cannot be re-delegated.
3900             Approve all oil shale actions.                                                                X
                 ________
                 Source: 235 DM 1.1K
4110             Determine qualifications for grazing use of public                                            X
                 lands.
4110             Determine base property.                                                                      X
4110             Specify permitted use.                                                                        X
4110             Approve transfers and relinquishments of grazing                                                   X
                 preference.
4110             Designate allotments for livestock grazing.                                                        X
4110             Change permitted use levels.                                                                  X
4110, 4120       Close public lands to grazing use when needed.

                 - Permanent closure.                                                                          *

                 - Temporary closure.                                                                          X
                 _____
                 * – Cannot be re-delegated.
4110             Assume grazing management actions that address                                                X
                 changes in public land acreage.
4120             Implement grazing management through allotment                                                X
                 management plans resource activity plans and grazing
                 systems.

       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 98 of 118
                                                                                                      Appendix 1, Page 82
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                        Activity                            ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                             Note
4120             Implement range improvements through permits and                                                   X
                 cooperative agreements and determine their value.
                 Approve assignment of range improvement interest
                 and maintenance responsibility.
4120             Accept contributions for range improvements.                                                       X
4120             Enter into Memorandum of Understanding or                           X                         X
                 Cooperative Agreement to manage other agency lands.
4120             Cooperate with State, county and Federal agencies in                X                         X
                 the administration of laws and regulations relating to
                 livestock diseases, sanitation and noxious weeds.
4130             Adjudicate conflicting applications.                                                               X
4130             Issue, modify and renew grazing permits and leases                                                 X
                 and exchanges-of-use agreements. Specify numbers
                 and kinds of livestock, periods of use, places of use
                 and other grazing management terms and conditions in
                 grazing permits and leases and exchanges-of-use
                 agreements.
4130             Collect and deposit fees for grazing use and approve                                          X
                 refunds.
4150             Issue notices of violations and other actions.                                                     X
4150             Assume corrective and disciplinary actions as                                                 X
                 necessary on violations, initiating remedial actions to
                 abate unauthorized grazing use as necessary, including
                 livestock impoundment, accepting settlements.
4150             Issue order to impound unauthorized livestock.                                                     X
4150             Issue order to sell impounded livestock (after                                                *
                 consultation with the Director and Solicitor).
                 _____
                 * – Cannot be re-delegated.
4160             Issue proposed and final decisions on matters of                                                   X
                 grazing administration and management.
4180             Assume appropriate action to assure attainment of                                                  X
                 rangeland health fundamentals.
4180             Develop regional standards and guidelines for grazing                                         *
                 administration for Secretarial approval.
                 _____
                 * – Cannot be re-delegated
4180             Determine that grazing practices or levels of grazing                                         X
                 use are significant factors in failing to achieve
                 standards and conform to the guidelines.
4180             Implement actions to make significant progress toward                                         X
                 fulfillment of the standards and significant progress
                 toward conformance with the guidelines.
4200             Administer Livestock Grazing in Alaska.                                                       X
4300             Administer reindeer grazing in Alaska.                                                        X
4700             Authority to sign Bill of Sale for Wild Horses and                                            X
                 Burros.

       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 99 of 118
                                                                                                      Appendix 1, Page 83
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                        Activity                            ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                                See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                                Note
4710             Establish Wild Horse and/or Burro Herd Management                                             X
                 Areas.
4710             Designate Wild Horse and/or Burro ranges.                           X
4710             Close herd areas to grazing by domestic livestock.                                                 X
4710             Establish conditions for removal of unauthorized                                              X
                 livestock from areas occupied by Wild Horses and
                 Burros.
4720             Authorize the removal excess Wild Horses and Burros                                           X
                 from the public lands.
4720             Remove strayed or excess animals from private lands.                                          X
4730             Sign Herd Management Area Plan.                                                                    X
4730             Destroy old, sick and lame Wild Horses and Burros.                                                 X
4740             Direct the use of helicopters and motor vehicles in the                                            X
                 management and transport of Wild Horses and Burros.
4750             Make healthy excess Wild Horses and Burros                                                    X
                 available for private maintenance through adoption.
4750             Approve applications for adoption of Wild Horses and                                          X
                 Burros.
4750             Replace adopted Wild Horses and Burros that died                                              X
                 within six months of adoption.
4750             Waive adoption fees for otherwise unadoptable                               X
                 animals.

                 Approve adjustments in adoption fees for otherwise                                            X
                 un-adoptable animals.
4750             Issue Certificates of Title to Wild Horses and Burros.                                             X
4760             Certify the proper care and humane treatment of                                               X
                 adopted Wild Horses and Burros for purposes of
                 compliance with the Private Maintenance and Care
                 Agreement.
4760             Authorize BLM law enforcement personnel to arrest                                                          X
                 without warrant persons who violate the Wild Horse
                 and Burro Act or regulations in their presence.
4770             Repossess adopted Wild Horses and Burros if the                                               X
                 adopter fails to comply with the Private Maintenance
                 and Care Agreement.
5003             Implement General Forest Management full force and                                            X
                 effect Decisions/Wildfire Management full force and
                 effect management decisions.
                 ________
                 Source: 43 CFR 5003.1
5041             Declare the annual productive capacity of commercial                                          X
                 forest land.
                 ________
                 Source: 43 CFR 5041.1



       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 100 of 118
                                                                                                   Appendix 1, Page 84
                                             1203 – DELEGATION OF AUTHORITY


                                                                                  AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                        Depart-                                          Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                         ment                                            BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                        SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                          Note
5043             Hold hearings in connection with each proposed                                             X
                 sustained yield unit.
                 ________
                 Source: 43 CFR 5043.2
5043             Approve action on appropriate recommendations                                              X
                 concerning sustained (yield) units.
                 ________
                 Source: 43 CFR 5043.2
5045             Exchange lands to consolidate or segregate O&C                                             X
                 timber lands.
                 ________
                 Source: 43 CFR 5045.1
5400, 1815       Timber Sale Contracts.

                 - Determinations of U.S. Share of Cost.                                                    X

                 - Cancellation of Timber Sale Contracts.                                                   X
                 ________
                 Source: 43 CFR 1815.1-1
5400             Dispose of timber and other vegetative resources                                                X
                 including those on unpatented mining claims located
                 after July 23, 1955.
                 ________
                 Source: 43 CFR 5400.0-3 (B)
5400             Make disposals on lands withdrawn for other public                                         X
                 functions with the consent of the other public
                 agencies.
                 ________
                 Source: 43 CFR 5400.0-3 (B)2
5400             Hold public hearings on species and grades to be                 X
                 exempted from export restrictions.
                 ________
                 Source: 43 CFR 5400.0-7
5400             Determine species and grades to be exempted from       X
                 export restrictions.
                 ________
                 Source: 43 CFR 5400.0-7
5400             The ability to offset the value of timber or forest              X
                 products produced as a by-product of the land
                 management treatment for the cost of services
                 received.
5400             Make reports of timber disposals to Congress, BLM                                                          *
                 Offices and others.
                 ____
                 * – State Office Personnel - Cannot be re-delegated.

                 Source: 43 CFR 5400


       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 101 of 118
                                                                                                  Appendix 1, Page 85
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                           BLM
                                                                          Depart-                                       Other
Subject Code                                                                         BLM WO Officials      Field
                                        Activity                           ment                                         BLM
Or Regulation                                                                                             Officials
                                                                                                                         See
                                                                          SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                         Note
5402             Act on matters involving Rights-of -Way acquisition                                            X
                 and the approval of road construction projects to
                 provide access to timber.
                 ________
                 Source: 43 CFR 5402.0-6
5402             Dispose of timber and other vegetative resources                                          X
                 where values do not exceed $2,499 using Form 5450-
                 5.
                 ________
                 Source: 43 CFR 5402.0-2
5402             Approve sale of negotiated stewardship contracts of                                            X
                 less than 250,000 board feet. Special justification is
                 needed to exceed 250,000 board feet.
                 ________
                 Source: 43 CFR 5402.0-6. IM 2005-009
5410             Develop an annual timber sale plan, including any                                              X
                 subsequent changes, alterations, or amendments.
                 ________
                 Source: 43 CFR 5410.0-6
5410             Approve Timber Sale Plans.                                                                                *
                 ____
                 * – State Office Personnel - Cannot be re-delegated.

                 Source: 43 CFR 5410
5420             Establish minimum selling values by species and/or                                                        *
                 products.
                 ____
                 * – State Office Personnel - Cannot be re-delegated.

                 Source: 43 CFR 5420.0-6
5420             Determine a form of measurement of timber or other                                             X
                 vegetative resources to be in the public interest.
                 ________
                 Source: 43 CFR 5420.0-6
5422             Authorize Scale Sales.                                                                    X
                 ________
                 Source: 43 CFR 5422.2
5422             Determine when to use scaling for administrative                                          X
                 reasons.
                 ________
                 Source: 43 CFR 5422 .2(A)
5422             Determine when to use third-party scaling.                                                X
                 ________
                 Source: 43 CFR 5422 .2(B)
5424             Determine provisions for timber sale contracts.                                           X
5424             Sign timber sale contract. See 5450 for limitations.                                      X
5430             Determine when to use longer (or shorter) than usual                                      X
                 advertising periods.
       BLM Manual                                                                                Rel. 1-1717
       Supersedes Rel. 1-1706                                                                    07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 102 of 118
                                                                                                 Appendix 1, Page 86
                                             1203 – DELEGATION OF AUTHORITY


                                                                                   AUTHORITY DELEGATED TO
                                                                                                          BLM
                                                                         Depart-                                       Other
Subject Code                                                                        BLM WO Officials      Field
                                        Activity                          ment                                         BLM
Or Regulation                                                                                            Officials
                                                                                                                        See
                                                                         SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                        Note
5441             Confirm qualifications of bidders.                                                       X
                 ________
                 Source: 43 CFR 5441.1
5441             Initiate action on Small Business Administration road                                    X
                 construction loan applications.
                 ________
                 Source: 43 CFR 5441.1-2
5441             Manage BLM’s Small Business Administration set                                           X
                 aside preferential timber sale program.
                 ________
                 Source: 43 CFR 5441.1-3
5442             Select sealed bids, written bids, oral bids, or a                                        X
                 combination of bidding methods for advertised sales.
                 ________
                 Source: 43 CFR 5442.1
5442             Conduct a sale and determine the high bidder.                                                 X
                 ________
                 Source: 43 CFR 5442.1
5442             Reject any or all bids.                                                                  X
                 ________
                 Source: 43 CFR 5442.3
5443             Determine when to keep a no-bid sale open for 90                                         X
                 days.
                 ________
                 Source: 43 CFR 5443.1
5450             Award timber sale contract to successful purchaser,

                 Less than or equal to 10 MMBF.                                                                           1

                 More than 10, less than or equal to 25 M MBF.                                                            2

                 More than 25 MMBF.                                                                                       3
                 ______
                 1 – May be re-delegated to all District, Field and
                 Resource Area Managers. Additional sales to existing
                 contract up to 50 MBF maybe re-delegated to any
                 employee designated only by the contracting officer.
                 2 – May be re-delegated to all District, Field and
                 Resource Area Managers.
                 3 – State Director - Cannot be re-delegated.
5450             Confirm performance qualifications and award                                                  X
                 contract.
                 ________
                 Source: 43 CFR 5450.1
5451             Determine whether to require a bond for cash sales                                       X
                 less than $2,500.
                 ________
                 Source: 43 CFR 5451.1(A)
       BLM Manual                                                                               Rel. 1-1717
       Supersedes Rel. 1-1706                                                                   07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 103 of 118
                                                                                                       Appendix 1, Page 87
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials      Field
                                         Activity                            ment                                            BLM
Or Regulation                                                                                                  Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                              Note
5451             Approve forms used for performance bonds.                            X
                 ________
                 Source: 43 CFR 5451.1(A)
5451             Approve completed performance bond forms.                                                      X
                 ________
                 Source: 43 CFR 5451.1(A)
5451             Authorize a reduction in the amount of a performance                                           X
                 bond.
                 ________
                 Source: 43 CFR 5451.3
5451             Approve payment bonds prior to cutting or removal of                                           X
                 any timber covered by the bond.
                 ________
                 Source: 43 CFR 5451.4
5451             Approve the allocation of a single payment bond to 2                                           X
                 or more contracts with the same purchaser in the same
                 BLM administrative district.
                 ________
                 Source: 43 CFR 5451.4
5461             Determine the amount of installment payments.                                                  X
                 ________
                 Source: 43 CFR 5461.2
5473             Grant an extension of contract time for cutting or                                                  X
                 removing of timber.
                 ________
                 Source: 43 CFR 5473.4
5473             Require the reappraised contract price be paid in full                                         X
                 as a condition of granting an extension.
                 ________
                 Source: 43 CFR 5473.4-1
5474             Approve a contract assignment.                                                                      X
                 ________
                 Source: 43 CFR 5474.1
5500             Issue free use permits on BLM lands.                                                                X
                 ________
                 Source: 43 CFR 5500.03
5510             Issue free use permits to citizens, corporations, public                                       X
                 agencies, nonprofit organizations and certain citizens
                 in Alaska.
                 ________
                 Source: 43 CFR 5510.0-3
5511             Prescribe provisions for cutting and removing free-use                                         X
                 timber.
                 ________
                 Source: 43 CFR 5511.1




       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 104 of 118
                                                                                                  Appendix 1, Page 88
                                             1203 – DELEGATION OF AUTHORITY


                                                                                AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                      Depart-                                           Other
Subject Code                                                                        BLM WO Officials        Field
                                       Activity                        ment                                             BLM
Or Regulation                                                                                              Officials
                                                                                                                         See
                                                                      SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                         Note
5511             Cancel a permit for noncompliance or if the permit                                         X
                 was issued erroneously.
                 ________
                 Source: 43 CFR 5511.2-3
5511             Approve free-use permit form.                                  X
                 ________
                 Source: 43 CFR 5511.3-2
5921             Approve Stewardship Projects.                                                X             X




       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 105 of 118
                                                                                                   Appendix 1, Page 89
                                             1203 – DELEGATION OF AUTHORITY


                                                                                  AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                        Depart-                                          Other
Subject Code                                                                          BLM WO Officials      Field
                                       Activity                          ment                                            BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                        SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                          Note
6250, 6260      National Historic and Scenic Trails (National Trail
                System Act):

                -Designate DOI Trail Administering Agency (ies)         X
                (NTSA, Sec. 5(a) and DM 710).

                - Develop and publish uniform trail use regulations     X
                (NTSA, Sec. 7(i)).

                - Certify non-Federal lands as components of National   X
                Historic Trails (NTSA, Sec. 3(a)(3)).

                - Make recommendation for trail administering                     X
                agency, forwards to Secretary (NTSA, Sec. 5(a), DM
                710).

                - Assign lead State Director* to oversee trail                    X
                administration if more than one State is affected (DM
                710).

                - Approve official map of designated trail when                   X
                assigned administration role (NTSA, Sec. (5a)).

                - Approve congressionally authorized feasibility                  X
                studies, forward to Secretary (NTSA, Sec. (5b)).

                - Approve findings of congressionally authorized                                            X
                feasibility study conducted through another agency
                where BLM lands involved, forward to responsible
                agency (NTSA, Sec. (5b)).

                - Approve Comprehensive Management Plan where                                               X
                BLM is trail administrator/co-administrator when one
                State with affected BLM lands/RMPs involved
                (NTSA, Sec. (5e), (5f)).

                - Approve Comprehensive Management Plan where                     X
                BLM is trail administrator/co- administrator when
                more than one State with affected BLM lands/RMPs
                involved (NTSA, Sec (5e), (5f)).

                - Approve Comprehensive Management Plan where                                               *
                BLM lands involved when BLM is not trail
                administrator (NTSA. Sec. (5e), (5f)).

                Continued on next page,



    BLM Manual                                                                                    Rel. 1-1717
    Supersedes Rel. 1-1706                                                                        07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 106 of 118
                                                                                                     Appendix 1, Page 90
                                             1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                          Depart-                                          Other
Subject Code                                                                            BLM WO Officials      Field
                                        Activity                           ment                                            BLM
Or Regulation                                                                                                Officials
                                                                                                                            See
                                                                          SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                            Note
6250, 6260      - When assigned administration role, establish                                                *
                advisory council (NTSA, Sec. (5d).

                - Approve statewide plan affecting designated                                                 X
                National Scenic or Historic Trails or amends RMPs
                with provisions (NTSA, Sec. (7c), FLPMA).
                _______
                * - Cannot be re-delegated.

                Source: 710DM1
6250, 6260      - Approve RMP/amendment containing provisions for                                             X
                National Scenic or Historic Trails (NTSA, Sec. (7c),
                FLPMA.

                - Approve inventories/assesses significant sites or                                           X
                segments or trail locations (NTSA, Sec. (7c)).

                - Approve or deny actions affecting high potential                                            X
                sites or segments or trail location (NTSA, Sec. (7c),
                (7i), NHPA).

                - Approve or deny actions affecting trail corridor area                                       X
                (NTSA, Sec. (7c), NHPA, FLPMA).

                - Approve or deny trail land management transfer                                              X
                to/from other Federal agencies under memorandum
                (NTSA, Sec. (7a, 1b), FLPMA).

                - Approve or deny LWCF acquisitions, related                                                  X
                disposals, exchanges, easements or other lands actions
                affecting trail corridor area (NTSA, Sec. (7g), (9e, 3-
                4), (7f), (9b), (9c-d), (7k), (10c), FLPMA).

                - Approve a uniform marker for the national trail                                             X
                system appropriate to each trail, in cooperation with
                other agencies (NTSA, Sec. (3a4), (7c)).

                 - Recommends any substantial trail re-location or new              X
                components to Congress, forward recommendation to
                Secretary (NTSA, Sec. (7b), (2b)).
                _________
                *Lead State Director responsible for trail
                administration when more than one State with BLM
                lands involved.




    BLM Manual                                                                                      Rel. 1-1717
    Supersedes Rel. 1-1706                                                                          07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 107 of 118
                                                                                                      Appendix 1, Page 91
                                               1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                         Activity                           ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                             Note
6300             Management of designated Wilderness areas:

                 - Assume all approval or denial actions in designated                                         X               *
                 Wilderness areas.
                 ________
                 * - Delegated through State Directors to the District/
                 Field Managers - Cannot be re-delegated.

                 Source: 43 CFR 6300
6350,1601        Approve or deny interim management actions in                                                 X               *
                 Wilderness Study Areas to avoid impairment.
                 _______
                 * - Delegated through State Directors to the District/
                 Field Managers - Cannot be re-delegated.

                 Source: Sec. 603 (c), FLPMA
6361,1601        Approve Wilderness Management Plans.                                                          X
6400             Identification and Studies of Wild and Scenic Rivers
                 (FLPMA, Wild and Scenic Rivers (WSR) Act, USDI
                 Final Revised Guidelines, and, BLM Manual Section
                 8351):

                 - Approve eligibility/non-eligibility findings,                                               X
                 assessments and evaluations.

                 - Approve suitability/non-suitability findings,                                               X
                 assessments and evaluations.

                 - Release eligible river segments determined non-                                             X
                 suitable in the land-use planning/NEPA process and
                 sign the ROD.

                 - Based on recommendations of the State Director(s),                X
                 decide which eligible/suitable river segments are to be
                 recommended for WSR designation, forward
                 recommendations to the Secretary.
                 ________
                 Source: 710 DM 1




       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 108 of 118
                                                                                                       Appendix 1, Page 92
                                               1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                                  BLM
                                                                            Depart-                                          Other
Subject Code                                                                              BLM WO Officials        Field
                                         Activity                            ment                                            BLM
Or Regulation                                                                                                    Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                              Note
6400             Report on WSR Studies (Sections 5(a) and 5(d)(1) of
                 the WSR Act, FLPMA, NEPA, BLM Manual Section
                 8351):

                 - For congressionally authorized study rivers, approve               X
                 assessment results, transmittal reports and
                 recommendations to the President.

                 - For land-use planning study rivers, approve                        X
                 assessment results, transmittal reports and
                 recommendations to the President.
6400             Approve or deny proposed projects in eligible river                                              X             *
                 corridors to protect identified outstandingly
                 remarkable values.
                 _______
                 *- Delegated through State Directors to the District/
                 Field Managers or monument manager. - Cannot be
                 re-delegated.

                 Source: BLM Manual 8351
6400             Approve detailed boundaries and classification via               X
                 notification of Congress and publishing a notice of
                 availability in the Federal Register pursuant to Section
                 3(b) of the WRSA.
6400, 8351       Approve maps, boundaries and classification                                                 X    X             *
                 descriptions of designated WSRs and make available
                 for public inspection (Section 3(c) of the WSRA).

                 Approve comprehensive WSR management plan(s)
                 and publish a notice of completion and availability in                                      X    X             *
                 the FR (Section 3(d)(1) of the WSRA).
                 ________
                 * - Delegated through State Directors to the District/
                 Field Managers - Cannot be re-delegated.
6400, 8351       Management of designated WSRs.

                 Approve or deny proposed projects in designated
                 WSRs to protect and enhance values for which the                                            X    X             *
                 river was designated.
                 ________
                 * - Delegated through State Directors to the District/
                 Field Managers - Cannot be re-delegated.

                 Source: 36 CFR 297 and 43 CFR 8351




       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 109 of 118
                                                                                                   Appendix 1, Page 93
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                              BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials        Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                                Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                          Note
6500             Authorize protecting and/or reestablishing wildlife                                               X
                 habitat pursuant to the Surface Mining Control and
                 Reclamation Act of 1977.
                 ________
                 Source: 30 U.S.C. 1201 et. Seq.
6500             Approve planning and implementing needed wildlife
                 habitat research studies:

                 - BLM.                                                                                  X

                 - State.                                                                                     X
6500             Approve developing and implementing rangeland                                                X
                 improvements for wildlife pursuant to the Public
                 Rangelands Improvement Act and the Taylor Grazing
                 Act.
6500             Approve protective provisions (stipulations) in leases,                                           X
                 licenses, permits and grants issued by BLM to
                 safeguard wildlife habitat per Federal Land Policy and
                 Management Act, Surface Mining Control and
                 Reclamation Act, and other applicable authorities.
6520             Approve developing and implementing cooperative                                         X         X
                 programs for habitat management, including
                 Cooperative Management Agreements, with non-
                 Governmental entities.
6525             Authorize developing, signing and implementing                                                    X
                 cooperative management programs, including
                 cooperative management agreements jointly with State
                 wildlife agencies pursuant to the Sikes Act, as
                 amended.
                 ________
                 Source: 74 Stat. 1052, 88 Stat. 1369, 92 Stat. 921
6602             Approve developing and implementing inventory and                                                 X
                 monitoring plans.
                 ________
                 Source: 43 U.S.C. 1701 et seq; NEPA, and 42 U.S.C.
                 4321
6620             Approve habitat management plans.                                                                 X
6630             Approve developing and implementing Tule elk                                                 X
                 management programs (California) pursuant to Joint
                 Resolution Regarding Tule elk.
                 ________
                 Source: 16 U.S.C. 673, 90 Stat. 1189
6830             Approve animal damage control plans where the BLM                                            X
                 is the action agency.
6840             Conduct endangered species consultations under                                                    X
                 Section 7 of the Endangered Species Act, as amended.



       BLM Manual                                                                                 Rel. 1-1717
       Supersedes Rel. 1-1706                                                                     07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 110 of 118
                                                                                                   Appendix 1, Page 94
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                          See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                          Note
6840             Designate BLM Sensitive Species                                                                            *
                 ________
                 * - State Director - Cannot be re-delegated.
8000             Authorize recreation use and specify terms and                                                   X
                 conditions of such use (exceptions are provided for in
                 the regulations).
                 ________
                 Source: 16 U.S.C. 4601-6A
8120             Approve matters of responsibility of BLM relating to                                             X
                 determination of eligibility for nomination to the
                 National Register.
                 ________
                 Source: 8000.0-4 16 U.S.C. 4601-6A and 36 CFR 63
8120             Approve matters of responsibility of BLM relating to                                             X
                 nomination to the National Register.
                 ________
                 Source: 36 CFR 60
8130, 8131       Approve Cultural Resource Management Plans.                                                      X
8140             Approve repatriations under Native American Graves                                                         *
                 Protection and Repatriation Act.
                 ________
                 * – State Director - Cannot be re-delegated.
8151, 8270       Approve cultural and Paleontological use permits.                             X                            *
                 _________
                 * – Delegated through State Director to Deputy State
                 Director with oversight for their State’s Cultural
                 Heritage Program only.
8341             Approve restrictions on the use of Off Highway                                                   X
                 Vehicles on BLM land (regarding conditions of use).
8341             Approve closing areas to Off Highway Vehicle use.                                                X
                 ________
                 Source: 43 CFR 8341.2(a)
8341             Approve closing portions of the public lands for use                                                       *
                 by Off Highway Vehicles.
                 ________
                 * - State Director - Cannot be re-delegated.

                 Source: 43 CFR 8341.2(b)
8342             Designate all public lands as open, limited, or closed                                           X
                 to Off Highway Vehicles.
8357             Designate Back Country Byways in consultation with                                          X
                 State and local authorities and other interest groups.
8364             Approve closing areas and access to areas.                                                       X
                 ________
                 Source: 43 CFR 8364
8365             Approve actions such as posting rules, denying use,                                              X
                 and taking other actions as appropriate concerning use
                 of developed recreation sites and facilities.
       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 111 of 118
                                                                                                   Appendix 1, Page 95
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                          Depart-                                        Other
Subject Code                                                                         BLM WO Officials        Field
                                        Activity                           ment                                          BLM
Or Regulation                                                                                               Officials
                                                                                                                          See
                                                                          SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                          Note
8365             Establish supplementary rules to protect the public                                                        *
                 health, safety, and resources in undeveloped areas.
                 ________
                 * – State Director - Cannot be re-delegated..
8365             Establish reasonable fees for recreation use.                                                    X
8381             Designation of significant caves.                                                           X              *
                 ________
                 * – Delegated through State Directors to the District/
                 Field Managers.
8400             Develop policy, guidelines, training and overall                                                           *
                 coordination of Visual Resource Management
                 functions for the BLM.
                 ________
                 * - Division Chief, Recreation and Visitor Services.
8400             Administration of Visual Resource Management.                                               X

                 Implement BLM VRM policy and provide statewide
                 program coordination and guidance.                                                          X
8510, 1601       Approve wilderness management inventory decisions.                                          X
9011             Approve submitted Pesticide Use Proposals.                                                  *    *
                 ________
                 * - Only States with certified applicators reviewing
                 Pesticide Use Proposals. This authority may not be re-
                 delegated below the District /Field Manager.
9014             Approve submitted Biological Control Agent Release                                          X
                 Proposals except those retained by the Department.
9100, 9601,      Technical approval of easement surveys, easement                                            X              *
9614             plans and legal descriptions for acquisitions.
                 ___________
                 * - Delegated through the State Director and the
                 District/Field Manager to the District/Field Office
                 Engineer and the State Office Chief Cadastral
                 Surveyor. If there are no qualified District/Field
                 Office Engineers, then delegation of authority goes to
                 the next highest organizational level in engineering.
9101             Approval of site studies except at the National                               X             X              *
                 Interagency Fire Center.

                 Approval of the design narrative and action plan,                             X             X              *
                 except where reserved for the State Director (large
                 buildings and recreational developments).
                 ___________
                 * - Delegated through the State Director to the
                 District/Field Manager




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 112 of 118
                                                                                                      Appendix 1, Page 96
                                               1203 – DELEGATION OF AUTHORITY


                                                                                       AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                             Depart-                                        Other
Subject Code                                                                            BLM WO Officials        Field
                                         Activity                             ment                                          BLM
Or Regulation                                                                                                  Officials
                                                                                                                                See
                                                                             SEC AS D/DD AD NOCD DC            SD DM LE
                                                                                                                                Note
9102             Design approval for major structures which affect                                X                  X      X    *
                 public safety is delegated through the line to any level,
                 however, the signing official is required to be a
                 registered professional engineer experienced in that
                 particular type of structure.

                 All engineering designs (construction and                                        X             X
                 maintenance) are approved technically as outlined in
                 the BLM Manual Section 9102. The responsibility for
                 determining the level at which approval will occur for
                 each office lies with the State Engineer who retains
                 technical responsibility for all designs.
                 ________
                 * - Assistant Director, Fire and Aviation.

                 NOTE: Authority to construct a facility or expend
                 funds is delegated through the State Director to the
                 District/Field Manager, except at the Office of Fire
                 and Aviation and National Operations Center.
9113             Approval of road standards that are within the limits                                               X           *
                 outlined in BLM Manual Section 9113.
                 _________
                 * - Delegated through the State Director to the
                 District/Field Manager
9114             Authority to approve a trail location.                                                         X                *
                 ________
                 * - Delegated through the State Director to the
                 District/Field Manager.
9172             Authority to approve a water control or water                                                  X                *
                 development structure.
                 ____________
                 * - Delegated through the State Director to
                 District/Field Manager, however, signing official is
                 required to be a registered professional engineer
                 experienced in that particular type of structure.
9200             Implement wildfire management decisions.                                                                        *
                 _____
                 *- Field Manager - Can be re-delegated to an Incident
                 Commander
9210             Coordinate decisions of the National Multi-Agency                          X
                 Coordinating Division as they affect BLM lands to
                 establish fire priorities, allocate and re-allocate fire
                 suppression resources.
9210             Authority to expend up to $100,000 for State short-                        *                   *
                 term fire severity needs.
                 _________
                 * - Cannot be re-delegated.


       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 113 of 118
                                                                                                      Appendix 1, Page 97
                                               1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                                 BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials        Field
                                         Activity                           ment                                            BLM
Or Regulation                                                                                                   Officials
                                                                                                                             See
                                                                           SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                             Note
9210             Enter into national level fire agreements to facilitate                     X
                 mutual assistance for prevention training, pre-
                 suppression and suppression.
                 ________
                 Source: 31 U.S.C. 686, 42 U.S.C. 1856a, 43 U.S.C.
                 1701.
9210             Approve fire operating plans committing funds and/or                        X                        X
                 manpower in support of national level agreements for
                 mutual assistance.
9210             Enter into fire agreements to provide for the                               X                        X
                 housekeeping functions of combined agency-operated
                 facilities.
9211             Approve Fire Management Plans.                                                                       X        *
                 _________
                 * - Assistant Director, Fire and Aviation.
9211             Approve Wildland Fire Situation Analysis (WFSA)
                 when a wildfire escapes initial attack.

                 Approval is subject to the following fire cost limits:                                          X             1

                 - Up to $2,000,000                                                                         X

                 - $2,000,000 to $5,000,000                                                                 *

                 - Above $5,000,000                                                  *
                 ________
                 * - Cannot be re-delegated.

                 1 – Delegated through the State Director to the
                 District/Field Manager - Cannot be re-delegated.
9211             Approve Wildland Fire Implementation Plans (WFIP)                                               X
                 for wildland fire use events, consistent with Fire
                 Management Plans.
9211             Develop and approve prescribed fire plans. Approval                                                  X
                 can be re-delegated if a qualified, independent plan
                 review can be made.
9212             Close areas under the administration of the BLM                     X                           X
                 during periods of high hazard to prevent fires.
                 ________
                 Source: 43 CFR 9212.2, 43 CFR 8364.1
9212             Issue fire prevention orders that close entry to, or                X                           X
                 restrict use of, designated public lands.
                 ________
                 Source: 43 CFR 9212.2
9230             Determine liability for unauthorized use on public                                                   X
                 lands. Accept payment in full. Dispose resources and
                 recover funds.


       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 114 of 118
                                                                                                      Appendix 1, Page 98
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                               BLM
                                                                           Depart-                                          Other
Subject Code                                                                             BLM WO Officials      Field
                                        Activity                            ment                                            BLM
Or Regulation                                                                                                 Officials
                                                                                                                                See
                                                                           SEC AS D/DD AD NOCD DC             SD DM LE
                                                                                                                                Note
9230             Approve actions necessary to prevent or abate the                                             X
                 unauthorized use of public lands.
                 ________
                 Source: 43 CFR 9230
9230             Issue order to seize Government property.                                                          X
9230             Issue notices of Demand (Demand Letters).                                                     X
9230             Accept Real Property Offered for Settlement of
                 Unauthorized Use.

                 - Recommendation.                                                                             X

                 - Approval.                                                         X
9260             Delegate, suspend, or revoke law enforcement                                                               X
                 authority of Federal personnel to make arrests, carry
                 firearms in the course of law enforcement duties, and
                 to enforce Federal laws and regulations relating to the
                 public lands and resources.
9260             Approve local operational agreements for the cross                                                         X
                 designation of law enforcement authority among BLM
                 and other Department of the Interior law enforcement
                 agencies and the U.S. Forest Service.
9260             Approve Memoranda of Understanding for receiving          X         X
                 cross designation of law enforcement authority from
                 other Federal agencies.
9260             Approve Law Enforcement Agreements -
                 Reimbursable:

                 Reimburse State and local law enforcement agencies                                                         X    *
                 for work outside of the normal scope of that agency’s
                 activities on public lands.
                 _______
                 * - Requires State Director and warranted contracting
                 officer approval (see Subject Code 1511).
9260             Approve Law Enforcement Agreements – Non-
                 reimbursable:

                 Confer State and local law enforcement authority upon                                                      X    *
                 BLM law enforcement officers for better cooperation
                 and collaboration in utilizing the resources of both
                 agencies while providing for more adequate protection
                 of persons and property on the public lands.
                 _______
                 * - State Director - Cannot be re-delegated.
9260             Authorize setting aside and expenditures of a specific                                                     X
                 amount of baseline appropriations to be used for the
                 acquisition of information or evidence (i.e., purchase
                 of evidence, payment to informants, rewards, etc.)
                 concerning violations of laws enforced by the BLM.
       BLM Manual                                                                                    Rel. 1-1717
       Supersedes Rel. 1-1706                                                                        07/14/2009
             Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 115 of 118
                                                                                                    Appendix 1, Page 99
                                              1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                            Depart-                                       Other
Subject Code                                                                           BLM WO Officials      Field
                                        Activity                             ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                              See
                                                                            SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                              Note
9260             Authorize the non-consensual use of electronic                                                           *
                 surveillance equipment.
                 ________
                 * - Director, Office of Law Enforcement, Security and
                 Protection, - Cannot be re-delegated.
9260             Authorize internal investigations related to crimes                                                      *
                 within BLM jurisdiction, law enforcement officer
                 misconduct, fraud and waste and abuse investigations
                 remanded from the Department of the Interior, Office
                 of Inspector General.
                 ________
                 * - Director, Office of Law Enforcement, Security and
                 Protection, - Cannot be re-delegated.
9260             Issue regulations with respect to the management, use            X
                 and protection of the public lands.
                 ________
                 Source: 43 CFR 9260.0-3
9260             Authorize BLM law enforcement employees to                                                               X
                 administer oaths, affirmations, affidavits, or
                 depositions whenever necessary in the performance of
                 their official duties.
                 ________
                 Source: 43 U.S.C. 1466 (1976), 54 Stat.1175
9261             Authorize BLM non-law enforcement employees to                                                                *
                 carry firearms in performance of their official duty.
                 _______
                 * - State Director - Cannot be re-delegated.

                 Source: BLM H-1112-2
9300             Request appraisals for all actions involving sale,                                                            1
                 exchange or conveyance of public lands and interest in
                 lands and acquisition of private property for a Federal
                 project. (NOTE: All appraisal functions are in the
                 Departmental Office of Appraisal Services).

                 Approve fair market rent for non-rental schedule                                                              2
                 rights of-way or permits.
                 ________
                  1– Delegated through the State Director to the
                 District/Field Manager - Cannot be re-delegated.

                 2 – State Director - Cannot be re-delegated.
9400             Contract for aircraft. Approve all requests for contract                  X
                 rental or charter aircraft services to the Department of
                 the Interior, Office of Aircraft Services.




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 116 of 118
                                                                                                      Appendix 1, Page 100
                                              1203 – DELEGATION OF AUTHORITY


                                                                                    AUTHORITY DELEGATED TO
                                                                                                                BLM
                                                                          Depart-                                            Other
Subject Code                                                                            BLM WO Officials        Field
                                        Activity                           ment                                              BLM
Or Regulation                                                                                                  Officials
                                                                                                                                 See
                                                                          SEC AS D/DD AD NOCD DC               SD DM LE
                                                                                                                                 Note
9400             Approve aircraft use for transportation of passengers                      X     X             X            X
                 and cargo in accordance with Office of Management
                 and Budget Circular A-126 (Revised), January 18,
                 1989. Ensure official travel on Government aircraft is
                 properly authorized, justified and documented.
9600             Issue correspondence to Federal, state and local                           X                   X                 *
                 government(s) and members of the public pertaining
                 to routine matters involving Cadastral Survey.
                 _________
                 * - State Office Chief Cadastral Surveyor
9600, 9615,      Approve, accept, suspend, and cancel surveys,                      X                                             *
9630, 9640       resurveys, supplemental plats and protraction
                 diagrams of the lands within the jurisdiction of the
                 office.
                 ___________
                 * - This authority is delegated from the Director,
                 BLM, to the State Office Chief Cadastral Surveyor
                 and cannot be re-delegated.

                 Source: 43 CFR 9180, 43 U.S.C. 2, 52 and 1201
9600, 9601,      Approve applications for extension of original surveys                                                           *
9610, 9650       or lands omitted from original surveys.
                 ________
                 * - State Office Chief Cadastral Surveyor - Cannot be
                 re-delegated.

                 Source: 43 CFR 9185.1-1, 43 U.S.C. 2
9600, 9601,      Approve requests for surveys and resurveys.                                                                      *
9610             ________
                 * - State Office Chief Cadastral Surveyor – Cannot be
                 re-delegated.

                 Source: 43 CFR 9185.1-2, 43 CFR 9180.0-3 (c) (2),
                 43 U.S.C. 772 , 773, and 1737 (c).
9601             Determination of Survey Requirement.                                                                             *
                 _________
                 * - WO Chief Cadastral Surveyor and SO Chief
                 Cadastral Surveyors.
9601, 9623       Verify accuracy of legal descriptions for acquisitions                                                           *
                 and exchanges.
                 __________
                 * - State Office Chief Cadastral Surveyor




       BLM Manual                                                                                     Rel. 1-1717
       Supersedes Rel. 1-1706                                                                         07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 117 of 118
                                                                                                  Appendix 1, Page 101
                                              1203 – DELEGATION OF AUTHORITY


                                                                                     AUTHORITY DELEGATED TO
                                                                                                            BLM
                                                                           Depart-                                       Other
Subject Code                                                                          BLM WO Officials      Field
                                        Activity                            ment                                         BLM
Or Regulation                                                                                              Officials
                                                                                                                          See
                                                                           SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                          Note
9605, 3861      Issue and cancel survey order for the survey of a                                                           *
                mining claim.
                ________
                * - State Office Chief Cadastral Surveyor - Cannot be
                re-delegated.

                Source: 43 CFR 9185.1-3 (a), 43 CFR 3861.1-1, 30
                U.S.C. 39
9605, 3861      Perform all functions and sign for the Director all                                                         *
                documents relating to the appointment of United
                States Mineral Surveyors.
                _________
                *- Washington Office Chief Cadastral Surveyor –
                Cannot be re-delegated.

                Source: 43 CFR 9185.1-3 (b), 43 CFR 3861.5-1, and
                30 U.S.C. 39
9621, 9622      Sign and issue Special and Assignment Instructions                                                          *
                for surveys.
                ________
                * - State Office Chief Cadastral Surveyor – Cannot be
                re-delegated.
9630, 1813      Prepare plat-filing instructions to appropriate offices.                                                    *

                ________
                * - Washington Office Chief Cadastral Surveyor.
9630, 9640,     Sign all Cadastral Survey documents pertaining to the                                                       *
9650            dependent resurvey and monumentation of state
                boundaries.

                Disposition of the Secretary’s copies of the Public                                                         *
                Land and Mineral Land Survey Records.
                ________
                * - Washington Office Chief Cadastral Surveyor

                Source: 43 U.S.C. 2 and 52, and WO IM No. 92-344.
9650, 1760      Prepare and publish in the Federal Register notices of                                                      *
                the official filing of plats of survey, resurvey,
                supplemental plats and protraction diagrams.
                __________
                * - State Office Chief Cadastral Surveyor – Cannot be
                re-delegated

                Source: 43 U.S.C. 2 and 52




     BLM Manual                                                                                   Rel. 1-1717
     Supersedes Rel. 1-1706                                                                       07/14/2009
              Case 4:20-cv-00062-BMM Document 28-4 Filed 10/05/20 Page 118 of 118
                                                                                                   Appendix 1, Page 102
                                               1203 – DELEGATION OF AUTHORITY


                                                                                      AUTHORITY DELEGATED TO
                                                                                                             BLM
                                                                            Depart-                                       Other
Subject Code                                                                           BLM WO Officials      Field
                                         Activity                            ment                                         BLM
Or Regulation                                                                                               Officials
                                                                                                                           See
                                                                            SEC AS D/DD AD NOCD DC          SD DM LE
                                                                                                                           Note
9650             Prepare plat filing instructions to appropriate offices.                                                    *

                 File Survey Plats.                                                                                          *
                 ___________
                 * - State Office Chief Cadastral Surveyor – Cannot be
                 re-delegated.
9660, 9661,      Issue formal decisions of Protest and Appeals                                               *
9662             involving Cadastral Surveys.
                 _______
                 * - Cannot be re-delegated.

                 Source: 43 CFR 9180 and 9185
9672             Signs Certifications for Standards for Indian Trust                                                         *
                 lands Boundary Evidence of lands within the
                 jurisdiction of the office.
                 ________
                 * - State Office Chief Cadastral Surveyor – Cannot be
                 re-delegated.

                 Source: 303 DM 7
9683             Provide the final interpretation of the Manual of                                                           *
                 Surveying Instructions.
                 _______
                 * - Washington Office Chief Cadastral Surveyor -
                 Cannot be re-delegated.

                 Source: 43 CFR 9180.0-3




       BLM Manual                                                                                  Rel. 1-1717
       Supersedes Rel. 1-1706                                                                      07/14/2009
